EX-10.6 2 exhibit1066302011.htm EXHIBIT 10.6
Exhibit 10.6
SHARE SUBSCRIPTION AGREEMENT
This Agreement is made as of May 25, 2011 between:
ASIAN COAST DEVELOPMENT (CANADA) LTD.
666 Burrard Street — Suite 2348
Vancouver, British Columbia
Canada V6C 2X8
(“ACDL”)
-and-
PNK Development 18, LLC
8918 Spanish Ridge Avenue
Las Vegas, Nevada
U.S.A. 89148
(“Pinnacle”)
OFFER TO PURCHASE
Pinnacle hereby irrevocably subscribes for and agrees to purchase from ACDL:

  1.  
Such number of Common Shares that represents twenty-six percent (26%) of the
Common Shares on an Adjusted Fully Diluted Basis at Closing following the
conversion of the Special Shares Series II of ACDL into Common Shares; and

  2.  
Such number of Series V Special Shares (at a price of US$100 per share) that
represents twenty-six percent (26%) of the total Series V Special Shares at
Closing, following the exchange of the Special Shares Series III of ACDL and
Special Shares Series IV of ACDL for Series V Special Shares pursuant to the
Harbinger Subscription Agreements

(such Common Shares and Series V Special Shares, the “Purchased Shares”) for an
aggregate purchase price of US$95,000,000 to be allocated amongst the Common
Shares and Series V Special Shares at Closing (the “Aggregate Subscription
Amount”), upon and subject to the terms, covenants and conditions set forth in
the attached Schedule entitled “TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES
OF ASIAN COAST DEVELOPMENT (CANADA) LTD.” which forms an integral part hereof
(collectively the “Agreement”). Pinnacle further agrees, without limitation,
that ACDL may rely upon Pinnacle’s representations, warranties and covenants
contained in this Agreement.

 

 

ACCEPTANCE OF OFFER
ACDL hereby accepts the subscription as set forth above on the terms, conditions
and covenants contained in this Agreement and represents and warrants to
Pinnacle that the representations and warranties made by ACDL to Pinnacle in
this Agreement are true and correct as of the date of this Agreement, and will
be true and correct in all material respects as at the Closing (save and except
as waived by Pinnacle), and ACDL acknowledges that Pinnacle is relying upon all
such representations and warranties as a condition of the completion of the
transactions contemplated hereby. ACDL further agrees, without limitation, to
each of the covenants provided by ACDL to Pinnacle pursuant to this Agreement.
(signature page to follow)

 

 

IN WITNESS WHEREOF, ACDL and Pinnacle have executed this Agreement as of the day
and year first above written.
ASIAN COAST DEVELOPMENT (CANADA) LTD.

         
Per:
  /s/ Lloyd C. Nathan
 
   
 
  Authorized Signatory    

PNK Development 18, LLC

         
By:
  /s/ Anthony M. Sanfilippo
 
Name: Anthony M. Sanfilippo    
 
  Title:   Chairman of the Board, Chief Executive Officer    

 

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES OF ASIAN COAST
DEVELOPMENT (CANADA) LTD.
attached to and forming an integral part of a
Share Subscription Agreement dated as of May 25, 2011
ARTICLE 1
INTERPRETATION
Section 1.1 Definitions
In this Agreement, including the Recitals hereto:

(a)  
“ACDL Information” means the agreements, documents and other information in
respect of ACDL, its Subsidiaries, its Business, assets, liabilities, results of
operations and prospects as in the form included on the Data Site or disclosed
in writing (including electronic communications) to one or more of the
individuals listed Section 2.1(vvv);
  (b)  
“Additional Equity Event” has the meaning specified in Section 3.6(b);

(c)  
“Adjusted Fully Diluted Basis” means the Common Shares, assuming the issuance,
conversion or exercise (as the case may be) into Common Shares of: (a) the
Warrants (but excluding any Backstop Warrants which are outstanding but not yet
exercisable on the Closing Date) and (b) any and all options, warrants (other
than the Warrants) and convertible or exchangeable securities issued by ACDL,
provided that options, warrants and convertible or exchangeable securities which
are exercisable at a strike or purchase price which is in excess of two times
the purchase price paid by Pinnacle for each Common Share hereunder shall be
excluded;

(d)  
“Affiliate” means, when used with reference to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, the referent Person or such other Person, as the case may
be, provided that in the case of ACDL and its Subsidiaries, Affiliate shall
exclude Pinnacle (and any Person that controls, or is controlled by, or is under
common control with Pinnacle) but shall include Harbinger Capital Investments
S.à.r.l., Harbinger, Credit Distressed Blue Line Master Fund Ltd., Global
Opportunities Breakaway Ltd. and any Person that controls, or is controlled by,
or is under common control with any such entity;

(e)  
“Aggregate Subscription Amount” has the meaning set out on page 1 of this
Agreement;

 

-S1-

(f)  
“Amendment to General Security Agreements” means the Second Amended and Restated
General Security Agreements in the form attached as Schedule “J” to the Closing
Agreement to be entered into at the Closing between ACDL and each of the
Harbinger Lending Parties concerning the grant of general security and related
rights to secure payment and performance of the obligations of ACDL under the
Backstop Loan Agreement;
  (g)  
“AML Programs” has the meaning specified in Section 3.2(k);
  (h)  
“Anti-Corruption Laws” has the meaning specified in Section 3.2(i);
  (i)  
“Anti-Money Laundering Laws” has the meaning specified in Section 3.2(k);

(j)  
“Applicable Law” means as to any Person, the Constating Documents of such
Person, and any domestic or foreign and federal, provincial, state or local law,
rule, regulation, statute or ordinance or determination of any arbitrator or a
court or other Governmental Entity, in each case applicable to, or binding upon,
such Person or any of its properties or to which such Person or any of its
property is subject;
  (k)  
“Asserted Liability” has the meaning specified in Section 3.7(b)(ii)(A);
  (l)  
“Audited Financial Statements” has the meaning ascribed thereto in
Section 2.1(cc);

(m)  
“Backstop Loan Agreement” means the Backstop Loan Agreement in the form attached
as Schedule “D” to the Closing Agreement to be entered into at Closing among
ACDL, as borrower, and the Harbinger Lending Parties, as lenders, pursuant to
which the lenders agree to advance certain funds to ACDL by way of loan, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in compliance with the Transaction Agreements;

(n)  
“Backstop Warrants” means collectively, the Harbinger Backstop Warrants, the
Blue Line Backstop Warrants and the Breakaway Backstop Warrants, as each is
defined in Section 1(ddddd).
  (o)  
“BIDV” means Bank for Investment and Development of Vietnam;

(p)  
“BIDV Credit Agreement” means the binding term loan facility granted by BIDV and
HDBank in favour of HTPCL, and all related loan and security agreements required
in connection therewith, whereby BIDV and HDBank have made a binding debt
funding commitment in favour of HTPCL in the amount of at least $175 million,
together with any Supplemental Agreements (as therein defined) pursuant to which
additional lenders join the binding term loan facility;

(q)  
“BIDV Security” means any security interest, encumbrance or charge granted to
secure payment or performance of all or part of the BIDV Credit Agreement;

 

-S2-

(r)  
“BIDV Working Capital Facility ” has the meaning ascribed thereto in
Section 2.1(ooo);

(s)  
“Blue Line Loan Agreement” means the loan agreement dated December 7, 2010 made
between Blue Line ACDL, Inc., as lender, and ACDL, as borrower providing for a
loan to ACDL in the original principal amount of $1.5 million, as amended by
amending agreement dated February 7, 2011 made between Blue Line ACDL, Inc. and
ACDL pursuant to which a further $1 million in principal was advanced by Blue
Line ACDL, Inc. to ACDL, and as further amended by amending agreement dated
March 31, 2011 pursuant to which a further $2.5 million in principal was
committed to be advanced by Blue Line ACDL, Inc. to ACDL by way of three
separate installments, as the same may be further amended, restated,
supplemented or otherwise modified from time to time;

(t)  
“Books and Records” means all internal accounting and financial information,
books of account, tax records, sales and purchase records, customer and supplier
lists, business reports, plans and projections and all similar documents, files,
correspondence and other information of ACDL and its Subsidiaries (whether in
written, printed, electronic or computer printout form);

(u)  
“Brand and License Agreement” means the Brand Development and License Agreement
in the form attached as Schedule “E” to the Closing Agreement to be entered into
at Closing between ACDL and Pinnacle concerning the development of the brand
(the “Brand”) for use by the second resort of the Ho Tram Project and elsewhere;

(v)  
“Business” means the business presently and heretofore carried on by ACDL and
each of its Subsidiaries including the development of the Ho Tram Lands, the Ho
Tram Project and the activities contemplated by the Investment Certificate,
which includes the building and operation of casinos and resorts in Vietnam and
all activities incidental thereto;

(w)  
“Collaboration and Assistance Agreement” means the agreement in the form
attached as Schedule “F” to the Closing Agreement to be entered into at Closing
between HTPCL and Pinnacle concerning assistance to be provided by Pinnacle in
the development of the second resort of the Ho Tram Project;

(x)  
“Closing” means the closing of the transactions contemplated herein;

(y)  
“Closing Agreement” means the agreement of even date herewith to be executed
concurrently herewith by and among ACDL, the Harbinger Parties, Pinnacle and PNK
(VN), Inc., providing for the Closing upon satisfaction of certain conditions
set forth therein;

(z)  
“Closing Date” means the date on and as of which the Closing occurs;

 

-S3-

(aa)  
“Closing Time” means 2:00 p.m., in the City of Vancouver, Province of British
Columbia on the Closing Date or such other time on the Closing Date as the
parties hereto may agree upon;

(bb)  
“Common Shares” means the common shares in the capital of ACDL;
  (cc)  
“Confidential Information” has the meaning ascribed thereto in the Shareholders
Agreement;
  (dd)  
“Confidential Property” has the meaning ascribed thereto in Section 2.1(t);

(ee)  
“Constating Documents” shall mean, with respect to any Person, its articles or
certificate of incorporation, amendment, amalgamation, continuance or
association, memorandum of association, declaration of trust, trust indenture,
partnership agreement, limited liability company agreement or other similar
document, as applicable, and all unanimous shareholder agreements, other
shareholder agreements, voting trust agreements and similar arrangements
applicable to the Person’s equity interests which bind such Person, and by-laws,
all as amended, supplemented, restated or replaced from time to time;
  (ff)  
“Construction Budget” has the meaning ascribed thereto in the Shareholders
Agreement;

(gg)  
“Control” when used with respect to any specified Person, means the power to
direct or cause the direction of management or policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “affiliated,” “controlling,” and “controlled” have
meanings correlative of the foregoing;
  (hh)  
“Cost Plan #12” has the meaning ascribed thereto in Section 2.1(mmm);

(ii)  
“Data Site” means the electronic data site maintained by ACDL and available to
Pinnacle; provided, that for all purposes of this Agreement, information posted
at such site shall only be considered to have been disclosed or be or made
available at such site if it was posted no later than the date immediately prior
to the date of this Agreement and remains posted at such site as of the date of
this Agreement;
  (jj)  
“Debt” means, in respect of any Person:

  (i)  
all debts and liabilities of the Person for borrowed money, whether incurred or
assumed;
    (ii)  
any obligation evidenced by bonds, debentures, notes, or other similar
instruments;
    (iii)  
capital lease obligations (as determined under GAAP) of such Person;

 

-S4-

  (iv)  
all guarantees, sureties and similar obligations granted by the Person;
    (v)  
any obligation secured by any Lien existing on property owned or acquired by the
Person;
    (vi)  
any debt or liability of the Person representing the deferred acquisition cost
of property or assets created or arising under any conditional sale agreement or
other title retention agreement; and
    (vii)  
any liabilities, contingent, unmatured or other, under indemnities or other
agreements of the Person given in respect of any bankers’ acceptance, letter of
credit, or letter of guarantee;

but “Debt” does not include deferred taxes or obligations to trade creditors
(including employees) incurred in the ordinary course of business;

(kk)  
“Direct Claim” has the meaning specified in Section 3.7(b)(i)(A);
  (ll)  
“$” or “Dollars” means United States dollars;
  (mm)  
“Entity Affiliates” has the meaning ascribed thereto in the Shareholders
Agreement;
  (nn)  
“Environmental Laws” has the meaning ascribed thereto in Section 2.1(jj); (oo)
“Equity Related Claim” has the meaning specified in Section 3.6(a);
  (pp)  
“Equity Securities” has the meaning ascribed thereto in the Shareholders
Agreement;

(qq)  
“Existing Shareholders Agreement” has the meaning ascribed thereto in the
Shareholders Agreement;
  (rr)  
“Export Control and Economic Sanction Laws” has the meaning specified in
Section 3.2(j);
  (ss)  
“Financial Statements” has the meaning specified in Section 2.1(cc);

(tt)  
“Fully Diluted Basis” means the Common Shares, assuming the issuance, conversion
or exercise (as the case may be) into Common Shares of: (a) the Warrants (but
excluding any Backstop Warrants which are outstanding but not yet exercisable on
the date of any relevant determination of the number of Common Shares on a
“Fully Diluted Basis” except as provided otherwise), and (b) any and all
options, warrants (other than the Warrants) and convertible or exchangeable
securities issued by ACDL;

(uu)  
“Gaming” means to deal, operate, carry on, conduct, maintain or expose for play
any casino games of chance, gaming devices and other gaming activities;

 

-S5-

(vv)  
“Gaming Authority” means those national, state, local, and other governmental,
regulatory, and administrative authorities, agencies, boards, commissions and
officials responsible for or involved in the regulation of gaming or gaming
activities or the interpretation or enforcement of Gaming Laws, whether in
Vietnam or in any other jurisdiction of the world to which ACDL, Harbinger, Blue
Line ACDL, Inc., Breakaway ACDL, Inc. or their respective Entity Affiliates, or
Pinnacle, Pinnacle Entertainment, Inc. or their respective Entity Affiliates, is
subject;
  (ww)  
“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing, or permit authority over gaming, whether in Vietnam or in
any other jurisdiction of the world, and any Gaming License, and/or other
approval granting to ACDL, Harbinger, Blue Line ACDL, Inc., Breakaway ACDL, Inc.
or Pinnacle or any of their respective Affiliates the ability to conduct Gaming
activities, as any of the same may be amended from time to time;
  (xx)  
“Gaming License” means any concession, certificate, decree, license, permit,
approval, authorization, registration, finding of suitability, franchise, or
entitlement issued by any Gaming Authority or Governmental Entity necessary for
or relating to the conduct of activities under any Gaming Laws;
  (yy)  
“Governmental Entity” means any (i) multi-national, federal, provincial, state,
municipal, local or other governmental or public department, central bank,
court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) any subdivision or authority of any of the foregoing, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above;
  (zz)  
“Government Lists” has the meaning set out in Section 2.1(vv);
  (aaa)  
“Government Official” has the meaning ascribed thereto in the Policy;
  (bbb)  
“Harbinger” means Harbinger II S.à.r.l.;
  (ccc)  
“Harbinger Lending Parties” means Harbinger, Blue Line ACDL, Inc. and Breakaway
ACDL, Inc.
  (ddd)  
“Harbinger Parties” means Harbinger, Blue Line ACDL, Inc., Breakaway ACDL, Inc.,
Credit Distressed Blue Line Master Fund, Ltd. and Global Opportunities Breakaway
Ltd.;
  (eee)  
“Harbinger Subscription Agreements” means (i) the subscription and exchange
agreement entered into at the Closing between Harbinger and ACDL pertaining to
the exchange by Harbinger of certain Series III Special shares and Series IV
Special shares of ACDL for newly issued Series V Special Shares of ACDL,
(ii) the subscription and exchange agreement entered into at Closing between
Blue Line ACDL, Inc. and ACDL pertaining to the exchange by Blue Line ACDL, Inc.
of certain Series III Special shares and Series IV Special shares of ACDL for
newly issued Series V Special Shares of ACDL, and (iii) the subscription and
exchange agreement entered into at Closing between Breakaway ACDL, Inc. and ACDL
pertaining to the exchange by Breakaway ACDL Inc. of certain Series III Special
shares and Series IV Special shares of ACDL for newly issued Series V Special
Shares of ACDL, in each case in the forms attached as Schedule “C” to the
Closing Agreement;

 

-S6-

(fff)  
“HDBank” means Housing Development Commercial Joint Stock Bank;
  (ggg)  
“Ho Tram Lands” means the one hundred sixty four (164) hectares of land
(including approximately 2.2 kilometres of beach front property located at Binh
Chau Phuoc Buu Commune, Ba Ria Vung Tau Province, Vietnam;
  (hhh)  
“Ho Tram Project” means the development of the Ho Tram Lands into an
entertainment and casino resort facility in accordance with the Investment
Certificate;
  (iii)  
“HSBC Charge” has the meaning ascribed thereto in Section 2.1(fff);
  (jjj)  
“HTPCL” means Ho Tram Project Company Limited;
  (kkk)  
“Indemnified Party” has the meaning specified in Section 3.7(a);
  (lll)  
“Intellectual Property” means all domestic and foreign rights, title and
interests in business, trade or brand names and trademarks, domain names and
other Internet addresses or identifiers, patents, patent requests, discoveries,
methods, techniques, designs, particularly industrial designs, inventions,
specifications, software, technical information, know-how, technology, formulas,
algorithms, copyrights, data banks, data models, patterns, prototypes in use or
in development, results and knowledge stemming from, directly or indirectly, the
realization of research and development projects and that are not of the public
domain, including all rights, title and interests in all improvements or
modifications to any of the foregoing elements, the rights related to their
registration, to the registration requests or to their renewal, and all other
rights of industrial or intellectual property, including inter alia any rights
in licenses and sub-licenses;
  (mmm)  
“Investment Certificate” means the investment certificate dated March 12, 2008
granted to HTPCL by the Government of Vietnam in respect of the Ho Tram Lands;
  (nnn)  
“Lease” means the 50 year lease of the Ho Tram Lands granted to HTPCL pursuant
to a lease agreement dated May 21, 2008 between HTPCL and the People’s Committee
of Ba Ria — Vung Tau Province;
  (ooo)  
“Licensed I.P.” has the meaning ascribed thereto in Section 2.1(p);
  (ppp)  
“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment, lien (statutory or otherwise), title retention agreement or
arrangement, restrictive covenant or other encumbrance of any nature or any
other arrangement or condition which, in substance, secures payment or
performance of an obligation;

 

-S7-

(qqq)  
“Losses” has the meaning specified in Section 3.7(a);
  (rrr)  
“Management Agreement” means the Resort Management Agreement in the form
attached as Schedule “G” to the Closing Agreement to be entered at the Closing
into between HTPCL and PNK (VN), Inc. concerning the management of the second
resort of the Ho Tram Project;
  (sss)  
“Management Rights and Development Agreement” means the Management and
Development Rights Agreement in the form attached as Schedule “H” to the Closing
Agreement to be entered into at the Closing between ACDL and PNK (VN), Inc.
concerning the development of future resorts using the Brand;
  (ttt)  
“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any event, matter or circumstance, any change or effect that individually or
when taken together with all other changes or effects that have occurred during
any relevant period of time before the determination of the occurrence of that
change or effect, is or is reasonably likely to (i) be materially adverse to the
business, operations, results of operations, prospects, assets, liabilities or
financial condition of ACDL and its Subsidiaries on a consolidated basis, (ii)
cause the review of the Investment Certificate for a purpose that would be
materially adverse to ACDL or its Subsidiaries, the revocation of the Investment
Certificate or the imposition of a burdensome condition or restriction on the
Investment Certificate by a Governmental Entity, or (iii) cause the Ho Tram
Project to be suspended, materially delayed or cancelled; it being agreed that
the cessation of the services of any key executive of ACDL or HTPCL shall be
deemed a Material Adverse Change and a Material Adverse Effect;
  (uuu)  
“Material Contract” means (a) each contract listed on Schedule “D” to this
Agreement, (b) each contract or agreement to which ACDL or any of its
Subsidiaries is a party involving aggregate consideration of $500,000 or more,
(c) all other contracts or agreements, the loss of which could reasonably be
expected to result in a Material Adverse Change, and (d) any agreements
currently in effect between ACDL and any of its Affiliates;
  (vvv)  
“Material Documents” means (a) Material Contracts; and (b) other material
documents relating to ACDL or its subsidiaries;
  (www)  
“MGM Management Agreement” has the meaning ascribed thereto in the Shareholders
Agreement;
  (xxx)  
“Notice of Direct Claim” has the meaning specified in Section 3.7(b)(i)(A);
  (yyy)  
“Notice of Third Party Claim” has the meaning specified in
Section 3.7(b)(ii)(A);

 

-S8-

(zzz)  
“OFAC” has the meaning specified in Section 3.2(j);
  (aaaa)  
“Owned I.P.” has the meaning ascribed thereto in Section 2.1(p);
  (bbbb)  
“Permitted Encumbrance” has the meaning ascribed thereto in the Shareholders
Agreement;
  (cccc)  
“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Governmental Entity, or any
other legally recognizable entity;
  (dddd)  
“Phase A-1” means the initial phase of the first phase of the Ho Tram Project,
being the Las Vegas style luxury hotel, casino and conference centre resort and
associated amenities to be known as the “MGM Grand Resort and Casino, Ho Tram”
and which shall include (a) a hotel of approximately 541 rooms, having and a
swimming pool; (b) a casino of approximately 10,000 square meters having
approximately 500 electronic gaming machines and approximately 90 live gaming
tables; and (c) the space for a spa and retail (excluding, in both cases, the
fitting out of the space);
  (eeee)  
“Policy” has the meaning ascribed thereto in Section 6.4;
  (ffff)  
“Purchased Shares” has the meaning set out on the first page of this Agreement;
  (gggg)  
“Regulation D” means Regulation D promulgated under the U.S. Securities Act;
  (hhhh)  
“Regulation S” means Regulation S promulgated under the U.S. Securities Act;
  (iiii)  
“Related Agreements” has the meaning set out in Section 4.1(k);
  (jjjj)  
“Returns” has the meaning ascribed thereto in Section 2.1(iii);
  (kkkk)  
“Scope” has the meaning ascribed thereto in the Shareholders Agreement;
  (llll)  
“SDNs” has the meaning set out in Section 2.1(vv);
  (mmmm)  
“Securities” has the meaning ascribed thereto in the Shareholders Agreement;
  (nnnn)  
“Series V Special Shares” means the Special Shares Series V in the capital of
ACDL;
  (oooo)  
“Shareholders Agreement” means the Shareholders Agreement in the form attached
as Schedule “K” to the Closing Agreement to be entered into at the Closing among
ACDL, Pinnacle, Harbinger, Blue Line ACDL, Inc., Breakaway ACDL, Inc., Credit
Distressed Blue Line Master Fund, Ltd. and Global Opportunities Breakaway Ltd.,
as amended and supplemented from time to time;

 

-S9-

(pppp)  
“Share Purchase and Option Agreement” means the Share Purchase and Option
Agreement to be entered into between Michael Aymong, David Subotic, Sonia Maria
Boaventura Subotic, Raphael Danon, Isidor Subotic, BJR International Ltd., Asian
Coast Development Inc., Izco Technologies Inc., DDS Enterprises Ltd., Dr. Eve
Aymong Inc. and 1687321 Ontario Ltd., as Vendors and Harbinger, as Purchaser,
and ACDL concerning the purchase of certain equity interests of the Vendors by
Harbinger;
  (qqqq)  
“Special Shares” means the Series II Special Shares, the Series III Special
Shares and the Series IV Special Shares, in each case, in the capital of ACDL
  (rrrr)  
“Standard” has the meaning ascribed thereto in the Shareholders Agreement;
  (ssss)  
“Subsidiary” means with respect to a Person, each other Person in which such
Person owns, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding capital stock or other equity
interests, the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such other Person;
  (tttt)  
“Supplemental Loan Agreement” means the Supplemental Loan Agreement dated as of
December 23, 2010, made between ACDL, Breakaway ACDL, Inc., Blue Line ACDL,
Inc., and Harbinger;
  (uuuu)  
“Target Percentage” has the meaning specified in Section 3.6(b);
  (vvvv)  
“Tax” means any tax, tariffs and customs duties including interest, surcharges
and penalties due thereon imposed by any Governmental Entity;
  (wwww)  
“Top-Up Issuance” has the meaning specified in Section 3.6(b);
  (xxxx)  
“Transaction Agreements” means this Agreement and the Related Agreements (as
defined in Section 4.1(k));
  (yyyy)  
“Unaudited Financial Statements” has the meaning ascribed thereto in
Section 2.1(cc);
  (zzzz)  
United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;
  (aaaaa)  
“U.S. Person” means “U.S. person” as such term is defined in Rule 902(k) of
Regulation S;
  (bbbbb)  
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;
  (ccccc)  
“Warrant Amending Agreement” means the warrant amending agreement in the form
attached as Schedule “J” to the Closing Agreement to be entered into at Closing
by ACDL, Credit Distressed Blue Line Master Fund, Ltd., Global Opportunities
Breakaway Ltd. and Harbinger; and

 

-S10-

(ddddd)  
“Warrants” means the Amended and Restated Warrants for the purchase of
250,000,000 Common Shares, and a further 174,088,559 Common Shares (such
174,088,559 Common Shares, the “Backstop Common Shares”), as executed and
delivered by ACDL to each of Harbinger Capital Investments S.à.r.l., Blue Line
ACDL, Inc. and Breakaway ACDL, Inc., and as subsequently transferred (X) in the
case of Harbinger Capital Investments S.à.r.l. to Harbinger effective
December 31, 2010, (Y) in the case of Blue Line ACDL, Inc. to Credit Distressed
Blue Line Master Fund, Ltd. effective April 22, 2011 and (Z) in the case of
Breakaway ACDL, Inc., to Global Opportunities Breakaway Ltd. effective April 22,
2011, as more particularly described as follows:

  (i)  
Warrant Certificate CS-6 dated December 23, 2010 in favour of Harbinger for
160,000,000 Common Shares and an additional 111,416,678 Backstop Common Shares
(entitlement in respect of such 111,416,678 Backstop Common Shares being
referred to as the “Harbinger Backstop Warrants”);
    (ii)  
Warrant Certificate CS-7 dated April 22, 2011 in favour of Blue Line for
75,000,000 Common Shares and an additional 52,226,568 Backstop Common Shares
(entitlement in respect of such 52,226,568 Backstop Common Shares being referred
to as the “Blue Line Backstop Warrants”); and
    (iii)  
Warrant Certificate CS-8 dated April 22, 2011 in favour of Breakaway for
15,000,000 Common Shares and an additional 10,445,313 Backstop Common Shares
(entitlement in respect of such 10,445,313 Backstop Common Shares being referred
to as the “Breakaway Backstop Warrants”).

Section 1.2 Other Definitional Provisions

(a)  
all references to the “Agreement” herein include the Schedules hereto;

(b)  
all terms defined in this Agreement shall have the defined meanings when used in
any certificates, reports or other documents made or delivered pursuant hereto
or thereto, unless the context otherwise requires or it is expressly provided
otherwise in such other certificate, report or other document, and terms defined
herein with reference to the agreements attached to the Closing Agreement shall
be as defined in such agreements in the forms so attached regardless whether or
not such agreements have been executed by the parties thereto;

(c)  
terms defined in the singular shall have a comparable meaning when used in the
plural, and vice versa;

 

-S11-

(d)  
all accounting terms shall have a meaning determined in accordance with Canadian
GAAP;
  (e)  
the words “hereof,” “herein” and “hereunder,” and words of similar import, when
used in this Agreement shall refer to this Agreement as a whole (including any
appendices and Schedules hereto) and not to any particular provision of this
Agreement;
  (f)  
where in this Agreement a representation, warranty or certificate is made on the
basis of knowledge or awareness of ACDL, such knowledge or awareness consists of
the knowledge and awareness of the directors, officers and employees of ACDL and
its Subsidiaries and does not include knowledge and awareness of any other
person or persons; and
  (g)  
unless otherwise indicated, all dollar amounts in this Agreement are expressed
in United States funds.

Section 1.3 Headings
The headings contained in this Agreement are for convenience of reference only
and are not to be given any legal effect and shall not affect the meaning or
interpretation of this Agreement.
Section 1.4 Severability
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect under any Applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, void or
otherwise unenforceable provisions shall be null and void. It is the intent of
the parties, however, that any invalid, void or otherwise unenforceable
provisions be modified by a court of competent jurisdiction to the extent
necessary to render it enforceable, preserving to the fullest extent permissible
the intent of the parties herein.
Section 1.5 Governing Law
This Agreement shall be deemed to be made in, and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
Province of British Columbia and the federal laws of Canada applicable therein
without regard to any conflict of law principles thereof that would result in
the application of the laws of any other jurisdiction.
Section 1.6 Forum Selection
Each of the parties agrees that any action or proceeding arising out of or
relating to this Agreement must be instituted in the courts of the Province of
British Columbia, waives any objection which it may have now or later to the
venue of that action or proceeding, irrevocably and unconditionally submits to
the exclusive jurisdiction of those courts in that action or proceeding and
agrees to be bound by any final judgment of those courts.

 

-S12-

Section 1.7 Schedules
The following Schedules attached hereto are incorporated into and form part of
the Agreement:

     
Schedule “A” —
  Potential Claims, Potential Regulatory Issues and Potential Material Adverse
Effects
 
   
Schedule “B1” —
  Capitalization Table
 
   
Schedule “B2” —
  Pro-Forma Capitalization Table
 
   
Schedule “C” —
  List of Options, Acceleration Rights and Shareholder Loans
 
   
Schedule “D” —
  Material Documents
 
   
Schedule “E” —
  Insurance Policies
 
   
Schedule “F” —
  Anti—Corruption Policy
 
   
Schedule “G” —
  Employee and Consulting Matters
 
   
Schedule “H” —
  Provisions to be Waived; Consents
 
   
Schedule “I”—
  Terms and Conditions for Series V Special Shares

Section 1.8 ACDL Information and other Disclosures
ACDL hereby agrees that between the date hereof and the earlier of the Closing
and any termination of this Agreement in accordance with its terms, it will
provide Pinnacle with information (documentary as available) in reasonable
detail and in a manner that is readily comprehensible to reflect material
changes to or material developments (for greater certainty, including material
worsening of matters previously disclosed) in respect of matters and information
disclosed and/or provided for, in, or pursuant to, the Transaction Agreements
(hereinafter, the “Disclosure Updates”).

 

-S13-

ARTICLE 2
REPRESENTATIONS AND WARRANTIES
Section 2.1 Representations and Warranties of ACDL
ACDL represents and warrants to Pinnacle and each person on whose behalf
Pinnacle is contracting as of the date hereof and as of Closing as if made at
and as of such times (and acknowledges that Pinnacle and any beneficial
purchaser is relying thereon) that:

(a)  
ACDL is a corporation duly continued, organized and validly existing under the
laws of British Columbia and is up-to-date in the filing of all corporate and
similar returns under such laws. ACDL is qualified, licensed or registered to
carry on business under the laws applicable to it in all jurisdictions in which
it carries on business;

(b)  
ACDL has all requisite corporate power and authority to (i) own, lease and
operate its properties and assets and to carry on its Business as now being
conducted and as proposed to be conducted by it, and (ii) enter into and perform
its obligations under this Agreement;

(c)  
ACDL does not have any Subsidiaries, other than Asian Coast Development Inc.
(Barbados), Asian Coast Development Inc. (Bahamas) and HTPCL and, neither ACDL
nor any of its Subsidiaries is a participant in any joint venture, partnership
or similar arrangement or has any interest in any other entity;

(d)  
ACDL owns all of the issued and outstanding shares of Asian Coast Development
Inc. (Barbados) and it in turn owns all of the issued and outstanding shares of
Asian Coast Development Inc. (Bahamas), subject to security interests granted
over such shares in favour of the Harbinger Lending Parties, and is the sole
owner of HTPCL subject to a security interest granted in the membership
interests of such company to the Harbinger Lending Parties, and subject to the
HSBC Charge and the BIDV Security;

(e)  
Asian Coast Development Inc. (Barbados) and Asian Coast Development Inc.
(Bahamas) are inactive corporations, have no material assets or liabilities and
are not material to the Business and ACDL intends to wind down these companies;

(f)  
the execution and delivery of the Transaction Agreements by ACDL and the
performance of its obligations under and compliance with the terms, conditions
and provisions of the Transaction Agreements will not (i) conflict with or
result in a breach of (A) any of the terms or conditions of the Constating
Documents of ACDL or any of its Subsidiaries, (B) any resolution of the
applicable shareholders or board of directors of ACDL or its Subsidiaries,
(C) any agreement, instrument or permit to which ACDL or any of its Subsidiaries
is a party to or to which it is subject, or (D) the Investment Certificate or
the Lease, (ii) violate any Applicable Law, order, writ, injunction or decree of
any court, or (iii) except as specifically contemplated by the Transaction
Agreements in respect of Liens, charges and encumbrances, result in the creation
of any Lien, charge or encumbrance upon any assets of ACDL or any of its
Subsidiaries or result in the suspension, revocation, forfeiture, or nonrenewal
of any material permit or license applicable to ACDL or any of its Subsidiaries;

 

-S14-

(g)  
all action on the part of the officers of ACDL necessary for the execution and
delivery of the Transaction Agreements, the performance of all obligations of
ACDL under the Transaction Agreements to be performed as of the Closing, and the
issuance and delivery of the Purchased Shares, has been taken or will be taken
prior to Closing;

(h)  
the execution and delivery of the Transaction Agreements by ACDL and the
performance by ACDL of its obligations thereunder and the issuance of the
Purchased Shares by ACDL to Pinnacle have been duly authorized by all necessary
corporate and shareholder action. The Purchased Shares have been duly authorized
and, when issued, sold and delivered in accordance with this Agreement, will be
validly issued, fully paid and non-assessable and free of restrictions on
transfer other than restrictions on transfer under the Shareholders Agreement
and Applicable Law and are to be issued in compliance with, or pursuant to an
exemption therefrom, all Applicable Laws concerning the issuance of the
Purchased Shares;

(i)  
the Transaction Agreements when executed and delivered by ACDL will constitute
legal, valid and binding obligations of ACDL, enforceable against it in
accordance with their terms, subject only to any limitation under Applicable
Laws relating to (i) bankruptcy, insolvency, reorganization, arrangement,
moratorium, wind-up, liquidation or similar laws affecting creditors’ rights
generally, and (ii) the discretion that a court may exercise in the granting of
equitable remedies;

(j)  
ACDL and each of its Subsidiaries has conducted and is conducting its business
in compliance with all Applicable Laws and regulations of each jurisdiction in
which it carries on business (including, without limitation, all applicable
Canadian federal, provincial, municipal and local and Vietnamese provincial,
municipal and local licensing laws, regulations and other requirements and any
governmental or regulatory body), except when such non-compliance would not have
a Material Adverse Effect, and has not received a notice of non-compliance with
any such laws, regulations or permits. Except as disclosed or made available, as
of the date of this Agreement, to Pinnacle through (A) the Data Site or (B) in
writing (including electronic communications) to one or more of the individuals
listed in subpart (vvv) of this Section 2.1, to the knowledge of ACDL, there are
no pending changes or contemplated changes to any Applicable Law or regulation
or governmental position that, taken individually or in the aggregate, would or
would reasonably be expected to have a Material Adverse Effect. ACDL and each of
its Subsidiaries has conducted and is conducting its affairs in compliance with
their respective Constating Documents;

 

-S15-

(k)  
Except as set out in Schedule “A”, ACDL and each of its Subsidiaries has all
franchises, permits, licenses, and any similar authority necessary for the
conduct of the Business as presently conducted, the lack of which could
materially and adversely affect the business, properties, prospects or financial
condition of ACDL and its Subsidiaries, and ACDL believes it can obtain the same
for the conduct of the Business as planned to be conducted. Except as set out in
Schedule “A” neither ACDL nor any of its Subsidiaries is in default in any
material respect under any of such franchises, permits, licenses, or other
similar authority;

(l)  
Except as set forth on Schedule “C”, no Person has any agreement, option,
understanding or commitment or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, option or
commitment of any nature for:

  (i)  
the purchase, subscription, issuance or receipt, for any or no consideration, of
any of the unissued shares in the capital of ACDL or any of its Subsidiaries or
any securities of ACDL or any of its Subsidiaries; or
    (ii)  
the purchase or other acquisition from ACDL or any of its Subsidiaries of any of
such entity’s undertaking, property or assets, other than in the ordinary course
of the business;

(m)  
Capitalization; Voting Rights

  (i)  
Other than the Series V Special Shares to be issued at Closing, Schedule “B1”
sets forth as of the date hereof and as of immediately prior to the Closing:
(A) the authorized capital of ACDL; (B) the number and classes of issued and
outstanding shares in the capital of ACDL, including the number of Common Shares
and Series V Special Shares issued and outstanding; (C) the number of Common
Shares issuable or reserved for issuance pursuant to any options, warrants,
rights (including pre-emptive rights, contingent rights and conversion rights)
contracts, arrangements, understandings or agreements of any kind (whether oral
or in writing) for the purchase or acquisition from ACDL of any of its
securities; (D) ACDL’s outstanding stock options and broker’s warrants including
the exercise price; and (E) all Debt of ACDL and its Subsidiaries (other than
any Debt incurred pursuant to Section 3.1(j) hereof). Schedule “B1” lists all of
the participating equity rights in the capital of ACDL, and there are no other
or additional rights (whether vested, contingent, or otherwise) in or to any
equity securities of ACDL or any of its Subsidiaries as of such dates.
    (ii)  
Schedule “B2” sets forth on a pro forma basis with an assumed Closing Date of
June 30, 2011 and assuming no additional debt being incurred pursuant to
Section 3.1(j) hereof, immediately after giving effect to the transactions
contemplated hereby and by the Transaction Agreements (on the assumption that no
management options have been exercised between the date hereof and the Closing
Date): (A) the authorized capital of ACDL; (B) the number and classes of issued
and outstanding shares in the capital of ACDL, including the number of Common
Shares and Series V Special Shares issued and outstanding; (C) the number of
Common Shares issuable or reserved for issuance pursuant to any options,
warrants, rights (including pre-emptive rights, contingent rights and conversion
rights) contracts, arrangements, understandings or agreements of any kind
(whether oral or in writing) for the purchase or acquisition from ACDL of any of
its securities; (D) ACDL’s outstanding stock options and broker’s warrants
including the exercise price; and (E) all Debt of ACDL and its Subsidiaries.

 

-S16-

  (iii)  
all issued and outstanding shares in the capital of ACDL and its Subsidiaries
(A) have been duly authorized and validly issued and are fully paid and
non-assessable, and (B) were issued in compliance with, or pursuant to an
exemption therefrom, all Applicable Laws concerning the issuance of securities;
    (iv)  
all issued and outstanding shares, charter capital and equity interests in
ACDL’s Subsidiaries are owned by ACDL, free and clear of all Liens other than
(i) the security interests granted to the Harbinger Lending Parties, (ii) the
BIDV Security and (iii) the HSBC Charge;
    (v)  
except as set forth in Schedule “C”, no stock purchase or other agreement or
understanding between ACDL or any of its Subsidiaries and any holder of any of
their respective equity securities or rights to purchase equity securities
provides for acceleration or other changes in the vesting provisions or other
terms of such agreement or understanding as the result of any merger, sale of
shares or assets, change in control or any other transaction(s) by ACDL or its
Subsidiaries;
    (vi)  
except as set forth in the Transaction Agreements and the Existing Shareholders
Agreement, there are no rights held by any party with respect to, or by virtue
of ownership of, any securities of ACDL, including but not limited to rights of
first refusal, consent rights and rights to board representation;
    (vii)  
there are no put or other obligations (contingent or otherwise) on the part of
ACDL and its Subsidiaries to purchase or redeem any outstanding securities or
instruments, other than those provided for in its Constating Documents or those
arising pursuant to the Transaction Agreements;
    (viii)  
except as set forth in the Shareholders Agreement and in the Existing
Shareholders Agreement, there are no voting agreements or other arrangements
with respect to the voting of any share of capital stock of ACDL, and each share
of outstanding capital stock of ACDL has the voting rights outlined in ACDL`s
Constating Documents; and
    (ix)  
ACDL has obtained valid waivers of any rights by other parties to purchase any
of the Purchased Shares;

 

-S17-

(n)  
[INTENTIONALLY OMITTED];

(o)  
ACDL and its Subsidiaries, taken as a whole, do not hold assets located in the
United States (other than investment assets, voting or nonvoting securities of
another person) having an aggregate total value of over $50 million as of the
end of ACDL’s most recent fiscal year and ACDL and its Subsidiaries, taken as a
whole, have not made aggregate sales in or into the United States of over
$50 million in ACDL’s most recent fiscal year;

(p)  
all Intellectual Property necessary for carrying on the Business as it is
currently being carried on and as it is proposed to be carried on is owned by
ACDL or its Subsidiaries (“Owned I.P.”) or is used by ACDL or its Subsidiaries
under a license agreement or arrangement from another Person (“Licensed I.P.”),
and ACDL and its Subsidiaries, as applicable, will, as at the date of initial
construction of the Ho Tram Project, own or have valid rights to use all
Intellectual Property necessary for the design and construction thereof;

(q)  
the Intellectual Property of ACDL and its Subsidiaries: (i) is validly owned by
or licensed to ACDL or Subsidiary, as applicable; (ii) is not the subject of any
infringement action or other litigation, pending or to the knowledge of ACDL,
threatened; (iii) in the case of trade-marks owned by ACDL or any of its
Subsidiaries, have been validly and effectively applied for or registered by or
on behalf of ACDL or its Subsidiaries, as applicable, in all jurisdictions
necessary to protect and preserve ACDL and its Subsidiaries rights therein as
necessary for the continued use thereof in the Business and (iv) to the
knowledge of ACDL, does not infringe on the Intellectual Property of any third
parties;

(r)  
To ACDL’s knowledge, neither ACDL nor any of its Subsidiaries has violated the
Intellectual Property rights of any other person or entity. Neither ACDL nor any
of its Subsidiaries has received any communications alleging that either of ACDL
or any of its Subsidiaries has violated or, by conducting the Business as
proposed, would violate any Intellectual Property of any other Person;

(s)  
ACDL and each of its Subsidiaries have taken all reasonable steps necessary to
protect and preserve the rights of ACDL and its Subsidiaries in and to the Owned
I.P. and Licensed I.P.;

(t)  
ACDL and each of its Subsidiaries have taken all necessary and appropriate steps
to protect and preserve the confidentiality and secrecy of all Owned I.P. and
Licensed I.P. not otherwise protected by patents, patent applications or
copyright, as well as its material trade secrets and other confidential
information (“Confidential Property”), all use, disclosure or appropriation of
Confidential Property owned by ACDL or HTPCL by or to a third Person has been
pursuant to the terms of a written agreement with such third Person, and with
respect to Confidential Property not owned by ACDL or HTPCL, pursuant to the
terms of a written agreement between ACDL or HTPCL and the owner of such
Confidential Property, or is otherwise lawful. All such agreements referred to
in this paragraph are valid and subsisting and ACDL is not aware of any material
breach of any such agreement;

 

-S18-

(u)  
ACDL or its Subsidiaries own or have all rights related to all computer and
communication systems necessary for carrying on the Business, as it is currently
being carried on, including the rights to all content, trade names, and domain
names relating to its websites, and all related domain name registrations are
valid and subsisting in the name of ACDL or its Subsidiaries;

(v)  
ACDL or its Subsidiaries have good and merchantable title to all the tangible
and intangible personal property reflected as assets in the Financial
Statements, free and clear of all Liens, subject to (i) security interests
granted to the Harbinger Lending Parties, (ii) the BIDV Security, (iii) Liens to
secure the BIDV Working Capital Facility, and (iv) the HSBC Charge. ACDL owns,
leases or has the lawful right to use all of the assets and property necessary
for carrying on the Business, as currently being conducted, except where the
failure to own, lease or have the lawful right to use would not have, or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(w)  
the Investment Certificate has been duly granted to ACDL by, and the Lease has
been duly entered into by HTPCL with, applicable Vietnamese Governmental
Entities and each remains valid, binding, enforceable and in good standing,
subject to all Applicable Laws of Vietnam, with the exception of the matters
referred to in Schedule “A.” Except as set out in Schedule “A” (i) ACDL and
HTPCL have complied in all material respects with the provisions of the
Investment Certificate and Lease and (ii) ACDL does not know of any breach or
non-compliance with the terms of the Investment Certificate or Lease. ACDL does
not know of any facts, which if known to the applicable Government Officials or
its employees, could reasonably be expected to result in the revocation or
suspension of the Investment Certificate or Lease;

(x)  
the minute books of ACDL and HTPCL are complete and accurate in all material
respects, all corporate proceedings and actions reflected therein have been
conducted or taken in compliance with all Applicable Laws and with the
Constating Documents of ACDL or HTPCL as applicable and such minute books are up
to date and fully disclose all articles, bylaws and resolutions of the Board
and/or shareholders. The Constating Documents of ACDL and its Subsidiaries are
in the form provided to Pinnacle. Neither ACDL nor any of its Subsidiaries is
subject to, or affected by any shareholders agreement declaration or other
agreement among the shareholders of ACDL, or any of them, other than the
Shareholders Agreement and the Existing Shareholders Agreement;

(y)  
Schedule “D” hereto contains a list of Material Contracts of ACDL or its
Subsidiaries, a true and complete copy of which (including any amendments or
modifications thereto) have been made available to Pinnacle either on the Data
Site or otherwise. Except as set forth in Schedule “A” (I) ACDL and HTPCL are in
compliance with all Material Contracts to which it is a party, and to the
knowledge of ACDL, all other parties to the Material Contracts are not in
default of any Material Contract except where such non-compliance or default
would not have a Material Adverse Effect; (II) no event has occurred which, with
the

 

-S19-

giving of notice, lapse of time or both, would constitute a material default or
breach under, or in respect of, any Material Contract (III) except where
terminated, expired or performed in full, all of the Material Contracts set
forth in Schedule “D” hereto constitute a legal, valid and binding obligation of
ACDL and HTPCL, as applicable, enforceable against ACDL or HTPCL, as applicable,
in accordance with their terms, subject only to any limitation under Applicable
Laws relating to (i) bankruptcy, insolvency, reorganization, arrangement,
moratorium, wind-up, liquidation or similar laws affecting creditors’ rights
generally, and (ii) the discretion that a court may exercise in the granting of
equitable remedies. The execution and delivery by ACDL and HTPCL, as applicable,
and the performance of their obligations under, and compliance with the terms,
conditions and provisions of the Material Contracts does not and will not
(i) conflict with or result in a breach of (A) any of the terms or conditions of
the Constating Documents of ACDL or HTPCL, (B) any resolution of the applicable
shareholders or board of directors of ACDL or HTPCL, (C) any agreement,
instrument or permit to which ACDL or HTPCL is a party to or to which it is
subject, including without limitation the Transaction Agreements, or (D) the
Investment Certificate or the Lease, (ii) violate any Applicable Law, order,
writ, injunction or decree of any court or (iii) other than Liens, charges and
encumbrances arising as a result of security granted to the Harbinger Lending
Parties and the BIDV Security, result in the creation of any Lien, charge or
encumbrance upon any assets of ACDL or any of its Subsidiaries or the
suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to ACDL or any of its Subsidiaries;

(z)  
the Books and Records have been properly and accurately kept and completed in
all material respects and there are no material inaccuracies or discrepancies of
any kind contained or reflected therein;

(aa)  
ACDL and each of its Subsidiaries has filed or has caused to be filed, within
the times and in the manner prescribed by Applicable Law, all federal,
provincial, state and local tax returns, tax reports and information returns
which are required to be filed by or with respect to ACDL and its Subsidiaries
and information contained in such returns and reports is correct and complete in
all material respects and such returns and reports reflect accurately all
liability for taxes of ACDL and its Subsidiaries, as applicable, for the periods
covered thereby (except as set out in Schedule “A”). True and complete copies of
all such returns and reports have been provided to Pinnacle. All federal,
provincial, state and local income, profits, franchise, sales, use, occupancy,
excise and other taxes and assessments (including interest and penalties)
required to be shown on all such tax returns, tax reports and information
returns or otherwise due in respect of ACDL and any of its Subsidiaries have
been timely paid and all tax as required to be withheld, collected and remitted
by ACDL or the relevant Subsidiary (except as set out in Schedule “A”)
including, without limitation, from any employee, have been properly and timely
withheld, collected and remitted to the appropriate Governmental Entity except
where the failure to so pay, withhold, collect or remit, would not, individually
or in the aggregate, have a Material Adverse Effect. To the knowledge of ACDL,
except as set out in Schedule “A”, no examination by any Governmental Entity of
any tax return is currently in progress and there are no outstanding agreements
or waivers extending the statutory period providing for an extension of time
with respect to the assessment or reassessment of income tax or filing of any
tax return by, or any payment of any tax by, or the levying of any governmental
charge against, ACDL or any of its Subsidiaries;

 

-S20-

(bb)  
Except as set out in Schedule “C” hereto, neither ACDL nor any of its
Subsidiaries has any loans or indebtedness outstanding which has been made to
any of the shareholders of ACDL or its Subsidiaries or any of the officers,
directors or employees, or any of their respective spouses, children or any
Affiliates thereof, of ACDL or its Subsidiaries, past or present, or any person
not dealing at “arm’s length”, within the meaning of the Income Tax Act (Canada)
with any such Persons or otherwise in violation of any Applicable Law or
Material Contract. Other than (i) provided for in their employment agreements,
(ii) employee benefits, (iii) director and officer indemnification agreements,
(iv) the purchase of shares of the ACDL’s capital stock and the issuance of
options to purchase shares of the ACDL’s Common Stock; or (v) as set out in
Schedule “G” hereto, there are no agreements or proposed transactions between
ACDL or any of its Subsidiaries and any of their officers, directors, key
employees or any Affiliate thereof;

(cc)  
ACDL has provided Pinnacle with copies of (i) the audited consolidated financial
statements of ACDL as at and for the twelve-month period ended December 31,
2009, together with a report thereon by Deloitte & Touche LLP (the “Audited
Financial Statements”), and (ii) unaudited consolidated financial statements of
ACDL as at and for the twelve-month period ended December 31, 2010 (the
“Unaudited Financial Statements”), including a balance sheet, statements of
income and retained earnings and a statement of cash flows (the Audited
Financial Statements and the Unaudited Financial Statements, collectively the
“Financial Statements”). The Audited Financial Statements are complete and
correct in all material respects and have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated. The Unaudited
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis and the cash balance on the balance sheet included therein and
the first five line items under the heading “Expenses” in the income statement
included therein (excluding any entries in respect of stock option expense)
present fairly those items as at their respective dates, except that the
Unaudited Financial Statements do not contain notes and may be subject to
year-end audit adjustments. The balance sheet included in the Audited Financial
Statements fairly present the financial condition of ACDL as at its date. The
statements of income and retained earnings and statements of cash flows included
in the Audited Financial Statements reflect all costs that historically have
been incurred by ACDL and present fairly the results of operations and cash
flows of ACDL for the periods indicated;

 

-S21-

(dd)  
Except as set forth in this Agreement or its Schedules, the Transaction
Agreements, the Unaudited Financial Statements or disclosed on the Data Site,
since December 31, 2009, there has not been with respect to ACDL and its
Subsidiaries, taken as a whole, or HTPCL: (i) any incurrence, assumption or
guarantee of any Debt or forgiveness of any material Debt owed to ACDL or its
Subsidiaries; (ii) any creation or other incurrence of any Lien; (iii) any loans
or guarantees made by ACDL or its Subsidiaries for the benefit of its
Affiliates, employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business, (iv) any material change in any method of accounting or
accounting practice; (v) any issuance of any securities of ACDL or its
Subsidiaries; (vi) any material change in compensation payable to any officer or
key employee of ACDL or its Subsidiaries; (vii) any resignations, terminations
or notices of intent to resign or terminate, by officers or key employees of
ACDL or its Subsidiaries, (viii) any incurrence of liabilities other than in the
ordinary course of business, (ix) any damage, destruction or loss, whether or
not covered by insurance, that would have a Material Adverse Effect; (x) any
change or amendment of any term of any outstanding securities of ACDL or its
Subsidiaries; (xi) any declaration, setting aside or payment of any dividend
(whether in cash, securities or other property) or other distribution or payment
in respect of any securities; or (xii) any agreement or understanding (whether
written or oral and express or implied) to do any of the foregoing;

(ee)  
ACDL and its Subsidiaries have devised and maintained systems of internal
accounting controls sufficient to provide reasonable assurances that (i) all
transactions are executed in accordance with management’s general or specific
authorization, (ii) all transactions are recorded as necessary to permit the
preparation of financial statements in conformity with GAAP and to maintain
proper accountability for items, (iii) access to their property and assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for items is compared with the actual
levels at reasonable intervals and appropriate action is taken with respect to
any differences;

(ff)  
ACDL and each of its Subsidiaries has made all accruals required by GAAP or
other Applicable Laws for unpaid vacation pay, sick leave, premiums for
overtime, unemployment insurance, health premiums, Canada Pension Plan premiums,
accrued wages, salaries and commissions and employee benefit plan payments
except where the failure to do so would not have a Material Adverse Effect;

(gg)  
the assets of ACDL and each of its Subsidiaries and their respective businesses
and operations are insured against loss or damage as described in Schedule “E”;
such coverage is in full force and effect, and neither ACDL nor its Subsidiaries
has failed to promptly give any notice or present any material claim thereunder;

(hh)  
to the knowledge of ACDL, there are no facts, circumstances or occurrences which
have not been disclosed to Pinnacle prior to the date hereof and which could
reasonably be expected to have a Material Adverse Effect on ACDL or any of its
Subsidiaries or the Business, its assets, liabilities, prospects or the Ho Tram
Project;

 

-S22-

(ii)  
except as otherwise described in Schedule “A” of this Agreement, (i) there are
no claims, demands, actions, suits or proceedings by any Person, nor any
arbitration, administrative, investigation or other proceeding by or before any
Governmental Entity pending, or, to the knowledge of ACDL, threatened, against
or affecting ACDL or its Subsidiaries, or any of their respective officers,
directors, key employees, property or assets, or the Business or the Ho Tram
Project, or that questions the validity of any Transaction Agreement or the
right of ACDL to enter into same, or to consummate the transactions contemplated
thereby, or any other material claim, action, suit, proceeding, arbitration or
investigation affecting or involving ACDL or the ownership of ACDL or any of its
Subsidiaries; (ii) neither of ACDL nor any of its Subsidiaries is subject to any
judgment, order or decree entered in any lawsuit or proceeding nor has ACDL or
any of its Subsidiaries settled any claim prior to being prosecuted in respect
of it; (iii) neither ACDL nor any of its Subsidiaries is a plaintiff or
complainant in any claim, demand, action, suit, investigation or proceeding and
there is no claim, demand, action, suit, investigation or proceeding that ACDL
or any of its Subsidiaries intends to initiate. For the avoidance of doubt, the
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (or any basis therefor known to
ACDL or any of its Subsidiaries) involving the prior employment of any employee
of ACDL or its Subsidiaries, their services provided in connection with the
Business or any information or techniques allegedly proprietary to any of their
former employers or their obligations under any agreements with prior employers.
Schedule “A” of this Agreement sets out in reasonable detail, with respect to
each proceeding, the parties, the nature of the proceedings and the amount and
type or types of relief sought;

(jj)  
except as could not reasonably be expected to have a Material Adverse Effect,
there has been no release or threatened release of any pollutant, contaminant or
toxic or hazardous material, substance or waste, or petroleum or any fraction
thereof on, upon, into or from any site currently or heretofore owned, leased or
otherwise used by ACDL or any of its Subsidiaries. To the knowledge of ACDL,
ACDL and each of its Subsidiaries is in material compliance with any and all
applicable foreign, federal, provincial, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”). There have been no past unresolved, and to the knowledge
of ACDL there are no, pending or threatened claims, complaints, notices or
requests for information received by ACDL or its Subsidiaries with respect to
any alleged material violation of any Environmental Law; and to the knowledge of
ACDL, no conditions exist at, on or under any property now or previously owned,
operated or leased by ACDL or its Subsidiaries which, with the passage of time,
or the giving of notice or both, would give rise to liability under any
Environmental Law;

(kk)  
[INTENTIONALLY OMITTED];

(ll)  
the ACDL Information is, and as of the Closing will be, true, complete and
correct in all material respects and no fact or facts have been omitted
therefrom which would make such information misleading. ACDL has made available
to Pinnacle all the information reasonably available to ACDL and its
Subsidiaries that Pinnacle has requested for use in deciding whether to acquire
the Purchased Shares;

 

-S23-

(mm)  
ACDL is not a “non-resident” of Canada within the meaning of the Income Tax Act
(Canada);
  (nn)  
no broker, agent or intermediary has been engaged by ACDL or its Subsidiaries in
connection with the Purchased Shares and no commission or other remuneration is
payable to any broker, agent or intermediary in connection herewith by ACDL or
any of its Subsidiaries. Except as disclosed in Schedule “A” no commission or
other remuneration is payable to any broker, agent or intermediary in connection
with prior financings by ACDL or any of its Subsidiaries;
  (oo)  
ACDL and each of its Subsidiaries (as applicable) has obtained, made or taken
all material consents, approvals, authorizations, declarations, registrations,
filings, notices, waivers and other actions whatsoever required as at the
Closing in connection with (a) the execution, delivery and performance by it of
the Transaction Agreements, the Lease, the Investment Certificate and the Ho
Tram Project (in respect of the Investment Certificate and the Ho Tram Project,
limited to current development of Phase A-1 as at the date hereof) and (b) the
consummation of the transactions contemplated by the Transaction Agreements, the
Lease, the Investment Certificate and the Ho Tram Project (in respect of the
Investment Certificate and the Ho Tram Project, limited to current development
of Phase A-1 as at the date hereof);
  (pp)  
ACDL and each of its Subsidiaries: (i) is familiar with, has fully complied at
all times with and is currently in full compliance with the U.S. Foreign Corrupt
Practices Act, as amended, and the Canadian Corruption of Foreign Public
Officials Act, and (ii) has complied and is currently in compliance in all
material respects with all other applicable domestic and foreign anti-bribery or
anti-corruption laws and other Applicable Laws that prohibit payments to
improperly influence foreign or domestic government officials;
  (qq)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries, has taken any action, either directly or indirectly, that would
result in a violation of the Anti -Corruption Laws, including, without
limitation, making, offering, authorizing, or promising any payment,
contribution, gift, entertainment, bribe, rebate, kickback, or any other thing
of value, regardless of form or amount, to any (i) foreign or domestic
government official or employee, (ii) employee of a foreign or domestic
government-owned entity, (iii) foreign or domestic political party, political
official, or candidate for political office, or (iv) any officer or employee of
a public international organization, to obtain a competitive advantage, or to
receive favorable treatment in obtaining or retaining business;
  (rr)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries, is, or has been, under administrative, civil, or criminal
investigation, indictment, suspension, debarment, or audit (other than a routine
contract audit) in connection with alleged or possible violations of the Anti
Corruption Laws;

 

-S24-

(ss)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries, has received notice from, or made a voluntary disclosure to, the
U.S. Department of Justice or the U.S. Securities and Exchange Commission
regarding alleged or possible violations of the Anti-Corruption Laws;

(tt)  
ACDL, its Subsidiaries, and, to the knowledge of ACDL and any of its
Subsidiaries, any director, officer, employee, agent, distributor, consultant,
Affiliate, or other person acting on behalf of ACDL or its Subsidiaries have at
all times fully complied with, and are currently in full compliance with, the
Export Control and Economic Sanctions Laws;
  (uu)  
[INTENTIONALLY OMITTED];

(vv)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, other person acting on behalf of ACDL or its
Subsidiaries, or customer of ACDL or its Subsidiaries, is (1) listed on (i) the
List of Specially Designated Nationals and Blocked Persons (“SDNs”) maintained
by OFAC or any other list of known or suspected terrorists, terrorist
organizations, or other prohibited persons provided to ACDL or any of its
Subsidiaries by any agency of the government of the United States or any
jurisdiction in which ACDL or any of its Subsidiaries are doing business;
(ii) the Bureau of Industry and Security of the United States Department of
Commerce “Denied Persons List,” “Entity List,” or “Unverified List”; (iii) the
Office of Defense Trade Controls of the United States Department of State “List
of Debarred Parties”; or (iv) any lists of restricted persons or entities
maintained by any other U.S. government authority in relation to compliance with
the Export Control and Economic Sanctions laws (collectively, “Government
Lists”); or (2) a person who has been determined by competent authority to be
subject to the prohibitions contained in Executive Order 13224, 66 Fed. Reg.
49,079 (Sep. 25, 2001) (Executive Order Blocking Property and Prohibiting
Transactions with Persons who Commit, Threaten to Commit, or Support Terrorism),
Executive Order 13382, 70 Fed. Reg. 38,567 (Jul. 1, 2005) (Executive Order
Blocking Property of Weapons of Mass Destruction Proliferators and Their
Supporters), or any other similar prohibitions contained in the laws
administered by, and regulations of, OFAC or in any enabling legislation or
other Executive Orders in respect thereof;

(ww)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries has made a voluntary disclosure to governmental regulatory
authorities reporting violations of laws or regulations relating to the export
or re-export of products, technology, software, services or other information
from the United States or any other jurisdiction;

 

-S25-

(xx)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries, have participated or are currently participating in, or have
cooperated or are currently cooperating with, an unsanctioned international
boycott within the meaning of Section 999 of the Internal Revenue Code of 1986,
as amended;

(yy)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any owner, director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries, has engaged in, or is currently engaged in, a transaction,
investment, undertaking, or activity in violation of the Anti-Money Laundering
Laws and all such persons have complied and are in compliance with the
Anti-Money Laundering Laws;

(zz)  
except for the BIDV Credit Agreement, no debt or equity interest or other
security of ACDL or any of its Subsidiaries is held, directly or indirectly,
beneficially or otherwise by: (i) an executive, official, employee or agent of a
governmental department, agency or instrumentality; (ii) a director, officer,
employee or agent of a wholly or partially government-owned or controlled
company or business; (iii) a political party or official thereof, or candidate
for political office; or (iv) an executive, official, employee or agent of a
public international organization (e.g., the International Monetary Fund or the
World Bank);

(aaa)  
neither ACDL nor any of its Subsidiaries, nor, to the knowledge of ACDL or any
of its Subsidiaries, any owner, director, officer, employee, agent, distributor,
consultant, Affiliate, or other person acting on behalf of ACDL or its
Subsidiaries, (i) is under investigation by any governmental authority for, or
has been charged with, or convicted of, money laundering or any crimes which in
the United States would be predicate crimes or specified unlawful activities to
money laundering under the U.S. Anti-Money Laundering Laws and would be
punishable by a sentence of more than one year in prison, or any violation of
any of the Anti-Money Laundering Laws; (ii) has been assessed civil or criminal
penalties under any of the Anti-Money Laundering Laws; or (iii) has had any of
its funds seized or forfeited in any action under any of the Anti-Money
Laundering Laws or other criminal or civil forfeiture laws. Neither ACDL nor any
of its Subsidiaries has any investor whose investment in ACDL or the Subsidiary
has been or will be derived from, or related to, any illegal activities,
including, without limitation, prohibited money laundering activities;

(bbb)  
the sum of 59,326,789,800 Vietnamese Dong was paid by HTPCL to Xuyen Moc State
Treasury in consideration of the issuance of the Lease for an initial term of
50 years and the sum of 11,690,748,429 Vietnamese Dong was paid by HTPCL to
People’s Committee of Xuyen Moc District in accordance with Decision 1121 of the
People’s Committee of Xuyen Moc Commune of the Socialist Republic of Vietnam
dated May 20th, 2008. There are no other or additional amounts payable in
respect of the grant of rights to the Ho Tram Lands contemplated by the Lease
(except as disclosed in Schedule “A”). Payment of the said amounts by HTPCL to
Xuyen Moc State Treasury is and will be a legal and reasonable qualified
expenditure which counts towards HTPCL meeting its investment and expenditure
requirements specified in the Investment Certificate;

 

-S26-

  (ccc)  
HTPCL is a corporation duly established and, validly existing under and by
virtue of the Applicable Laws of Vietnam, with full power and authority to carry
on its business as set out in its Investment Certificate and to own or lease its
properties to the extent permitted by Applicable Law as and in the places where
such business is now conducted and such properties are now located;
  (ddd)  
HTPCL has obtained, or is taking every action reasonably necessary to obtain,
all material authorizations, consents and registrations required for the conduct
of its business as stipulated under the Investment Certificate;
  (eee)  
the total registered investment of HTPCL is $4,230,000,000, of which the charter
capital is $795,000,000 in accordance with the Investment Certificate;
  (fff)  
except for charges in favour of the Harbinger Lending Parties, the HSBC Charge
and the BIDV Security, there are no Liens on, over or affecting any of charter
capital of HTPCL and there is no agreement or commitment to give or create any
Lien and no claim has been made by any person to be entitled to any Lien which
has not been waived in its entirety or satisfied in full. ACDL has granted a
charge in favour of HSBC Bank Canada which secures the payment of the amount of
$47,478.55 (the “HSBC Charge”), which amount is held in a locked account with
HSBC Bank Canada as security for a letter of credit issued by HSBC Bank Canada
to the Landlord under ACDL’s Vancouver office lease. ACDL hereby covenants and
agrees that it shall not incur any additional obligations to HSBC Bank Canada
which are subject to the HSBC Charge without the prior written consent of
Pinnacle;
  (ggg)  
the books of account, board and shareholder meeting minute books, and other
corporate filings and records of HTPCL are up-to-date and maintained in
accordance with all material applicable legal requirements on a proper and
consistent basis, and contain complete and accurate records of all matters
required to be dealt with therein;
  (hhh)  
except as set forth in Schedule “A,” there is no action pending or, to the
knowledge of ACDL, threatened against or affecting HTPCL, and there is no
Governmental Order or settlement agreement by which HTPCL is bound, or any of
its properties is affected;
  (iii)  
HTPCL has filed or caused to be filed, within the requisite period and in the
manner prescribed by Applicable Law, all material Tax returns, statements, forms
and reports (collectively, the “Returns”) for national and local Taxes, tariffs
and customs duties, including interest, surcharges and penalties due thereon
which are required to be filed by, or with respect to HTPCL. All material Taxes
which HTPCL was required by Applicable Law to withhold or collect have been duly
withheld or collected, and have been timely remitted to the proper Government
Authority to the extent due and payable. Except as disclosed in Schedule “A”,
there are no claims being asserted against HTPCL for unpaid Taxes and there is
no audit of any Return of HTPCL in progress;

 

-S27-

(jjj)  
to the knowledge of ACDL, there are no outstanding VAT reassessments and there
is no basis for any VAT reassessments by the Vietnamese Governmental Authority
or other Governmental Authority with respect to ACDL or its Subsidiaries;
  (kkk)  
subject to the BIDV Security, HTPCL has the right and full legal, good and
marketable title and interest in and to and possession of, or a valid leasehold
interest in its assets and Ho Tram Lands;
  (lll)  
all material rights and incentives to which ACDL or HTPCL are entitled under the
Investment Certificate will not be affected by the Closing;
  (mmm)  
the most recent budget for Phase A-1 as set forth in Ho Tram Resort Zone A-1
Cost Plan #12 dated March 28, 2011 and approved by the ACDL Board of Directors
on May 17, 2011 (“Cost Plan #12”), a copy of which has been provided to
Pinnacle, is a true, complete and accurate copy of the budget for Phase A-1 as
currently in effect, including all modifications and amendments to such budget.
The construction of Phase A-1 has proceeded according to such budget in all
material respects;
  (nnn)  
the most recent estimates, projections or forecasts of the ACDL and its
Subsidiaries made available to Pinnacle prior to the date hereof have been
prepared by ACDL in good faith based upon assumptions that were and continue to
be reasonable;
  (ooo)  
after giving effect to the Closing, assuming that the contemplated thirty-five
million dollar ($35,000,000) working capital facility with BIDV and/or other
lenders (the “BIDV Working Capital Facility”) is completed, and based on the
information available to ACDL, ACDL and HTPCL have secured sufficient funds to
(a) develop, construct and pre-open Phase A-1 in accordance with Cost Plan #12
(as qualified therein); and (b) fund ACDL’s and HTPCL’s working capital
requirements until the opening of Phase A-1;
  (ppp)  
except as set forth in Schedule “D” hereto, neither ACDL nor any of its
Subsidiaries has any agreement, arrangement or understanding with any other
party with respect to the ownership, management or the development of any
portion of the Ho Tram Project;
  (qqq)  
there has not been, there is no presently pending or existing, and to ACDL’s
knowledge, there is no threatened strike, walkout, work stoppage, or other
labour dispute or employee grievance process against or affecting HTPCL. There
is no pending or, to the knowledge of ACDL, any threatened case for illegal
dismissal, unfair labour practice, or unpaid labour or other claims against
HTPCL, and, to the knowledge of ACDL, there are no facts or circumstances which
could give rise to any such cases or claims;

 

-S28-

  (rrr)  
HTPCL has, at all times, complied in all material respects with all applicable
labour law, has paid its employees all benefits due them, whether statutory or
otherwise, as of the Closing Date;
  (sss)  
The agreements set out in Schedule “G” hereto set out all compensation,
including salary, bonus, severance obligations (including in connection with a
change of control) and deferred compensation paid or payable for each officer,
employee, former employee or officer or consultants who provide employee type
services to ACDL or its Subsidiaries who received compensation in excess of
$100,000 for the most recent fiscal year or is anticipated to receive
compensation in excess of $100,000 for fiscal year 2011, provided however, that
Schedule “G” does not include the consulting agreements referred to in
Section 3.1(n) herein;
  (ttt)  
Except as set out in Schedule “G” hereto, to the knowledge of ACDL, no officer
or key employee, or any group of key employees, intends to terminate his/her
employment with ACDL or any of its Subsidiaries;
  (uuu)  
Neither ACDL nor any of its Subsidiaries has any outstanding obligation to
reimburse any party for expenses incurred in prior completed transactions
between ACDL or its Subsidiaries and such other party or their Affiliates, other
than expenses incurred by third parties pursuant to construction agreements
related to the Ho Tram Project, the MGM Management Agreement or the
Collaboration and Assistance Agreement dated as of November 17, 2008 between
HTPCL and MGM MIRAGE Hospitality International Holdings Limited, on behalf of an
entity to be formed;
  (vvv)  
Except as set forth in this Agreement or its Schedules or on the Data Site or
disclosed prior to the date of this Agreement to the following Pinnacle
representatives in writing (including electronic communications):

  (i)  
Carlos Ruisanchez;
    (ii)  
Jack Godfrey;
    (iii)  
Geoff Goodman;
    (iv)  
Bhavna Mistry;
    (v)  
Bill Buffalo;
    (vi)  
Saptak Santra;
    (vii)  
Can Nguyen;
    (viii)  
Jonathan Seibald;
    (ix)  
Joel Cohen;

 

-S29-

  (x)  
Matt McCardell;
    (xi)  
Ashok Mukhey;
    (xii)  
Ede Ibekwe;
    (xiii)  
Tom Roche;
    (xiv)  
Jennifer Cuthbert;
    (xv)  
John Tuzyk;
    (xvi)  
Joel Richler;
    (xvii)  
Brad Bartholomew;
    (xviii)  
Faye Yu;
    (xix)  
Linda Lewis;
    (xx)  
Billy Wong;
    (xxi)  
Phan Lay Eng; and
    (xxii)  
Loh Kwi Leong;

there has not been any event, occurrence or development which could have a
Material Adverse Effect on the Business;

(www)  
no representation or warranty by ACDL herein or in any Transaction Agreement,
nor any Schedule, certificate or exhibit furnished pursuant to this Agreement or
any Transaction Agreement or in connection with the transactions contemplated
thereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading; and
  (xxx)  
ACDL and its Subsidiaries have no outstanding Debt other than as set forth on
Schedule “B” hereto, provided that ACDL and/or its Subsidiaries may incur
additional Debt after the date hereof pursuant to Section 3.1(j).

Section 2.2 Indemnity in Favour of Pinnacle
Subject to the provisions of this Agreement, ACDL hereby agrees to defend,
indemnify and hold Pinnacle and its respective Affiliates and their respective
general and limited partners, directors, officers and employees, as applicable,
harmless from and against any claims, demands, actions, causes of action,
damages, losses, costs, liabilities and expenses which may be made or brought
against such Person as a result of any breach by ACDL of any representation,
warranty or covenant of ACDL in this Agreement including all reasonable legal
costs incidental to or in respect of the foregoing, subject to Applicable Law
regarding limitations of actions. For greater certainty, the parties acknowledge
that while the representations and warranties are made as of the date of this
Agreement and as of Closing, they survive the Closing for the purposes of the
obligations provided for in this Section 2.2.

 

-S30-

Section 2.3 Representations, Warranties and Acknowledgements of Pinnacle
By executing this Agreement, Pinnacle represents and warrants to, or where
applicable, covenants and agrees with ACDL as follows, and acknowledges that
ACDL is relying upon the accuracy of such representations and warranties in
connection with the sale of the Purchased Shares to Pinnacle:

(a)  
Pinnacle confirms that Pinnacle is aware of the characteristics of the Purchased
Shares and the risks relating to an investment therein;

(b)  
The purchase of the Purchased Shares is in compliance with the applicable
securities laws governing the operations and legal affairs of Pinnacle;

(c)  
Without derogating from Pinnacle’s right to rely upon the specific
representations and warranties provided pursuant to this Agreement, Pinnacle
acknowledges and agrees that:

  (i)  
the Purchased Shares have not been and will not be registered under the U.S.
Securities Act, or under the securities laws of any state of the United States,
and, subject to certain exemptions, may not be offered or sold in the United
States or to, or for the account or benefit of, any U.S. Person or any person in
the United States;
    (ii)  
the Purchased Shares are being offered and sold to Pinnacle in reliance upon the
exemption from such registration requirements provided by Rule 506 of
Regulation D and/or Section 4(2) under the U.S. Securities Act and similar
exemptions from state securities laws;
    (iii)  
subject to certain exceptions provided under the U.S. Securities Act, the
Purchased Shares may not be offered, sold or otherwise transferred in the United
States, or to, by or for the account or benefit of a U.S. Person or a person in
the United States, unless the Purchased Shares are registered under the U.S.
Securities Act and applicable state securities laws, or unless an exemption from
such registration requirements is available, and as a consequence, Pinnacle may
be required to bear the economic risks of the investment in the Purchased Shares
for an indefinite period of time;
    (iv)  
if Pinnacle decides to offer, sell, pledge or otherwise transfer any of the
Purchased Shares, it will not offer, sell, pledge or otherwise transfer any of
such securities, directly or indirectly, unless:

 

-S31-

  A)  
the sale is to ACDL;
    B)  
the sale is made outside the United States in an “offshore transaction” meeting
the requirements of Rule 904 of Regulation S, if applicable, and in compliance
with applicable local laws and regulations;
    C)  
the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder, if available, and
in accordance with any applicable state securities or “blue sky” laws; or
    D)  
the securities are sold in a transaction that does not require registration
under the U.S. Securities Act or any applicable state laws and regulations
governing the offer and sale of securities.

  (v)  
the certificates representing the Purchased Shares, as well as all certificates
issued in exchange for or in substitution of the foregoing, until such time as
is no longer required under the applicable requirements of the U.S. Securities
Act or applicable state securities laws, will bear, on the face of such
certificate, the following legend:
       
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION
S UNDER THE U.S. SECURITIES ACT; (C) IN ACCORDANCE WITH THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS; OR
(D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
    (vi)  
there may be material tax consequences to Pinnacle of an acquisition or
disposition of the Purchased Shares, and ACDL gives no opinion and makes no
representation with respect to the tax consequences to Pinnacle under United
States, state, local or foreign tax law of the Pinnacle’s acquisition or
disposition of such securities; in particular, no determination has been made
whether ACDL will be a “passive foreign investment company” (commonly known as a
“PFIC”) within the meaning of Section 1297 of the United States Internal Revenue
Code;
    (vii)  
ADCL may make a notation on its records or give instructions to any transfer
agent of ADCL in order to implement the restrictions on transfer set forth and
described in this Section 2.3(c); and

 

-S32-

  (viii)  
ADCL has no obligation or present intention of filing with the United States
Securities and Exchange Commission or with any state securities administrator
any registration statement in respect of resales of the Purchased Shares in the
United States;

(d)  
Pinnacle has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Purchased Shares and it is able to bear the economic risk of loss of its entire
investment;

(e)  
Pinnacle is acquiring the Purchased Shares for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Purchased Shares in violation of the United States securities
laws;

(f)  
Pinnacle is not purchasing the Purchased Shares as a result of any form of
general solicitation or general advertising (as those terms are used in
Regulation D), including advertisements, articles, press releases, notices or
other communications published in any newspaper, magazine or similar media or
broadcast over radio, television or the Internet, or other form of
telecommunications, including electronic display, or any seminar or meeting
whose attendees have been invited by general solicitation or general
advertising; and
  (g)  
Pinnacle is an “accredited investor” as defined in Rule 501(a) of Regulation D.

Section 2.4 Indemnity in Favour of ACDL
Pinnacle hereby agrees to defend, indemnify and hold ACDL and its Affiliates and
their respective general and limited partners, directors, officers and
employees, as applicable, harmless from and against any claims, demands,
actions, causes of action, damages, losses, costs, liabilities and expenses
which may be made or brought against such Person as a result of any breach by
Pinnacle of any representation, warranty or covenant of Pinnacle in this
Agreement, including all reasonable legal costs incidental to or in respect of
the foregoing, subject to Applicable Law regarding limitations of actions.
Section 2.5 Survival of Representations and Warranties by ACDL
The representations and warranties made by ACDL in this Agreement, or contained
in any document or certificate given in order to carry out the transaction
contemplated herein, will survive the closing of the purchase of the Purchased
Shares provided for herein and shall continue in full force and effect for the
benefit of Pinnacle.
Section 2.6 Survival of Representations and Warranties by Pinnacle
The representations and warranties made by Pinnacle in this Agreement or
contained in any document or certificate given in order to carry out the
transactions contemplated herein will survive the closing of the purchase of the
Purchased Shares provided for herein and shall continue in full force and effect
for the benefit of ACDL.

 

-S33-

ARTICLE 3
COVENANTS OF ACDL
Section 3.1 Conduct of Business Prior to Closing.
At or before the Closing, ACDL will cause all necessary steps and corporate
proceedings to be taken in order to permit the Purchased Shares to be issued to
Pinnacle as fully paid and non-assessable shares in the capital of ACDL and to
be duly recorded on the share registers and corporate records of ACDL as shares
issued to and in favour of Pinnacle. At the Closing Time, a share certificate
representing the Purchased Shares shall be delivered to Pinnacle without cost.
From the date hereof until the earlier of Closing and the termination of this
Agreement in accordance with its terms, except as otherwise provided in this
Agreement, the Transaction Agreements, the Share Purchase and Option Agreement,
the Supplemental Loan Agreement, or consented to in writing by Pinnacle (which
consent shall not be unreasonably withheld or delayed), ACDL (which for purposes
of this Section 3.1 shall include ACDL and its Subsidiaries) shall (w) conduct
its business in the ordinary course of business consistent with past practice;
(x) use commercially reasonable efforts to maintain and preserve intact the
current organization, business and franchise of ACDL and to preserve the rights,
franchises, goodwill and relationships of its employees, customers, lenders,
suppliers, regulators and others having business relationships with ACDL and
(y) comply with the covenants set forth in Section 3.2 of this Agreement.
Without limiting the foregoing, from the date hereof until the earlier of the
Closing and the termination of this Agreement in accordance with its terms, ACDL
shall not, without first obtaining the written consent of Pinnacle (which
consent shall not be unreasonably withheld or delayed), take any of the
following actions:

(a)  
enter into any transaction or arrangement to effect a merger, amalgamation,
consolidation, disposal of all or substantially all of ACDL’s assets,
restructuring, reorganization or similar corporate transaction or arrangement
involving ACDL or any of its Securities;

(b)  
dissolve, liquidate, voluntarily commence bankruptcy proceedings or wind up the
operations of ACDL; provided that Asian Coast Development Inc. (Barbados) and
Asian Coast Development Inc. (Bahamas) may be wound down, dissolved or otherwise
liquidated as represented in Section 2.1(e) hereof;
  (c)  
establish or discontinue any significant line of business;

(d)  
change the legal form or jurisdiction of incorporation of ACDL or amend, alter
or repeal (including by means of a merger, consolidation or otherwise) any
provision of the Articles of Incorporation of ACDL (including, without
limitation, the Notice of Articles) or Bylaws of ACDL;

 

-S34-

(e)  
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property) in respect of ACDL’s capital stock, or pay or otherwise
distribute any cash or property to any of its security holders in their capacity
as such, other than stock dividends in respect of Special Shares III and Special
Shares Series IV as required by the terms thereof;

(f)  
issue or sell any capital stock of any class or series or any other securities
of ACDL (other than security issuances resulting from the exercise of options or
warrants outstanding as of the date hereof), or issue or grant any warrants,
rights or options, or securities that are exchangeable for, or convertible into,
shares of the ACDL’s capital stock, except as permitted under Section 3.1(e)
hereof;

(g)  
split, combine, reclassify or redeem or modify any of the rights, preferences,
restrictions or conditions of any shares of capital stock of ACDL, effect a
recapitalization or similar event or issue or authorize or propose the issuance
of any other securities in respect of, in lieu of, or in substitution for,
shares of capital stock of ACDL, or accelerate the vesting of any options,
restricted stock, stock appreciation rights or similar rights other than as
currently contemplated by any current ACDL option or ACDL plan;

(h)  
redeem, repurchase or otherwise acquire or offer to acquire any outstanding
warrants, rights, or options to acquire shares of capital stock of the ACDL;

(i)  
amend or modify the Existing Shareholders Agreement, other than to terminate it
in its entirety;

(j)  
incur or modify any Debt other than (A) loans by the Harbinger Lending Parties
to ACDL in an aggregate amount not to exceed US$1,000,000 in any thirty (30) day
period, (B) the BIDV Working Capital Facility; or (C) any increases in the term
loan under the BIDV Credit Agreement;

(k)  
make any loans or advances to any other third Person (including any advance of
salary to employees), make any investments in or capital contributions to any
third Person or forgive or discharge in whole or in part any outstanding loans
or advances, or modify any of the foregoing, except for advances to employees
for travel and business expenses or in connection with intra company loans or
advances made in the ordinary course of business and consistent with past
practice;

(l)  
place or allow the creation of any Liens on any of the assets or properties of
ACDL, except for Permitted Encumbrances and encumbrances pursuant to the BIDV
Credit Agreement, the HSBC Charge and the BIDV Working Capital Facility;

(m)  
enter into, assume, amend or modify any Material Contracts outside of the
ordinary course of business, including but not limited to any agreement,
arrangement or understanding with any other party with respect to the ownership,
management or the development of any portion of the Ho Tram Project, except for
agreements with respect to construction of Phase A-1 or agreements that are
otherwise permitted to be entered into by this Section 3.1;

 

-S35-

(n)  
enter into, assume, amend or modify any agreements, understandings or
transactions between ACDL and any of its Affiliates, officers, directors,
consultants or key employees or any Affiliate thereof except for payments in
connection with the termination of the consulting agreements with certain of the
Principal Shareholders (as defined in the Existing Shareholders Agreement) in an
amount not to exceed US$1,500,000;

(o)  
enter into, assume or modify any material joint venture or partnership
agreement, limited liability company agreement or other agreement involving the
sharing of profits or losses by ACDL with any other Person;

(p)  
increase the Construction Budget of Phase A-1 by an amount in excess of three
percent (3%) of the total amount of such Construction Budget as of the date
hereof;

(q)  
materially reduce (A) any element or amenity of the Scope (including, without
limitation, any of those elements or amenities identified in clauses (i) —
(xi) of the definition of Scope) of Phase A-1, or (B) the Standard of any Scope
element or amenity of Phase A-1;

(r)  
make, or commit to make after the date of this Agreement, any individual or a
series of related capital expenditures in excess of US$1,000,000 in the
aggregate except for capital expenditures made in accordance with the approved
Construction Budget for Phase A-1;

(s)  
sell, dispose of, transfer, lease, sell and lease back or license any property,
tangible asset or interest therein of ACDL, except in the ordinary course of
business consistent with past practice;

(t)  
make any acquisition, disposition of assets in any single transaction or series
of related transactions, other than in the ordinary course of business in
accordance with the Construction Budget for Phase A-1, for consideration in
excess of (A) US$1,000,000, or (B) US$5,000,000 in the aggregate;

(u)  
settle, compromise, discharge or agree to settle any litigation, investigation,
arbitration or proceeding in an amount in excess of $500,000 or agree to any
settlement providing injunctive relief or other equitable remedy that is not in
its favour; or
  (v)  
agree or commit to do any of the foregoing.

 

-S36-

Section 3.2 Post-Closing Covenants of ACDL
ACDL covenants and agrees with Pinnacle that, from and after the date hereof
(including following the Closing) and prior to the termination of this Agreement
in accordance with its terms:

(a)  
ACDL will comply (and will cause any Subsidiary to comply) with the requirements
of all Applicable Laws (including Environmental Laws), rules, regulations and
decrees, directives and orders of any Governmental Entity that are applicable to
it or to any of its properties or the properties of its Subsidiaries, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect;

(b)  
use its best efforts comply with the Investment Certificate and where it is
unable to do so to make reasonable efforts to have the Investment Certificate
amended, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect;

(c)  
comply with the Lease, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect;
  (d)  
ACDL shall use the proceeds from the Aggregate Subscription Amount as follows:

  (i)  
an amount equal to US$75 million shall be contributed to HTPCL as a contribution
to HTPCL’s charter capital for the purposes of funding the construction of Phase
A-1;
    (ii)  
an amount equal to total principal and interest owing to Blue Line ACDL, Inc.
pursuant to the Blue Line Loan Agreement shall be paid to Blue Line ACDL, Inc.
forthwith following the Closing in full satisfaction of all obligations under
the Blue Line Loan Agreement;
    (iii)  
an amount equal to all Debt advanced pursuant to subpart (A) of Section 3.1(j)
and all interest thereon shall be repaid to the relevant lender or lenders
forthwith following the Closing; and
    (iv)  
the balance shall be retained by ACDL for its overhead and working capital
purposes.

(e)  
ACDL will promptly give notice to Pinnacle upon becoming aware of (i) any
violation of any Environmental Law, (ii) any claim, inquiry, proceeding,
investigation or other action, including a request for information or a notice
of potential liability under any Environmental Law, by or from any Governmental
Entity or any third party claimant, or (iii) the discovery of the release of any
hazardous material at, on, under or from any of its real or leasehold properties
or any facility or equipment thereat in excess of reportable or allowable
standards or levels under any Environmental Law, in each case with respect to
the properties and operations of ACDL and/or its Subsidiaries, and in each case
that could reasonably be expected to have a Material Adverse Effect;

 

-S37-

(f)  
Except where failure to comply with this Section 3.2(f) could not reasonably be
expected to have a Material Adverse Effect, ACDL will keep its and its
Subsidiaries’ insurable properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is usually maintained in the same general area by
companies engaged in the same or similar businesses, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it or the use of any products sold by it; and maintain
such other insurance as may be required by Applicable Law;

(g)  
From and after the Closing, ACDL will cause all necessary steps and corporate
proceedings to be taken in order to permit the Top-Up Issuance to be issued to
Pinnacle pursuant to Section 3.6 as fully paid and non-assessable shares in the
capital of ACDL and to be duly recorded on the share registers and corporate
records of ACDL as shares issued to and in favour of Pinnacle. At the time of
the Top-Up Issuance, a share certificate representing the Purchased Shares shall
be delivered to Pinnacle without cost;

(h)  
ACDL will keep the Policy in full force and effect and will use reasonable
commercial efforts to ensure that the Policy is complied with by ACDL and its
Subsidiaries on an ongoing basis;

(i)  
ACDL and each of its Subsidiaries will (A) fully comply at all times with the
U.S. Foreign Corrupt Practices Act, as amended, and the Canadian Corruption of
Foreign Public Officials Act, and (B) comply in all material respects with all
other applicable domestic and foreign anti-bribery or anti-corruption laws and
other Applicable Laws that prohibit payments to improperly influence foreign or
domestic government officials (collectively, the “Anti-Corruption Laws”);

(j)  
ACDL and each of its Subsidiaries will fully comply at all times with (A) all
applicable U.S. and foreign government laws and regulations concerning the
exportation of any products, technology, technical data or services, including
those administered by, without limitation, the U.S. Department of Commerce, the
U.S. Department of State, and the U.S. Department of the Treasury, and (B) U.S.
and international economic and trade sanctions and antiboycotting laws and
regulations, including, but not limited to, those administered by the Office of
Foreign Assets Control (“OFAC”), the Internal Revenue Service and other agencies
within the U.S. Department of the Treasury (collectively, the “Export Control
and Economic Sanction Laws”);

(k)  
ACDL and each of its Subsidiaries will fully comply at all times with all
applicable anti-money laundering legal and regulatory requirements to prevent
and detect money laundering under U.S. or applicable foreign laws (collectively,
“Anti-Money Laundering Laws”). ACDL and its Subsidiaries shall develop,
implement, and maintain anti-money laundering compliance programs that are
risk-based and reasonably designed to comply with applicable Anti-Money
Laundering Laws and to prevent and detect money laundering (“AML Programs”). The
AML Programs shall include a person or persons with responsibility for
overseeing the AML Program; procedures for identifying, verifying the identity
of, and conducting due diligence of customers on a risk basis and at certain
monetary thresholds; reasonable procedures and processes for identifying and,
where required or permitted by applicable laws and regulations, reporting to
competent government authorities suspicious activity; training for all
appropriate personnel; and independent testing to assess compliance with and the
effectiveness of the AML Programs;

 

-S38-

(l)  
Neither ACDL nor any of its Subsidiaries will, and ACDL and each of its
Subsidiaries shall ensure that no director, officer, employee or agent, or
distributor, consultant or Affiliate over which ACDL exercises control, or other
person acting on behalf of ACDL or its Subsidiaries will, take any action,
either directly or indirectly, that would reasonably be expected to result in a
violation of the Anti-Corruption Laws, the Export Control and Economic Sanctions
Laws or the Anti-Money Laundering Laws, including but not limited to:

  (i)  
as applicable, making, offering, promising or authorizing any payment,
contribution, gift, entertainment, bribe, rebate, kickback, or any other thing
of value, regardless of form or amount, to any (1) foreign or domestic
government official or employee; (2) employee of a foreign or domestic
government-owned or controlled entity; (3) foreign or domestic political party,
political official, or candidate for political office; or (4) any officer or
employee of a public international organization, to obtain a competitive
advantage, or to receive favorable treatment in obtaining or retaining business;
    (ii)  
engaging in any sales, exports, reexports, imports, transactions, or other
activities in, relating to, or involving, directly or indirectly, countries
subject to U.S. economic sanctions, or that otherwise would be prohibited if
performed by U.S. persons or entities; or
    (iii)  
engaging in any transaction, investment, undertaking, or activity in violation
of the criminal provisions against money laundering under U.S. or applicable
foreign law.

(m)  
ACDL shall report to Pinnacle any (A) commissions, fees, or political
contributions made by ACDL or any of its Subsidiaries, or a director, officer,
employee, agent, distributor, consultant, affiliate, or other person acting on
behalf of ACDL or its Subsidiaries; or (B) any corruption-related concerns or
incidents relating to ACDL or its Subsidiaries, including but not limited to
requests for any thing of value from a government official or employee, or any
political party or candidate for political office, and offers or promises of any
thing of value to a government official or employee, or any political party or
candidate for political office by a director, officer, employee, agent,
distributor, consultant, affiliate, or other person acting on behalf of ACDL or
its Subsidiaries. Any such report shall be made promptly in writing and will
detail the concern or incident, including by providing the nature, location, and
employees or agents involved in the incident, as well as any remedial measures
taken;

 

-S39-

(n)  
Notwithstanding anything to the contrary herein (including the restrictions
applicable to Pinnacle in Section 2.3 of the Shareholders Agreement), for the
purpose of confirming compliance with the covenants set forth Sections 3.2(h)
through 3.2(m), ACDL and its Subsidiaries shall permit Pinnacle and each of its
duly authorized representatives or agents to inspect any of its assets or Books
and Records, visit any of its properties, to conduct appraisals and valuations,
to examine and make copies of its Books and Records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as ACDL may designate with
reasonable prior notice to ACDL and its Subsidiaries. ACDL shall provide
Pinnacle with all information reasonably requested by it to enable it to satisfy
its tax reporting obligations arising out of the transactions contemplated
hereby;

(o)  
ACDL and its Subsidiaries shall comply with the requirements of all Gaming Laws,
and the rules, regulations and decrees, directives and orders of any Gaming
Authority that are applicable to ACDL or its Subsidiaries.

Section 3.3 Exclusivity.
In consideration of the time, effort and expenses to be undertaken by Pinnacle
in connection with the pursuit of the transactions contemplated hereby, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, ACDL hereby agrees that, from the date hereof through and
including the earlier of the Closing Date or the date of the termination of this
Agreement in accordance with its terms, ACDL shall not, and shall not authorize
or permit any of its directors, officers, employees, consultants, agents,
Affiliates or representatives to, directly or indirectly, solicit, initiate or
take any action to facilitate, enter into any agreement, letter of intent, term
sheet, arrangement or understanding or participate in discussions or
negotiations with respect to (i) any investment in ACDL or its Subsidiaries,
(ii) any financing arrangement with respect to ACDL and its Subsidiaries,
(iii) the management of any proposed project of ACDL or its Subsidiaries other
than the golf course and related residential units to be developed on the Ho
Tram Project, (iv) any transaction in which any third party or group seeks to
acquire beneficial ownership, or otherwise acquire, directly or indirectly, of
any equity securities, or any material assets of ACDL or its Subsidiaries,
(v) any tender offer or exchange offer (or other offer to purchase or acquire)
that if consummated would result in any person beneficially owning any equity
securities of ACDL or its Subsidiaries, (vi) any merger, consolidation,
amalgamation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving ACDL or any of its Subsidiaries, in each case
of the foregoing clauses (i) through (vi), other than the transactions
contemplated by this Agreement, the Supplemental Loan Agreement and the Share
Purchase and Option Agreement, and solely with the parties thereto and only in
respect of the subject matters covered thereby, or (vii) any of the matters
addressed in the Transaction Agreements; provided, however, that ACDL may engage
in negotiations or discussions regarding investments or financing arrangements
by the Harbinger Lending Parties and their Affiliates, lenders under the BIDV
Credit Agreement (but only with respect to lending thereunder), and any
prospective lenders but only with respect to (i) increases in the term loan
under the BIDV Credit Agreement and (ii) provision of the BIDV Working Capital
Facility. ACDL shall advise Pinnacle orally and in writing, promptly (but in no
event later than 24 hours) after receipt thereof, of (A) any proposal for a
transaction described in this Section 3.3 and not expressly permitted by
Section 3.3 received by any officer, director, financial advisor, accountant,
attorney, representative, agent or other advisor of ACDL and (B) the material
terms of such proposal (including the identity of the Person making such
proposal).

 

-S40-

Section 3.4 Access to Information.
Upon reasonable notice, ACDL shall (and shall cause each of its Subsidiaries to)
afford to officers, employees, counsel, accountants and other authorized
representatives of Pinnacle, in order to evaluate the transactions contemplated
by the Transaction Agreements, reasonable access, during normal business hours
and upon reasonable advance notice throughout the period prior to the Closing
Date, to its officers, employees, accountants, consultants, representatives,
plants, properties, contracts, commitments, Books and Records and, during such
period, shall (and shall cause each of its Subsidiaries to) furnish or make
available reasonably promptly to such persons all information concerning its
business, properties and personnel as may reasonably be requested (including
financial and operating data).
Section 3.5 Efforts.
The parties hereto shall use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under Applicable Law to cause the conditions precedent to
Closing to be satisfied and the Closing to occur.
Section 3.6 Top-Up Issuance By ACDL

(a)  
ACDL acknowledges that the consideration to be paid by Pinnacle for the
Purchased Shares being acquired on the Closing Date entitles Pinnacle to
purchase Common Shares representing twenty-six percent (26%) (after giving
effect to such purchase) of the Common Share capital of ACDL outstanding as of
the Closing Date on a Fully Diluted Basis and purchase Series V Special Shares
representing twenty-six percent (26%) (after giving effect to such purchase) of
the Series V Special Shares outstanding as of the Closing Date. ACDL also
acknowledges that, as part of the consideration paid by Pinnacle for the
Purchased Shares, Pinnacle has bargained for and has a reasonable expectation
that it is entitled to preserve its ownership percentage of the Common Shares
outstanding on a Fully Diluted Basis notwithstanding any potential claims,
assertions or alleged violations in respect of contractual obligations or law
(whether made as a claim in contract or otherwise) by any person who is or was a
securityholder of ACDL on or before the Closing Date (or a person claiming to be
a securityholder of ACDL on or before the Closing Date) in respect of, related
to, or involving acts or omissions occurring through the Closing Date, including
through the time of the issuance of the Purchased Shares, and whether asserted
by such securityholder or person or by its Affiliates, successors or assigns
(any such claim, assertion or alleged violation, an “Equity Related Claim”).
ACDL acknowledges that Pinnacle would not proceed with the investment and
purchase the Purchased Shares if not for the provisions of this Section 3.6.

 

-S41-

(b)  
In the event that any judgment, order, settlement, ruling or determination or
action by ACDL arising out of or related to an Equity Related Claim (1) requires
or results in the issuance or transfer of any equity securities in the capital
of ACDL or any Affiliate of ACDL or (2) requires or results in the adjustment of
any equity instrument or other right to acquire equity in ACDL or any Affiliate
of ACDL (each an “Additional Equity Event” and collectively, the “Additional
Equity Events”), ACDL shall grant and issue to Pinnacle for aggregate
consideration of $100 such additional number of newly issued, fully paid,
non-assessable Common Shares of ACDL equal to the lowest number of Common Shares
of ACDL that, when added to the number of Common Shares owned by Pinnacle and
its Entity Affiliates on a Fully Diluted Basis at the time of such issuance,
would result in Pinnacle and its Entity Affiliates owning, on a Fully Diluted
Basis, a percentage of the outstanding Common Shares (after giving effect to
such issuance) on a Fully Diluted Basis equal to the percentage of the
outstanding Common Shares on a Fully Diluted Basis owned by Pinnacle and its
Entity Affiliates on a Fully Diluted Basis immediately prior to the Additional
Equity Event (the “Target Percentage”), after giving pro-forma effect to any
issuance of shares to any other securityholder in a top-up issuance similar to
the issuance provided for in this Section 3.6 and any other issuance or any
anti-dilution adjustment, zero consideration adjustment or other similar equity
adjustments or issuance rights in any Securities or instruments owned, or
pursuant to similar rights (contractual or otherwise) held or possessed, by
other holders of Equity Securities (including, without limitation, in warrants
(including Backstop Warrants and Warrants) held by Harbinger and its Entity
Affiliates) in respect of or related to such Additional Equity Event or any
equity issuances or adjustments it may give rise to, with the goal that, after
giving effect to such issuance to Pinnacle and its Entity Affiliates
contemplated under this Section 3.6, Pinnacle and its Entity Affiliates would
own a number of Common Shares equal to the Pinnacle Target Percentage (such
grant and issuance, the “Top-Up Issuance”).

(c)  
In the event an Additional Equity Event occurs at a time when the Backstop
Warrants are not fully exercisable, then the Top-Up Issuance resulting from such
Additional Equity Event shall first be determined without regard to any zero
consideration adjustment or other similar equity adjustments or issuance rights
attributable to the unexercisable portion of the Backstop Warrants, and the term
Fully Diluted Basis with respect to the Backstop Warrants shall only include the
portion of the Backstop Warrants to the extent then-exercisable. In the event
that an additional portion of the Backstop Warrants subsequently become
exercisable, then the Top-Up Issuance resulting from such Additional Equity
Event shall be recalculated in full by taking into account any zero
consideration adjustment or other similar adjustments or issuance rights
attributable to such newly exercisable portion of the Backstop Warrants as of
the original Top-Up Issuance determination date. For purposes of such
recalculation, the term Fully Diluted Basis shall include the additional Common
Shares underlying the entire portion of the Backstop Warrants which are
exercisable. Promptly following such recalculation, ACDL shall issue to Pinnacle
and its Entity Affiliates such additional Common Shares as are determined in
such recalculation.

 

-S42-

(d)  
The provisions of this Section 3.6 shall be applicable, and a Top-Up Issuance
shall be made, upon each and every occurrence of an Additional Equity Event.
  (e)  
The provisions of this Section 3.6 shall only become effective upon the Closing.

Section 3.7 Equity Related Claims Indemnity

(a)  
Indemnity. From and after the date hereof, ACDL agrees to indemnify, defend and
hold harmless Pinnacle, each of its Affiliates, each of their respective direct
or indirect parent entities, officers, members, partners, directors, employees,
managers, advisors, agents and representatives, and each of the heirs,
executors, successors and assigns of any of the foregoing (each individually, an
“Indemnified Party” and, collectively, the “Indemnified Parties”), against any
losses, claims, damages, diminution in value (including, without limitation,
reduction of value of the Indemnified Parties’ Equity Securities whether through
dilution of ownership percentage, limitation of material rights, forfeiture of
securities or otherwise), liabilities and expenses whenever arising or incurred
(including, without limitation, dilution of ownership percentage, amounts paid
in settlement, costs of investigation and attorneys’ and experts’ fees, costs
and expenses), whether or not involving a third party claim or counterclaim
against an Indemnified Party (hereinafter “Losses” or a “Loss”), arising out of,
in respect of, or resulting from an Equity Related Claim, including as a result
of being joined as a party to any proceeding existing on the date hereof.
  (b)  
Procedures Relating to Indemnification.

  (i)  
Direct Claims.

  (A)  
Pinnacle Notice of Claim. In the event that an Indemnified Party has a claim for
indemnification with respect to any Loss which is subject to indemnification
hereunder (a “Direct Claim”), the Indemnified Party shall provide written notice
to ACDL of such Direct Claim (a “Notice of Direct Claim”); provided, however,
that the failure of an Indemnified Party to provide such Notice of Direct Claim
with reasonable promptness shall not adversely affect any indemnification
obligations hereunder, except and only to the extent that ACDL is actually and
materially prejudiced thereby (as determined by a court of competent
jurisdiction).
    (B)  
Loss Suffered by an Indemnified Party is Indemnifiable as a Direct Claim in
Advance of Final Disposition or Action to Recover such Loss. It is acknowledged
by the parties hereto that a Direct Claim shall be deemed to include any action
of any court of competent jurisdiction that results in a Loss to an Indemnified
Party in advance of a final disposition of the matter or notwithstanding the
existence of an opportunity to recover such Loss.

 

-S43-

  (ii)  
Third Party Claims Against an Indemnified Party.

  (A)  
Notice of Pinnacle Asserted Liability. With respect to Equity Related Claims
brought by a third party against an Indemnified Party, all claims for
indemnification by any Indemnified Party under this Agreement shall be asserted
and resolved as follows: promptly after receipt by a Indemnified Party of notice
of any demand, claim or circumstances, which, with or without the lapse of time,
are reasonably expected to give rise to a claim or the commencement (or the
threatened commencement) of any action, proceeding or investigation (an
“Asserted Liability”), that may result in Losses which are subject to
indemnification hereunder, the Indemnified Party shall give written notice
thereof (the “Notice of Third Party Claim”) to ACDL describing the Asserted
Liability as then known. The failure of an Indemnified Party to provide a Notice
of Third Party Claim with reasonable promptness shall not affect any
indemnification obligations hereunder, except to the extent that ACDL is
actually and materially prejudiced thereby (as determined by a court of
competent jurisdiction).
    (B)  
Opportunity to Defend.

  (i)  
Except as provided in the last sentence of this subpart (B), ACDL may elect to
compromise or defend, at its own expense and by its own counsel, any Asserted
Liability; provided, however, that counsel for ACDL shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld or
delayed). If ACDL elects to compromise or defend such Asserted Liability, it
shall, within 10 days (or sooner, if the nature of the Asserted Liability so
requires), notify the Indemnified Party of its intent to do so, and the
Indemnified Party shall reasonably cooperate, at the expense of ACDL, in the
compromise of, or defense against, such Asserted Liability. If ACDL elects not
to compromise or defend the Asserted Liability or fails to notify the
Indemnified Party of its election as herein provided, such Indemnified Party may
pay, compromise or defend such Asserted Liability (at ACDL’s sole cost and
expense). Notwithstanding the foregoing, neither ACDL nor the Indemnified Party
may settle or compromise any claim over the objection of the other; provided,
however, that if the claim is for money damages only, ACDL can settle or
compromise any such claim solely for money damages without the consent of the
Indemnified Party provided it pays or otherwise satisfies the money damages in
full. No settlement or compromise may be entered into by ACDL without an
unconditional and full release of the Indemnified Parties reasonably acceptable
to their counsel. If ACDL elects to defend any claim, the Indemnified Party
shall make available to ACDL such non-privileged books, records or other
documents within its control that are necessary or appropriate for such defense
(in the judgment of counsel engaged by ACDL).

 

-S44-

  (ii)  
The Indemnified Parties have the right to employ their own counsel in any
compromise of, or defense against, any Asserted Liability, or in connection with
an Indemnified Party’s provision of reasonable cooperation and assistance to
ACDL or ACDL’s counsel as provided above, but the fees, expenses and other
charges of such counsel employed by such Indemnified Party will be at the
expense of such Indemnified Party unless (a) the employment of counsel by such
Indemnified Party has been authorized in writing by ACDL, (b) ACDL has not in
fact employed counsel to compromise or defend against the Asserted Liability
within the period provided in Section 3.7(b)(ii)(B)(1) hereof, (c) in such
Indemnified Party’s good faith judgment, it is advisable, based on advice of
counsel, for such Indemnified Party to be represented by separate counsel
because a conflict or potential conflict exists between ACDL and such
Indemnified Party or between any other securityholder and such Indemnified
Party, or (d) the named parties to such Equity Related Claim include both ACDL
and/or another securityholder of ACDL and such Indemnified Party determines in
good faith, based on advice of counsel, that defenses are available to it that
are unavailable to ACDL or such other securityholder. It is understood that ACDL
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees, disbursements and other charges
of more than one separate firm (plus, if required, one separate firm admitted to
practice in a local jurisdiction) at any one time retained by an Indemnified
Party unless the employment of more than one counsel has been authorized in
writing by ACDL.

(c)  
Expenses. The right to indemnification of Losses conferred by this Section 3.7
hereof shall include the right to have ACDL pay the Indemnified Party’s expenses
in any action, proceeding or investigation as such expenses are suffered or
incurred and in advance of the final disposition of such action, proceeding or
investigation. Expenses (including, but not limited to, attorneys’ fees and
disbursements) incurred by the Indemnified Parties in connection with a request
for indemnification under, seeking enforcement of or to recover damages for
breach of this Section 3.7 shall be borne and advanced by ACDL.

(d)  
Remedy not Exclusive. The indemnification remedies and other remedies provided
in this Section 3.7 shall not be deemed to be exclusive. Accordingly, the
exercise of any rights or remedies under this Section 3.7 against ACDL shall not
be deemed to be an election of remedies and shall not be deemed to prejudice, or
to constitute or operate as a waiver of, any other right or remedy that may
otherwise be available, whether under this Agreement, at law or in equity.

 

-S45-

(e)  
Survival. The indemnification provided under this Section 3.7 shall continue so
long as an Indemnified Party shall be subject to any possible Loss which may be
suffered by reason of an Equity Related Claim.

(f)  
No Limitation of Rights Under Agreements. This Section 3.7 is not intended to,
and nothing in this Section 3.7 shall constitute or be deemed to, constitute
(i) a limitation or modification, in any manner, of any of the respective
rights, remedies or obligations of Pinnacle under this Agreement (or any
document executed in connection therewith or pursuant thereto), or (ii) any
release or waiver by Pinnacle of any of its rights, at law, in equity or under
this Agreement, with respect to any breach by ACDL of any of its
representations, warranties, covenants or other obligations hereunder due to any
matters described or referred to in Section 3.6 or this Section 3.7 or the facts
or circumstances giving rise thereto or ACDL’s knowledge thereof.

(g)  
Interest. All sums payable by ACDL under this Section 3.7, if not paid as and
when due, shall accrue interest at the lesser of (a) seven and a half percent
(7.5%) per annum, and (b) the highest rate of interest permitted to be charged
by law with respect to such unpaid sums.

(h)  
Assignment of Rights. Notwithstanding anything to the contrary in this
Agreement, the Indemnified Parties may assign their rights under this
Section 3.7, in whole or in part, to any party to whom they are permitted to
transfer Securities pursuant to the Shareholders Agreement.

(i)  
Effectiveness. The provisions of this Section 3.7 shall only become effective
upon the Closing.

ARTICLE 4
CLOSING
Section 4.1 Conditions to the Obligations of Pinnacle
The obligation of Pinnacle to complete the Closing is subject to the following
conditions, any and all of which may be waived by Pinnacle, in whole or in part:

(a)  
Representations and Warranties. Each of the representations and warranties of
ACDL contained in this Agreement and any Transaction Agreement shall be true and
correct in all respects as the date of this Agreement, and shall be true and
correct in all material respects as of the Closing as though made on and as of
each such date, except for any representation or warranty that is expressly made
as of any other date which shall be true and correct as of such date, and
Pinnacle shall have determined in its sole discretion that no Disclosure Updates
have rendered any representation or warranty not to be true and correct in all
material respects on and as of the Closing;

 

-S46-

(b)  
Agreement and Covenants. ACDL shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement and any
other Transaction Agreement to be performed or complied with by it on or prior
to the Closing. Unless Pinnacle receives written notice to the contrary at the
Closing, Pinnacle shall be entitled to assume that the preceding is accurate in
all respects at the Closing;

(c)  
No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction, circular, guidance or other order (whether proposed, temporary,
preliminary or permanent) which is in effect or upon coming into effect would or
could reasonably be expected to materially restrict, prevent or prohibit
consummation of the Closing or any transaction contemplated by the Transaction
Agreements, or would or could reasonably be expected to materially frustrate,
interfere, or otherwise preclude performance by any Party under any Transaction
Agreement;

(d)  
No Material Adverse Change. As at the Closing, there shall have been no Material
Adverse Change;

(e)  
Good Standing. Pinnacle shall have received a certificate of good standing,
dated as of the Closing Date, with respect to the legal existence and good
standing of ACDL under the British Columbia Business Corporations Act;

(f)  
Corporate Proceedings. The entering into of the Transaction Agreements, the
completion of the Closing and the carrying out of each of the transactions set
out herein or therein shall, as of the Closing Date, have been duly authorized
by all necessary corporate proceedings of ACDL;

(g)  
No Injunctions. There shall be no injunction or restraining order issued
preventing, and no pending or threatened proceeding against any party hereto for
the purpose of enjoining or preventing the Closing or otherwise claiming that
any Transaction Agreement or the completion of the transactions contemplated
thereby are improper or would give rise to a proceeding under any Applicable Law
or under any contract or agreement;

(h)  
Certificate. An officer of ACDL shall have delivered a certificate confirming
compliance by ACDL with the foregoing conditions, such certificate to be in form
and substance satisfactory to Pinnacle, acting reasonably;

(i)  
Opinions. Canadian counsel to ACDL shall have delivered an opinion in form
acceptable to counsel to Pinnacle, acting reasonably. United States counsel to
ACDL shall have delivered opinions in form acceptable to counsel to Pinnacle,
acting reasonably which shall include customary opinions with respect to sale
and purchase of the Purchased Shares being exempt from the Securities Act of
1933 and that ACDL is not and, after giving effect to the offering of the
Purchased Shares, will not be an “investment company” under the Investment
Company Act of 1940;

 

-S47-

(j)  
BIDV Closing Condition. The BIDV Initial Advance Conditions (as defined in the
Closing Agreement) shall have been satisfied as contemplated and provided in the
Closing Agreement;

(k)  
Other Agreements. The following agreements (the “Related Agreements”) shall have
been fully executed and delivered by all parties thereto other than Pinnacle and
its Affiliates (with Pinnacle to receive sufficient evidence thereof) and shall
constitute legal, valid and binding obligations of each of such parties thereto,
enforceable against each such party in accordance with their respective terms,
and each such party shall have performed their respective obligations to be
performed on or before Closing and shall otherwise be in full compliance and not
in default of any of its obligations thereunder:

  (i)  
Shareholders Agreement;
    (ii)  
Backstop Loan Agreement and the security contemplated thereby;
    (iii)  
Management Agreement;
    (iv)  
BIDV Credit Agreement;
    (v)  
Collaboration and Assistance Agreement;
    (vi)  
Brand and License Agreement;
    (vii)  
Management Rights and Development Agreement;
    (viii)  
the Harbinger Subscription Agreements;
    (ix)  
Warrant Amending Agreement; and
    (x)  
Amendment to the General Security Agreements;

(l)  
Waiver of Certain Provisions; Consents; and Required Action. ACDL shall have
received a consent pursuant to, or a waiver of, the provisions of the agreements
listed on Schedule “H” hereto and any other agreements or provisions of
agreements of the type described in Section 2.1(m)(vi) hereof, and Pinnacle
shall have received sufficient evidence of such consent or waiver, and ACDL
shall have taken all action required such that the consummation of the
transactions contemplated by this Agreement and the Related Agreements shall not
violate or result in a breach of the provisions of any agreement to which ACDL
or its Subsidiaries are a party or by which they are bound;

 

-S48-

(m)  
Creation of Series V Special Shares. Articles of Amendment creating and
authorizing Series V Special Shares upon the terms and conditions set out in
Schedule “I” hereto shall have been approved and filed;

(n)  
Conversion of Special Shares; Exchange of Special Shares Series III and Special
Shares Series IV. All outstanding Special Shares Series II of ACDL shall have
been converted to Common Shares of ACDL, and pursuant to the Harbinger
Subscription Agreements, all outstanding Special Shares Series III of ACDL and
Special Shares Series IV of ACDL have been exchanged for Series V Special Shares
of ACDL;

(o)  
Exercise of Harbinger Warrants. All Warrants to purchase common shares held by
the Harbinger Parties (other than the Backstop Warrants) shall have been
exercised and Harbinger, Credit Distressed Blue Line Master Fund, Ltd. and
Global Opportunities Breakaway Ltd. shall be the registered holders of the
Common Shares issuable upon such exercise; and

(p)  
Certain Waivers. ACDL shall have received a waiver from the applicable Harbinger
Parties of the events of default set forth as items 14, 15 and 16 of the Share
Subscription Agreement dated as of May 10, 2011 between ACDL and Harbinger, and
Pinnacle shall have received sufficient evidence of such waiver.

Section 4.2 Waiver or Termination by Pinnacle
The conditions contained in Section 4.1 hereof are inserted for the exclusive
benefit of Pinnacle and may be waived in whole or in part by it at any time. If
any of the conditions contained in Section 4.1 hereof are not fulfilled or
complied with as herein provided, Pinnacle may, at its option and in its sole
discretion and without reference to any indemnity or other protection afforded
or proposed to be afforded to it hereunder, terminate this Agreement prior to
Closing. If as a result of any Disclosure Update a representation or warranty is
rendered incorrect or untrue in any material respect and Pinnacle elects to
proceed with the Closing, then any representation or warranty affected by the
Disclosure Update shall be deemed to be modified to be consistent with the
information disclosed in the Disclosure Update; provided, however, that such
representation or warranty will only be deemed to be so modified to the extent
that the Disclosure Update relates to circumstances occurring after the date
hereof, otherwise it shall not be deemed to be so modified and Pinnacle shall
retain any and all rights hereunder with respect to such representation or
warranty not being true or correct on the date hereof notwithstanding the
Closing. If this Agreement is terminated, it shall become null and void and of
no further force or effect, and without liability of any party to the other
party, except as follows: (i) provided, that if Pinnacle is not otherwise then
in default of any of its obligations hereunder, ACDL shall be responsible for
and shall pay all of Pinnacle’s and its Affiliates’ out-of-pocket expenses
incurred in connection with the transactions contemplated by this Agreement and
the Related Agreements (including, without limitation, expenses for due
diligence (including business, market, legal and accounting due diligence),
preparation, negotiation and execution of documents, attorneys’ fees and costs,
and travel expenses); and (ii) to the extent that any

 

-S49-

such termination or failure to close was due to (A) the breach by ACDL of any of
its representations or warranties set forth in this Agreement, which breach
resulted from the gross negligence of ACDL or its Affiliates, or an intentional
misstatement by ACDL or its Affiliates, or (B) the breach by ACDL of any of its
covenants or agreements set forth in this Agreement, ACDL shall not be relieved
of liability hereunder in respect of any such breach and shall be fully liable
to Pinnacle therefor in accordance with the provisions of this Agreement and
Applicable Law (not including for these purposes any Constating Documents). The
foregoing notwithstanding, ACDL acknowledges that Pinnacle would not have an
adequate remedy at law and will be irreparably harmed in the event that any of
the provisions of this Agreement were not performed by ACDL in accordance with
their specific terms or were otherwise breached by ACDL. Accordingly, Pinnacle
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to specific performance of the terms and conditions of this Agreement in
addition to any other remedy to which Pinnacle may be entitled at law or in
equity. ACDL hereby waives any defence to or limitation on such relief, other
than compliance with this Agreement, and waives the requirement for the posting
of any bond or other security in connection with the obtaining of any injunctive
or other equitable relief.
Section 4.3 Conditions to the Obligations of ACDL
The obligation of ACDL to proceed with the Closing is subject to the following
conditions any and all of which may be waived by ACDL in whole or in part to the
extent permitted by Applicable Law:

(a)  
Representations and Warranties. Each of the representations and warranties of
Pinnacle contained in this Agreement and any Transaction Agreement shall be true
and correct as of the Closing as though made on and as of the Closing;

(b)  
No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction, circular, guidance or other order (whether proposed, temporary,
preliminary or permanent) which is in effect or upon coming into effect would or
could reasonably be expected to materially restrict, prevent or prohibit
consummation of the Closing or any transaction contemplated by the Transaction
Agreements, or would or could reasonably be expected to materially frustrate,
interfere, or otherwise preclude performance by any Party under ant Transaction
Agreement;

(c)  
Payment. ACDL shall have received the Aggregate Subscription Amount in
immediately available funds; and

(d)  
No Injunctions. There shall be no injunction or restraining order issued
preventing, and no pending or threatened proceeding against any party hereto for
the purpose of enjoining or preventing the Closing or otherwise claiming that
any Transaction Agreement or the completion of the transactions contemplated
thereby are improper or would give rise to a proceeding under any Applicable Law
or under any contract or agreement.

 

-S50-

Section 4.4 Waiver or Termination by ACDL
The conditions contained in Section 4.3 hereof are inserted for the exclusive
benefit of ACDL and may be waived in whole or in part by it at any time. If any
of the conditions contained in Section 4.3 hereof are not fulfilled or complied
with as herein provided, ACDL may, at or prior to Closing, at its option and in
its sole discretion, terminate this Agreement. If this Agreement is terminated,
it shall become null and void and of no further force or effect, and without
liability of any party to the other parties; provided, that to the extent that
any such termination was due to (A) the breach by Pinnacle of any of its
representations or warranties set forth in this Agreement, which breach resulted
from (i) the gross negligence of Pinnacle or its Affiliates or (ii) an
intentional misstatement by Pinnacle or is Affiliates or (B) the breach by
Pinnacle of any of its covenants or agreements set forth in this Agreement, such
termination shall not relieve Pinnacle of liability for such breach. The
foregoing notwithstanding, Pinnacle acknowledges that ACDL would not have an
adequate remedy at law and will be irreparably harmed in the event that any of
the provisions of this Agreement were not performed by Pinnacle in accordance
with their specific terms or were otherwise breached by Pinnacle. Accordingly,
ACDL shall be entitled to injunctive relief to prevent breaches of this
Agreement and to specific performance of the terms and conditions of this
Agreement in addition to any other remedy to which Pinnacle may be entitled at
law or in equity. Pinnacle hereby waives any defence to or limitation on such
relief, other than compliance with this Agreement, and waives the requirement
for the posting of any bond or other security in connection with the obtaining
of any injunctive or other equitable relief.
Section 4.5 Termination
Upon termination of the Closing Agreement, this Agreement shall be deemed
terminated, provided, however, that any such termination will not relieve either
party of its liability for any breach or other failure to comply with its
obligations under this Agreement that occurred prior to such termination.
ARTICLE 5
SALE AND ISSUANCE; DELIVERIES ON CLOSING
Section 5.1 Sale and Issuance of Stock
Subject to the terms and conditions of this Agreement, Pinnacle agrees to
purchase at the Closing and ACDL agrees to sell and issue to Pinnacle at the
Closing, the Purchased Shares for the Aggregate Subscription Amount.
Section 5.2 Closing; Delivery
The purchase and sale of the Purchased Shares shall take place remotely via the
electronic exchange of documents and signatures on the Closing Time, or at such
other time and place as ACDL and Pinnacle mutually agree upon, orally or in
writing. At the Closing, ACDL shall deliver to Pinnacle certificates
representing the Purchased Shares, together with evidence that ACDL is the
registered holder of the Purchased Shares on the Books and Records of ACDL
against payment of the Aggregate Subscription Amount by wire transfer to ACDL to
a bank account designated by ACDL.

 

-S51-

ARTICLE 6
GENERAL
Section 6.1 Public Announcements
Each of Pinnacle and ACDL shall consult with the other prior to issuing the
initial press release or otherwise making the initial public statement with
respect to the transactions contemplated hereby, and shall not issue any such
press release or otherwise make any such public statement without the prior
consent of the other party. Either party may make such disclosures regarding the
other party and its affairs (including, without limitation, financial
information) as they deem necessary or appropriate in connection with (i) their
reporting or disclosure obligations under United States securities laws, rules
and regulations and rules and regulations of stock exchanges and stock markets
where such party or its Affiliates’ securities are listed or traded, whether in
connection with documents filed with or information supplied to the United
States Securities and Exchange Commission, stock exchanges or other stock
markets on which its securities may be listed or traded, including, without
limitation, earnings releases, (ii) disclosures to Governmental Entities
(including, without limitation, Gaming Authorities), and (iii) corporate
transactions, including, without limitation, public or private securities
transactions, loans and other financing transactions, proxy solicitations and
merger and acquisition transactions, including merger and acquisition
transactions involving either party or its Affiliates themselves. In addition,
either party (or its Entity Affiliates) may make disclosures to third Persons
(including, but not limited to, disclosures to security analysts or made during
earnings calls) regarding Confidential Information or such other information
about the other party and its Subsidiaries so long as the disclosure of any such
information is mutually agreed to in writing from time to time by Pinnacle and
ACDL. As a result of such pre-approval with respect to such information, neither
party shall be required to seek the approval of the other party prior to each
subsequent disclosure of such pre-approved information.
Section 6.2 Further Assurances
Each party shall execute and deliver such additional instruments and other
documents and shall take such further actions as may be reasonably necessary or
appropriate to effectuate, carry out and comply with the terms of the
Transaction Agreements and the transactions contemplated thereby. Each of
Pinnacle and ACDL shall make, and ACDL shall cause each of its Subsidiaries to
make, on a prompt and timely basis, at ACDL’s expense, any governmental or
regulatory notifications and filings required to be made by it with or to any
Governmental Entity in connection with the reporting of the transactions
contemplated hereby.

 

-S52-

Section 6.3 Notification of Certain Matters
Prior to the Closing, each party hereto shall give prompt notice to the other
party of the occurrence, or non-occurrence, of any event which would be likely
to cause any representation or warranty herein to be untrue or inaccurate, or
any covenant, condition or agreement herein not to be complied with or
satisfied.
Section 6.4 Anti-Corruption Policy Compliance
ACDL has adopted the Anti-Corruption Policy attached hereto as Schedule “E” (the
“Policy”) and hereby covenants with Pinnacle to make the Policy known to the
directors, officers, managers, employees, subcontractors and agents of ACDL and
of each of its Subsidiaries, and to use reasonable commercial efforts to ensure
that the Policy is complied with by ACDL and its Subsidiaries on an ongoing
basis.
Section 6.5 Notices
All notices, requests, demands, claims, and other communications hereunder shall
be in writing and shall be delivered by (i) certified or registered mail (first
class postage pre-paid), (ii) guaranteed overnight delivery, or (iii) facsimile
transmission or e-mail if such transmission is confirmed by delivery by
certified or registered mail (first class postage pre-paid) or guaranteed
overnight delivery, to the following addresses and telecopy numbers (or to such
other addresses or telecopy numbers which such party shall subsequently
designate in writing to the other party):

(a)  
if to ACDL to:

Asian Coast Development (Canada) Ltd.
666 Burrard Street — Suite 2348
Vancouver, British Columbia
Canada V6C 2X8
Attention: Chief Executive Officer
Facsimile: (778) 329-0439
Email: lnathan@asiancoastdevelopment.com
with a copy, not constituting notice, to:
Heenan Blaikie LLP
#2200 — 1055 West Hastings Street
Vancouver, British Columbia
Canada V6E 2E9
Attention: Richard Shrieves
Facsimile: (604) 669-5101
Email: RShrieves@Heenan.ca

 

-S53-

(b)  
if to Pinnacle to:

PNK Development 18, LLC
8918 Spanish Ridge Avenue
Las Vegas, Nevada
U.S.A. 89148
Attention: Corporate Secretary
Facsimile: (702) 541 7773
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered by
hand, by messenger or by courier, or if sent by facsimile or e-mail, upon
confirmation of receipt.
Section 6.6 Entire Agreement
This Agreement (including the appendices and Schedules attached hereto) and
other documents delivered at the Closing pursuant hereto, contain the entire
understanding of the parties in respect of its subject matter and supersede all
prior agreements and understandings between the parties with respect to such
subject matter.
Section 6.7 Expenses
The parties shall pay their own fees and expenses incurred in connection with
the Transaction Agreements or any transaction contemplated thereby.
Section 6.8 Amendment; Waiver
This Agreement may not be modified, amended, supplemented, cancelled or
discharged, except by written instrument executed by both parties. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

 

-S54-

Section 6.9 Assignment
ACDL shall not assign any of its rights or obligations hereunder without the
prior written consent of Pinnacle. Until the Closing Date, Pinnacle shall be
entitled to transfer and assign its rights and obligations under or in respect
of this Agreement or any Transaction Agreement to its Affiliates without
restriction and without the consent of ACDL or any other Person, provided that
the assignment of its right to enter into the Shareholders Agreement is made to
the same assignee.
Section 6.10 Binding Effect
The rights and obligations of this Agreement shall bind and inure to the benefit
of the parties and their respective successors and permitted assigns.
Section 6.11 Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original, electronically or faxed form and the parties adopt any
signatures received by a receiving fax machine or by pdf transmission as
original signatures of the parties; provided, however, that any party providing
its signature in such manner shall promptly forward to the other party an
original of the signed copy of this Agreement which was so faxed or sent by
email.

 

-S55-

SCHEDULE “A”

POTENTIAL CLAIMS, POTENTIAL REGULATORY ISSUES AND POTENTIAL
MATERIAL ADVERSE EFFECTS

1.  
Fontainebleau Resorts (Vietnam) LLC (“Fontainebleau Vietnam”) and its affiliate,
Fontainebleau Resorts LLC (together with Fontainebleau Vietnam, “FBRV”),
asserted claims arising under term sheets between ACDL and Fontainebleau Vietnam
dated October 3, 2006, as amended and supplemented by an Addendum executed in
January of 2007 (collectively, the “Original Term Sheet”) and November 13, 2007
( as amended, the “Subsequent Term Sheet”). ACDL’s position is that these claims
have no merit as neither the Original Term Sheet nor the Subsequent Term Sheet
created any binding obligations on the part of ACDL and ACDL never entered into
any definitive documents with FBRV. ACDL intends to vigorously defend any action
that might be commenced by FBRV.

2.  
ACDL is in default of the Investment Certificate issued by the Province of Ba
Ria-Vung Tau on July 8, 2009 (the “Investment Certificate”) as a result of
ACDL’s failure to contribute adequate capital to the project or begin
construction on a timely basis. ACDL is in the process of seeking to amend the
Investment Certificate to address such defaults.

3.  
On February 16, 2011 Southpaw Credit Opportunity Master Fund LP, Southpaw Asset
Management LP, Wilshire Institutional Master Fund SPC-Wilshire Southpaw
Opportunity SEG Port, GPC 76, LLC and OLD Westbury Funds Inc. against ACDL (and
other Defendants) in the Supreme Court of British Columbia (Action Number
S111477). The Petitioners are requesting the following relief:

  (a)  
An Order declaring that the affairs of the respondent, Asian Coast Development
(Canada) Ltd. (“Asian Coast” or “the Company”), are being and have been
conducted, and that the powers of the directors of Asian Coast are being and
have been exercised, in a manner oppressive to the shareholders of Asian Coast,
including the petitioners;
    (b)  
An Order declaring that the following series of transactions:

  (i)  
A Loan and Forbearance Agreement between Asian Coast and the respondent,
Harbinger Capital Investments S.à.r.l., dated October 31, 2009;

  (ii)  
A Bridge Loan Financing Agreement between Asian Coast and the respondents,
Harbinger Capital Investments S.à.r.l., Harbinger Capital Partners Master Fund I
Ltd. and Harbinger Capital Partners Special Situations Fund L.P., dated
January 29, 2010;

 

- A-1 -

  (iii)  
A Share Subscription Agreement dated July 13, 2010 whereby Asian Coast issued
588,615 Series III Special Shares to Harbinger Capital Investments S.à.r.l. at a
price of $100 per share;

  (c)  
A Purchase Agreement between Asian Coast and Harbinger Capital Investments
S.à.r.l., Harbinger Capital Partners Master Fund I Ltd. and Harbinger Capital
Partners Special Situations Fund L.P. dated July 13, 2010 whereby Asian Coast
agreed to use approximately $55 million of the proceeds from the Subscription
Agreement dated July 13, 2010 to acquire inter alia the indebtedness under the
Loan and Forbearance Agreement dated October 31, 2010 and the Bridge Loan
Financing Agreement dated January 29, 2010;

  (d)  
A Loan Agreement between Asian Coast and Harbinger Capital Investments S.à.r.l.,
Blue Line ACDL, Inc., and Breakaway ACDL, Inc. dated July 27, 2010, part of the
consideration being the issuance of warrants to purchase 250 million shares of
Asian Coast at $.01 per share exercisable for 20 year (the “Warrants”);

  (e)  
(collectively, the “Impugned Transaction”) were unfairly prejudicial to or
unfairly disregarded the interests of the shareholders of Asian Coast, including
the petitioners;

  (f)  
Interim, interlocutory and permanent orders prohibiting Harbinger Capital
Investments S.à.r.l., Blue Line ACDL, Inc., and Breakaway ACDL, Inc. from
selling, transferring or otherwise disposing of or dealing with the Warrants
except pursuant to further order of this Honourable Court;

  (g)  
An order requiring Harbinger Capital Investments S.à.r.l. or one of the other
respondents to buy the petitioners’ shares in Asian Coast for their original
purchase price (approximately $25 million) or, in the alternative, at a price to
be fixed by this Honourable Court;
    (h)  
Costs; and
    (i)  
Such further and other relief as this Honourable Court may deem just.

ACDL intends to vigorously defend this action.

4.  
ACDL entered into an agreement with Prestige (FE) International, a company
located in Singapore (“Prestige”), on January 25, 2010 (the “Prestige
Agreement”) for the provision of financial advisory services. A dispute arose
between ACDL and Prestige as a result of ACDL allowing Prestige to solicit a
potential investor who had already been contacted by another of ACDL’s financial
advisors. The potential investor in issue did not invest in ACDL. ACDL
terminated the Prestige Agreement on February 11, 2010 and Prestige responded
with a letter dated February 13, 2010 reserving its rights to collect money from
ACDL for costs, fees and damages related to this dispute. ACDL intends to
vigorously defend any action that might be commenced by Prestige.

 

- A-2 -

5.  
Ho Tram Project Company Limited (“HTP”), a subsidiary of ACDL, entered into
Services Agreements with Thanh Truong Loc Ltd. (“TTL”) dated September 23, 2006
(the “2006 Services Agreement”) and October 7, 2009 (the “2009 Services
Agreement” and, together with the 2006 Services Agreement, the “Services
Agreements”). HTP has asserted that it is owed certain amounts related to
value-added tax arising out of the 2006 Services Agreement, which offset certain
of its payment obligations under the 2009 Services Agreement. No formal claim
has been brought by either HTP or TTL in relation to the Services Agreements.

6.  
On December 28, 2010 Nguyen Quoc Bao (“Bao”) delivered an invoice to HTP
alleging that he was owed US$220,000 for services provided in September and
October of 2009. Bao was the former General Director of Page Kirkland, Vietnam,
a company engaged by HTP to perform consulting services in Vietnam. ACDL has
advised Bao that it has not contracted with Bao for the provision of any
services and, accordingly, does not intend to pay the invoice. ACDL intends to
vigorously defend any action that might be commenced by Bao.

7.  
In December of 2010 Glenn Behrman submitted a claim to HTP in the amount of
US$480,000. Mr. Behrman alleges that he is due these fees for the landscaping
project management and related services he provided to HTP from 2008 to 2010. It
is ACDL and HTP’s position that Mr. Behrman has been paid in full for all
services which he provided to HTP. ACDL and HTP intend to vigorously defend any
action that might be commenced by Mr. Behrman.

8.  
On December 22, 2009 ACDL entered into an agreement with a financial advisor,
which provides for certain fees payable in connection with the issuance and sale
of ACDL’s equity or equity-linked securities. No fees were ever paid or
requested to be paid under this agreement.

9.  
On July 24, 2009 ACDL entered into an agreement with a financial advisor, which
agreement was subsequently terminated on October 13, 2010 and is no longer in
force and effect. The agreement provided for certain fees in connection with the
issuance and sale of ACDL’s equity or equity-linked securities. No fees were
ever paid or requested to be paid under the agreement.

10.  
Ed Williams from Global Entertainment Group (formerly No Limit Entertainment)
alleges that ACDL owes him US$55,209.23 from an invoice dated July 20, 2007 for
nightclub design services that he provided to ACDL. ACDL denies that
Mr. Williams provided any services or is due any money. ACDL intends to
vigorously defend any action that might be commenced by Mr. Williams.

11.  
On May 10, 2006 ACDL entered into an agreement with Greg Norman to design a golf
course on the Ho Tram Strip (as amended, the “Norman Agreement”). ACDL has
failed to make certain payments under the Norman Agreement.

 

- A-3 -

12.  
On September 20, 2010 HTP entered into an agreement with Tu Hai Company Limited
(which is referred to as “Uni-Bros Group”). Uni-Bros Group was retained to
design and construct certain site offices at the Ho Tram Site. It is HTP’s
position that (a) the Uni-Bros Group failed to properly design and/or construct
certain of the site offices and (b) additional costs will need be incurred to
rectify the deficiencies. The amount of these additional costs has not yet been
determined. HTP intends to seek recovery from the Uni-Bros Group for any
additional costs that it incurs to rectify these deficiencies.

13.  
ACDL entered into a Purchase Agreement with Harbinger Capital Investments Sarl
and Harbinger Capital Partners Master Fund I Ltd. dated July 13, 2010 (the
“Purchase Agreement”). ACDL may have had an obligation under Canadian tax laws
to a withhold certain from the payments made to Harbinger under the Purchase
Agreement and to remit the withheld amount to the Receiver General.

14.  
ACDL and Stephen Shoemaker are parties to an Employment Agreement dated
February 22, 2008. The Employment Agreement contains certain rights in favour of
Mr. Shoemaker in the event of a Change of Control (as defined therein). On
July 28, 2010 Mr. Shoemaker served a notice on ACDL indicating that he was
exercising certain Change of Control rights under his Employment Agreement
(including terminating his employment with ACDL and being paid a change of
control termination payment provided for therein). ACDL and Mr. Shoemaker
entered into a series of Standstill Agreements, the latest of which provides
that he is entitled to exercise any Change of Control rights that he might have
under his Employment Agreement after May 15, 2011. The Standstill Agreement also
provides that nothing therein shall be construed as (a) an acknowledgement by
the Company or (b) a waiver of any right to dispute by the Company that any
Change of Control has occurred during the relevant period.

      *  
all $ amounts herein are in United States Dollars

 

- A-4 -

SCHEDULE “B1”
CAPITALIZATION TABLE
[ATTACHED]

 

- B-1 -

Asian Coast Development (Canada) Ltd.
Capitalization and Debt Table

              Number Issued  
Common Shares
       
 
       
Common Shares Issued and Outstanding
       
 
       
Common Shares Issued
    11,638,441  
 
     
 
       
Warrants to acquire Common Shares
       
 
       
Issued Warrants
       
 
       
*Harbinger II S.à.r.l. — $0.0001
    160,000,000  
 
       
*Global Opportunities Breakaway Ltd. -$0.0001
    15,000,000  
 
       
*Credit Distressed Blue Line Fund, Ltd. — $0.0001
    75,000,000  
 
       
Guggenheim Partners LLC — $10.00
    267,000  
 
       
Options
       
 
       
Employee and Advisor Stock Option Plan
       
 
       
Unexpired Stock Options — $0.01
    18,863,057  
 
       
Unexpired Stock Options — $1.00
    4,645,235  
 
       
Unexpired Stock Options — $10.00
    742,000  
 
       
Unexpired Stock Options — $35.00
    28,000  
 
       
Unexpired Stock Options — $40.00
    6,000  
 
       
Total
    286,189,733  
 
     

 

- B-2 -

              Number Issued  
Special Shares
       
 
       
Series II
       
 
       
Harbinger II S.à.r.l.
    1,842,478  
 
     
 
       
Series III
       
 
       
**Harbinger II S.à.r.l.
    588,615  
 
     
 
       
Series IV
       
 
       
***Harbinger II S.à.r.l.
    345,757  
 
     
 
       
***Blue Line ACDL, Inc.
    162,074  
 
     
 
       
***Breakaway ACDL, Inc.
    32,415  
 
     
 
       
Debt
       
 
       
****Blue Line ACDL, Inc.
    5,000,000  
 
     

      *  
Exercise rights tied to Backstop Advances under Supplemental Loan Agreement
dated as of December 23, 2010. If the full amount of the Backstop Advance is
requested by ACDL these Warrants will increase by the following amounts:
(a) Harbinger II S.a.r.l. - 111,416,678; (b) Credit Distressed Blue Line Fund,
Ltd. - 52,226,568; and (c) Global Opportunities Breakaway Ltd. - 10,445,313.

 

- B-3 -

      **  
The Series III Shares entitle the holder to receive, inter alia, fixed
cumulative preferential dividends at the rate of 7.5% of the Paid Up Amount
(USD$100 per share) payable quarterly (8.75% if the Company is in default). The
dividends are payable by issuing additional Series III Shares to the holder. The
Series III Shares must be redeemed by the Company on July 27, 2015. The
Series III Shares are mandatorily converted into common shares prior to the
redemption date if the Company’s shares are listed on a publicly recognized
stock exchange, 20% of the fully diluted equity are acquired on an initial
public offering, US$100 million is raised from the IPO and the Company’s shares
have traded for twenty (20) consecutive days at least USD$45 per share.
Dividends are to be calculated on the 588,615 Series III Shares from July 15,
2010.
  ***  
The Series IV Shares entitle the holder to receive, inter alia, fixed cumulative
preferential dividends at the rate of 7.25% of the Paid Up Amount (USD$100 per
share) payable quarterly (10% if the Company is in default). The dividends are
payable by issuing additional Series IV Shares to the holder. The Series IV
Shares are mandatorily converted into common shares prior to the redemption date
if the Company’s shares are listed on a publicly recognized stock exchange, 20%
of the fully diluted equity are acquired on an initial public offering,
US$100 million is raised from the IPO and the Company’s shares have traded for
twenty (20) consecutive days at least USD$45 per share. Dividends are to be
calculated on the 540,246 Series IV Shares from May 10, 2011.
  ****  
ACDL entered into a Loan Agreement with Blue Line ACDL, Inc. dated December 7,
2010. This Agreement has been amended from time to time. The principal balance
under the loan is $5,000,000. Interest accrues on this amount at 10% per annum.

 

- B-4 -

SCHEDULE “B2”
PRO FORMA CAPITALIZATION TABLE
[ATTACHED]

 

- B-1 -

Asian Coast Development (Canada) Ltd.
Pro Forma Capitalization and Debt Table
June 30, 2011

              Number Issued  
Common Shares
       
 
       
Common Shares Issued and Outstanding
       
 
       
Common Shares Issued
    362,682,857  
 
     
 
       
Warrants to acquire Common Shares
       
 
       
Issued Warrants
       
 
       
*Pinnacle Development 18, LLC
       
 
       
*Harbinger II S.à.r.l.
       
 
       
*Global Opportunities Breakaway Ltd.
       
 
       
*Credit Distressed Blue Line Fund, Ltd.
       
 
       
Guggenheim Partners LLC — $10.00
    267,000  
 
       
Options
       
 
       
Employee and Advisor Stock Option Plan
       
 
       
Unexpired Stock Options — $0.01
    18,863,057  
 
       
Unexpired Stock Options — $1.00
    4,645,235  
 
       
Unexpired Stock Options — $10.00
    742,000  
 
       
Unexpired Stock Options — $35.00
    28,000  
 
       
Unexpired Stock Options — $40.00
    6,000  
 
       
Total
    387,234,149  
 
     

 

- B-2 -

              Number Issued  
Special Shares **Series V
       
 
       
Harbinger II S.à.r.l.
    1,170,517  
 
       
Blue Line ACDL, Inc.
    168,641  
 
       
Breakaway ACDL, Inc.
    33,728  
 
       
Pinnacle Development 18, LLC
    482,365  

      *  
Exercise rights tied to Backstop Loan Agreement dated June 30, 2011 and
Subscription Agreement dated May 25, 2011. If the full amount of the Backstop
Advance is requested by ACDL the parties will receive the following Warrants
(a) Harbinger II S.a.r.l. - 111,416,678; (b) Credit Distressed Blue Line Fund,
Ltd. - 52,226,568; (c) Global Opportunities Breakaway Ltd. - 10,445,313, and
(d) Pinnacle Development 18, LLC — 61,166,250 (assumes that the full amount of
the Backstop Loan has been drawn down and Pinnacle still owns 26% of the common
shares on a fully diluted basis). The exercise price of the Warrants is $0.0001
per Warrant.

      **  
The Series V Shares entitle the holder to receive, inter alia, fixed cumulative
preferential dividends at the rate of 3.75 % for the first 2 years and 5.0%
thereafter of the Paid Up Amount (USD$100 per share) payable quarterly at 6.25%
if the Company is in default). The dividends are payable by issuing additional
Series V Shares to the holder. The Series V Shares are mandatorily converted
into common shares prior to the redemption date if the Company’s shares are
listed on a publicly recognized stock exchange, 20% of the fully diluted equity
are acquired on an initial public offering, US$100 million is raised from the
IPO and the Company’s shares have traded for twenty (20) consecutive days at
least USD$49.50 per share.

 

- B-3 -

SCHEDULE “C”
LIST OF OPTIONS, ACCELERATION RIGHTS
AND SHAREHOLDER LOANS

•  
23,284,291 Options to purchase Common Shares have been granted pursuant to
ACDL’s Stock Option Plan, which provides that vesting of such Options may, at
the discretion of the Board of Directors of ACDL, be accelerated upon a change
of control of ACDL.
  •  
Employment Agreements entered into by ACDL and its subsidiary HTP with Lloyd
Nathan, Stephen Shoemaker and Jef Forrer (the “Executives”) provide that in the
event any of the Executives’ employment with ACDL is terminated by ACDL within
12 months of a change of control of ACDL (or in certain cases is terminated by
the Executive within 6 months of a change of control of ACDL), all unvested
equity interests in ACDL held by such Executive shall immediately vest and
become exercisable.
  •  
ACDL entered into loan and related agreements (collectively the “Loan
Agreements”) with Stephen Shoemaker (President and CFO) and John Legge (former
Chief Legal Officer) in connection with their acquisition of shares (the
“Shares”) of ACDL. The Shares were transferred to 2171521 Ontario Inc. 2171521
Ontario Inc. entered into an agreement with ACDL to pay the amounts provided for
under the Loan Agreements (the “2171521 Loan”). The Loan Agreements were
terminated and replaced with the 2171521 Loan.

 

- C-1 -

SCHEDULE “D”
MATERIAL DOCUMENTS
(REFERENCES IN THE INDEX ARE TO THE DATA SITE)

          Index   Title   2    
Asian Coast Development Ltd. (and subsidiaries)
  2.1    
Organization Chart
  2.1.1    
Organizational Chart
  2.2    
Corporate Information
  2.2.1    
Asian Coast Development (Canada) Ltd.
  2.2.1.1    
Minute Book
  2.2.1.2    
Certificate of Incorporation
  2.2.1.3    
Amendment of Articles 09 08 06
  2.2.1.4    
Amendment of Articles 04 17 07
  2.2.1.5    
Amendment of Articles 01 28 09
  2.2.1.6    
Articles of Amendment 07 27 10
  2.2.1.7    
By-laws
  2.2.1.8    
Certificate of Discontinuance
  2.2.1.9    
Continuation Application
  2.2.1.10    
Certificate of Continuation
  2.2.1.11    
Notice of Articles 12 07 10
  2.2.1.12    
Articles of Continuation
  2.2.1.13    
Notice of Articles 05 09 11
  2.2.2    
Asian Coast Development Inc. (Barbados)
  2.2.2.1    
Certificate of Incorporation
  2.2.2.2    
Articles of Incorporation
  2.2.2.3    
By-laws

 

- D-1 -

          Index   Title   2.2.3    
Asian Coast Development Inc. (Bahamas)
  2.2.3.1    
Certificate of Incorporation
  2.2.3.2    
Memorandum and Articles of Association
  2.2.4    
Ho Tram Project Company Limited
  2.2.4.1    
Charter
  2.2.4.1.1    
Charter (EN)
  2.2.4.1.2    
Charter (VN)
  2.3    
Capitalization Table
  2.3.1    
Capitalization Table 05 12 11
  2.4    
Shareholders’ Agreement
  2.4.1    
Voting Trust Agreement
  2.4.2    
Amended and Restated Shareholder Agreement (Executed) 04 15 10
  2.4.3    
Supplemental Agreement (Executed) 07 13 10
  2.5    
Forbearance, Loan and Security
  2.5.1    
Forbearance Agreements
  2.5.1.1    
Harbinger Forbearance Agreement 01 29 09
  2.5.1.2    
Harbinger Forbearance Agreement 01 29 10
  2.5.1.3    
Amendment of Forbearance Agreement 07 27 10
  2.5.2    
Loan Agreements
  2.5.2.1    
Loan Agreement 07 27 10
  2.5.2.2    
Supplementary Loan Agreement (Executed) 12 23 10
  2.5.2.3    
Waiver (Executed) 12 23 10
  2.5.2.4    
Loan Agreement (Executed) 12 07 10
  2.5.2.5    
Loan Amending Agreement (Executed) 02 07 11
  2.5.2.6    
Loan Amending Agreement (Executed) 03 31 11

 

- D-2 -

          Index   Title   2.5.3    
Security
  2.5.3.1    
General Security Agreement (Blue Line)
  2.5.3.2    
General Security Agreement (Breakaway)
  2.5.3.3    
General Security Agreement (Harbinger S.a.r.l.)
  2.5.3.4    
De-Registration of the Capital Mortgage 09 13 10
  2.5.3.5    
Amended Restated General Security Agreement (Blue Line)
  2.5.3.6    
Amended Restated General Security Agreement (Breakaway)
  2.5.3.7    
Amended Restated General Security Agreement (Luxco)
  2.6    
Harbinger
  2.6.1    
Assignment of Interest
  2.6.1.1    
Assignment and Assumption Agreement 12 31 10
  2.6.1.2    
Assignment of General Security Agreement and PPSA Registrations 12 31 10
  2.6.1.3    
Assumption, Consent and Release Agreement 12 31 10
  2.6.1.4    
Counterpart to Tag Drag Agreement 12 31 10
  2.6.1.5    
Notice of Assignment 12 31 10
  2.7    
Stock Option Plan
  2.7.2    
Stock Option Plan 04 01 07
  2.8    
Warrants
  2.8.1    
Warrant to Harbinger Sarl
  2.8.2    
Warrant to Breakaway
  2.8.3    
Warrant to Blueline
  2.8.4    
Siemers Warrant Agreement
  2.8.5    
Siemers Warrant Agreement
  2.8.6    
Casey Warrant Agreement
  2.8.7    
Casey Warrant Agreement

 

- D-3 -

          Index   Title   2.8.8    
Jedzniak Warrant Agreement
  2.9    
Financial Statements
  2.9.4    
Asian Coast Development (Canada)Ltd.
  2.9.4.1    
2006 Financial Statements
  2.9.4.2    
2007 Audited Financial Statements
  2.9.4.3    
2008 Audited Financial Statements
  2.9.4.4    
2009 Audited Financial Statements
  2.9.5    
Ho Tram Project Company Limited
  2.9.5.1    
HTP Audited Financial Statements 2008 (EN)
  2.9.5.2    
HTP Audited Financial Statements 2008 (VN)
  2.9.5.3    
HTP Audited Financial Statements 2009 (EN/VN)
  2.10    
Press Releases
  2.10.1    
Greg Norman’s Team Release 04 11 08
  2.10.2    
M. Aymong Appointed Executive Chairman Release 05 10 08
  2.10.3    
Awarded Right to Build Largest Tourism Destination 05 22 08
  2.10.4    
Greg Norman Golf Course Design Release 06 20 08
  2.10.5    
Singapore Release 09 11 08
  2.10.6    
Appoints President and Chief Legal Officer Release 09 19 08
  2.10.7    
Construction Release 09 25 08
  2.10.8    
H. Wang, J. Forrer and J. Benedict Employment Release 10 21 08
  2.10.9    
Canadian Ambassador Release 10 30 08
  2.10.10    
MGM Press Release 11 18 08
  2.10.11    
Thai Nguyen Province Release 12 23 08
  2.10.12    
MGM Design Release 01 20 09
  2.10.13    
Global Village Release 05 21 09

 

- D-4 -

          Index   Title   2.10.14    
KOTO Cooking Course 07 09 09
  2.10.15    
Pile Construction Release 07 11 09
  2.10.16    
L. Nathan Appointment Release 04 21 10
  2.10.17    
ACDL Tree Transplant Release 10 22 10
  2.10.18    
MGM Delegation Visits Ho Tram Stip 11 23 10
  2.10.19    
ACDL Appoints RLB 12 28 10
  2.10.20    
ACDL Meinhardt Release 01 18 11
  2.10.21    
Tet Release 01 26 11
  2.10.22    
ACDL Appoints Colin Pine 02 17 11
  2.10.23    
SIP Release 03 02 11
  2.10.24    
MGM Hospitality and ACDL Name John Shigley 04 06 11
  3    
Ho Tram Strip Project
  3.1    
Investment Certificate
  3.1.1    
Investment Certificate (EN)
  3.1.2    
Investment Certificate (VN)
  3.1.3    
First Amendment to Investment Certificate (EN) 11 14 08
  3.1.4    
First Amendment to Investment Certificate (VN) 11 14 08
  3.1.5    
Notice of Change of Schedule (EN) 12 06 08
  3.1.6    
Notice of Change of Schedule (VN) 12 06 08
  3.1.7    
Preliminary approval letter from the Province (EN) 12 31 08
  3.1.8    
Preliminary approval letter from the Province (VN) 12 31 08
  3.1.9    
Approval letter from the Province (EN) 07 08 09
  3.1.10    
Approval letter from the Province (VN) 07 08 09
  3.1.11    
Second Amendment to Investment Certificate 09 09 10 (EN)
  3.1.12    
Second Amendment to Investment Certificate 09 09 10 (VN)

 

- D-5 -

          Index   Title   3.1.13    
Third Amendment to Investment Certificate 12 10 10 (EN)
  3.1.14    
Third Amendment to Investment Certificate 12 10 10 (VN)
  3.2    
Project Master Plan
  3.2.2    
Project Master Plan 1:2000 — Steelman Partners/Bao Trang Vien Ltd.
  3.2.2.1    
Project Master Plan 1-2000 Eng
  3.2.2.2    
Project Master Plan 1-2000 Viet
  3.3    
Innovation Group Report
  3.3.1    
Innovation Group Report — July 2009
  3.3.3    
Addendum to Innovation Group Report — July 2009
  3.4    
Exclusivity — Ba Ria-Vung Tau
  3.4.1    
Exclusivity Letter 08 26 08 (EN)
  3.4.2    
Exclusivity Letter 08 26 08 (VN)
  3.5    
CBRE Reports
  3.5.1    
CBRE Land Valuation Report 03 19 08
  3.5.5    
CBRE Land Valuation Report 07 24 09
  3.5.6    
Feasibility Study of Zone A — Apartments and Villas 12 22 09
  3.5.7    
Vacation Residence Market in Vientman 12 22 09
  3.6    
Baker McKenzie Investment Certificate Memorandum
  3.6.1    
Validity of Approval of HTP and Issuance of Investment Certificate 08 26 09
  3.7    
Ho Tram Lands
  3.7.1    
Land Lease and Related Documents
  3.7.1.1    
Land Lease Agreement (EN)
  3.7.1.2    
Land Lease Agreement (VN)
  3.7.1.3    
Land Lease Decision (EN)
  3.7.1.4    
Land Lease Decision (VN)

 

- D-6 -

          Index   Title   3.7.1.5    
Land Use Rights Certificate (EN)
  3.7.1.6    
Land Use Rights Certificate (VN)
  3.7.1.7    
Request for Amendment
  3.7.1.8    
Land Rental Payment Notice
  3.7.1.9    
Annex to Land Lease Contract (EN)
  3.7.1.10    
Annex to Land Lease Contract (VN)
  3.7.1.11    
Receipt for Land Lease Payment
  3.7.1.12    
Compensation Order 1121 (EN)
  3.7.1.13    
Compensation Order 1121 (VN)
  3.7.1.14    
Receipt for payment of Compensation Order 1121 (EN)
  3.7.1.15    
Receipt for payment of Compensation Order 1121 (VN)
  3.7.1.16    
Provincial Exclusivity Letter(EN)
  3.7.1.17    
Provincial Exclusivity Letter(VN)
  3.7.1.18    
Receipts for Assistance Payments (EN)
  3.7.1.19    
Receipts for Assistance Payments (VN)
  3.7.1.20    
Confirmation of Compensation Payment & Assistance Payments(EN)
  3.7.1.21    
Confirmation of Compensation Payment & Assistance Payments(VN)
  3.7.1.22    
Request for Reimbursement August 2008 (EN)
  3.7.1.23    
Request for Reimbursement August 2008 (VN)
  3.7.2    
Survey
  3.7.2.10    
Geomatic Consulting International Survey Reports
  3.7.2.10.1    
Survey Report for Verification Surveys
  3.7.2.10.2    
Survey Report — Appendix A — Control Network Survey
  3.7.2.10.3    
Survey Report — Appendix B — GPS Processing and Result
  3.7.2.10.4    
Survey Report — Appendix C — Boundary Survey

 

- D-7 -

          Index   Title   3.7.2.10.5    
Survey Report — Appendix D — Zone Survey
  3.7.2.10.6    
Survey Report — Appendix E — MHW & MHW Offset Survey
  3.7.2.10.7    
Survey Report — Appendix F — Road Design Alignment Details
  3.7.2.10.8    
Survey Report — Appendix G — Culvert Survey
  3.7.2.10.9    
Survey Report — Appendix H — Utility — Services Lists
  3.7.2.11    
Geomatic Consutling International Survey Photographs
  3.7.2.11.1    
Survey Photographs
  3.8    
Norman Golf Course
  3.8.1    
Golf Course Design Agreement 05 10 06
  3.8.2    
First Amendment to Golf Course Design Agreement 05 09 08
  3.8.3    
Preliminary Golf Course Design Concept 04 14 08
  3.8.4    
Letter to C. Campbell 03 30 09
  3.9    
Map of Region
  3.9.1    
Map of Ba Ria — Vung Tau
  3.10    
Zone A — MGM Grand Ho Tram
  3.10.1    
BIDV Syndicated Loan Agreements
  3.10.1.1    
Credit Agreement (Executed) 03 22 11 (VN)
  3.10.1.2    
Credit Agreement (Final) 03 22 11 (EN)
  3.10.1.3    
Subordination Agreement (Executed) 03 22 11 (VN)
  3.10.1.4    
Subordination Agreement (Final) 03 22 11 (EN)
  3.10.1.5    
Financial Support Agrement (Executed) 03 22 11 (VN)
  3.10.1.6    
Financial Support Agreement (Final) 03 22 11 (EN)
  3.10.1.7    
Investors Undertaking (Executed) 03 22 11 (VN)
  3.10.1.8    
Investors Undertaking (Final) 03 22 11 (EN)
  3.10.2    
MGM Agreements

 

- D-8 -

          Index   Title   3.10.2.1    
Management Agreement
  3.10.2.2    
Collaboration and Assistance Agreement
  3.10.3    
RLB Cost Plan
  3.10.3.1    
Cost Plan
  3.10.4    
Steelman Architectural Drawings
  3.10.4.1    
Architectural Drawings
  3.10.4.2    
Exterior Video 05 25 09
  3.10.5    
Press Releases
  3.10.5.1    
HTP Press Release (EN)
  3.10.5.2    
HTP Press Release (VN)
  3.10.5.3    
MGM Press Release (EN)
  3.11    
Zone B
  3.11.1    
Architectural Drawings
  3.12    
Infrastructure Presentation
  3.12.1    
Ho Tram Infrastructure Presentation
  4    
Secondary Datasite
  4.1    
Construction
  4.1.1    
Agreements
  4.1.1.1    
Page Kirkland
  4.1.1.1.1    
PK Quantity Surveyor Services Agreegment 10 01 08
  4.1.1.1.2    
PK Suspension Notice 11 13 08
  4.1.1.2    
Greg Norman Golf Course Design
  4.1.1.2.1    
Greg Norman Golf Course Design Agreement
  4.1.1.2.2    
First Amendment to Norman Agreement
  4.1.1.2.3    
Second Amendment to Norman Agreement 03 30 09

 

- D-9 -

          Index   Title   4.1.1.3    
Steelman Partners
  4.1.1.3.1    
Steelman Partners Contract
  4.1.1.4    
RLB
  4.1.1.4.1    
RLB Services Agreement 06 04 08
  4.1.1.4.2    
Interim Fee Agreement 05 21 09
  4.1.1.4.3    
Interim Fee Agreement 07 23 09
  4.1.1.4.4    
RLB QS PM Consultancy Agreement 08 01 10
  4.1.1.4.5    
Letter of Undertaking 11 25 10
  4.1.1.5    
Phu Thinh Construction
  4.1.1.5.1    
Site Leveling Agreement 09 15 08
  4.1.1.5.2    
Piling Agreement 07 01 09
  4.1.1.5.3    
Planting Agreement 04 23 09 (EN)
  4.1.1.5.4    
Planting Agreement 04 23 09 (VN)
  4.1.1.5.5    
Letter to Phu Thinh re Piling Contract Payments 12 28 09 (EN)
  4.1.1.5.6    
Phu Thinh Pile Cap LOA (Final) 04 22 10
  4.1.1.6    
Windtech Consultants Pte Ltd
  4.1.1.6.1    
Consultancy Services Agreement 08 11 08
  4.1.1.7    
Chroma
  4.1.1.7.1    
Service Agreement 10 01 08
  4.1.1.7.2    
Appendix A Additional Services to Service Agreement 10 01 08
  4.1.1.7.3    
Engagement Letter 06 01 09
  4.1.1.7.4    
Chroma International Limited Services Agreement 07 01 09
  4.1.1.7.5    
Chroma Services Agreement 06 01 10
  4.1.1.8    
A Chau Security
  4.1.1.8.1    
A Chau Security Service Assistance 10 15 08

 

- D-10 -

          Index   Title   4.1.1.8.2    
Sand Clearance Service Addendum to Security 08 10 08
  4.1.1.9    
Meinhardt Engineering
  4.1.1.9.1    
Engineering Services — HTP and Meinhardt (Final) August 2008
  4.1.1.9.2    
Appendix Engineering Services — HTP and Meinhardt (Final)
  4.1.1.9.3    
Meinhardt Suspension Notice 11 13 08.doc
  4.1.1.9.4    
Meinhardt Contract July to December 2009 (Final)
  4.1.1.9.5    
Mine Clearance Contract for Ho Tram Site 2008 (EN)
  4.1.1.9.6    
Mine Clearance Contract for Ho Tram Site 2008 (VN)
  4.1.1.9.7    
Meinhardt Pile Caps Design and Site Supervision for Zone A1 June 2010
  4.1.1.9.8    
Meinhardt Close Out Contract July to December 2009
  4.1.1.10    
Khanh Hy Company
  4.1.1.10.1    
Khanh Hy Contract — Gate 3 repaired (EN) 04 29 09
  4.1.1.10.2    
Khanh Hy Contract — Gate 3 repaired (VN) 04 29 09
  4.1.1.11    
Minh Tuan Construction Company
  4.1.1.11.1    
Minh Tuan Contract 03 12 09
  4.1.1.12    
Hung Cong Design & Consultant Company Limited
  4.1.1.12.1    
Economic Contract Hung Cong (EN) 05 18 09
  4.1.1.12.2    
Economic Contract Hung Cong (VN) 05 18 09
  4.1.1.13    
Bao Trang Vien Ltd.
  4.1.1.13.1    
Master Plan Service Agreement 02 20 06
  4.1.1.14    
Song Long Joint Stock Company
  4.1.1.14.1    
Song Long Joint Stock Project re Road Realignment 07 01 09
  4.1.1.15    
DIC No. 4 Joint Stock Company
  4.1.1.15.1    
DIC Test Pilling Contract 04 10 09
  4.1.1.16    
Globallink Joint Stock Company

 

- D-11 -

          Index   Title   4.1.1.16.1    
Globallink Joint Stock Company Consultancy Contract 09 09 09 (EN)
  4.1.1.16.2    
Globallink Joint Stock Company Consultancy Contract 09 09 09 (VN)
  4.1.1.16.3    
Globallink Construction License (Final) 09 30 09 (EN)
  4.1.1.16.4    
Globallink Construction License (Final) 09 30 09 (VN)
  4.1.1.16.5    
Globallink Joint Stock Company Consultancy Contract 04 27 10 (EN)
  4.1.1.16.6    
Globallink Joint Stock Company Consultancy Contract 04 27 10 (VN)
  4.1.1.16.7    
Globallink JS Contract Liquidation Minutes 05 11 10 (EV)
  4.1.1.17    
KoreaMOB Co. Ltd.
  4.1.1.17.1    
Fencing Contract 05 15 08
  4.1.1.18    
Southern Branch of Institute of Building Science and Technology
  4.1.1.18.1    
Piling Foundation Contract 07 01 09
  4.1.1.18.2    
Design Review Contract Pile Cap 04 12 10 (EV)
  4.1.1.18.3    
IBST Agreement Structure Engineering 10 25 10 (EN)
  4.1.1.18.4    
IBST Agreement Structure Engineering 10 25 10 (VN)
  4.1.1.19    
Union of Engineering Geology Construction and Environment
  4.1.1.19.1    
UGCE Soil Test Contract 10 20 08
  4.1.1.20    
Xuyen Moc Telecom Centre
  4.1.1.20.1    
Xuyen Moc Telecom — Camera Contract 11 17 09 (EN)
  4.1.1.20.2    
Xuyen Moc Telecom — Camera Contract 11 17 09 (VN)
  4.1.1.21    
Duy Nhat Real Estate and Trade
  4.1.1.21.1    
Duy Nhat’s — Survey Contract 12 10 08
  4.1.1.22    
Dang Tai Enterprise
  4.1.1.22.1    
Dang Tai Enterpricse Contract re Survey Benchmark Monuments 10 27 09
  4.1.1.23    
Dong Tien Construction & Trading Services
  4.1.1.23.1    
Dong Tien Construction & Trading Services Contract re Fence fixing 10 30 09

 

- D-12 -

          Index   Title   4.1.1.23.2    
Dong Tien Fencing Maintenance Contract 12 18 09 (EN)
  4.1.1.23.3    
Dong Tien Fencing Maintenance Contract 12 18 09 (VN)
  4.1.1.23.4    
Dong Tien Electrical Power and Water Connection 01 04 10 (EN)
  4.1.1.23.5    
Dong Tien Electrical Power and Water Connection 01 04 10 (VN)
  4.1.1.24    
Institute of Hydrometeology and Environment
  4.1.1.24.1    
Hydrometeology Institute Wind Frequency Contract 09 23 08 (EN)
  4.1.1.24.2    
Hydrometeology Institute Wind Frequency Contract 09 23 08 (VN)
  4.1.1.25    
Siam Orchids Thailand Company Limited
  4.1.1.25.1    
Mr. Glenn Behrman Landscape Consultation 01 10 09 (EV)
  4.1.1.25.2    
SOT Nursery Co., Ltd. — Arboriculture Assessment Contract 09 20 10
  4.1.1.25.3    
SOT Nursery Co., Ltd. — Tree Removal Contract 10 18 10
  4.1.1.25.4    
Siam Orchids Thailand Company Limited — Horticultural Consultancy Contract 09 20
10
  4.1.1.26    
Tu Hai Company Limited
  4.1.1.26.1    
Uni-Bros Ho Tram Temporary Site Office — Shell and Core Contract Agreement 09 14
10 (EN&VN)
  4.1.1.27    
SIP Project Managers International (Pty) Ltd.
  4.1.1.27.1    
SIP Consultancy Agreement (Executed) 09 01 10 (EN)
  4.1.1.27.2    
SIP Consultancy Agreement (Executed) 09 01 10 (VN)
  4.1.1.28    
Exova Warringtonfire Consulting (Singapore) Pte. Ltd.
  4.1.1.28.1    
Exova Consultancy Agreement 09 01 10
  4.1.1.29    
Technical Center of Natural Resources and Environment
  4.1.1.29.1    
DONRE Consulting Contract (Executed) 11 25 10 (EV)
  4.1.1.29.2    
DONRE Personal Consulting Contract (Executed) 11 25 10 (EV)
  4.1.1.30    
ICN Design International Pte. Ltd.
  4.1.1.30.1    
ICN Consultancy Agreement 09 01 10
  4.1.1.31    
Cotec Construction Joint Stock Company

 

- D-13 -

          Index   Title   4.1.1.31.1    
Coteccons Interim Agreement 12 08 10
  4.1.1.31.2    
Coteccons Letter of Acceptance 11 01 10
  4.1.1.32    
Cairncross Martin Pty. Limited
  4.1.1.32.1    
Cairncross Consultancy Agreement 11 01 10
  4.1.1.33    
Cotec Construction Joint Stock Company
  4.1.1.33.1    
Main Contract Works at Zone A1 (Shell and Core) Interim Agreement 12 08 10
  4.1.1.34    
Ladrin Systems Planners
  4.1.1.34.1    
Ladrin Consultancy Agreement (Executed) 03 01 11
  4.1.1.35    
M. Malia & Associates Inc.
  4.1.1.35.1    
M Malia Associates Consultancy Agreement (Executed) 02 17 11
  4.1.1.36    
Thermco Asia Limited
  4.1.1.36.1    
Thermco Consultancy Agreement 04 23 11
  4.1.1.37    
Square Peg Design LLC
  4.1.1.37.1    
Square Peg Design Consultancy Agreement 04 16 11
  4.1.2    
Environmental Reports
  4.1.2.1    
Province — Vung Tau
  4.1.2.1.1    
Evaluating Report on Environmental Effect (EN) 10 01 08
  4.1.2.1.2    
Evaluating Report on Environmental Effect (VN — part 1) 10 01 08
  4.1.2.1.3    
Evaluating Report on Environmental Effect (VN — part 2) 10 01 08
  4.1.2.2    
ACDL/HTP
  4.1.2.2.1    
Environmental Feasibility Study
  4.1.3    
Project Manager Reports
  4.1.3.1    
Project Management Report No. 1 — 08 08 08
  4.1.3.2    
Project Management Report No. 2 — 09 08 08
  4.1.3.3    
Project Management Report No. 3 — 10 06 08

 

- D-14 -

          Index   Title   4.1.3.4    
Project Management Report No. 4 — 11 07 08
  4.1.3.5    
Project Management Report No. 5 — 12 05 08
  4.1.3.6    
Project Management Report No. 6 — 01 10 09
  4.1.3.7    
Project Management Report No. 7 — 02 16 09
  4.1.3.8    
Project Management Report No. 8 — 03 13 09
  4.1.3.9    
Project Management Report No. 9 — 04 13 09
  4.1.3.10    
Project Management Report No. 10 — 05 11 09
  4.1.3.11    
Project Management Report No. 11 — 06 11 09
  4.1.3.12    
Project Management Report No. 12 — 07 11 09
  4.1.3.13    
Project Management Report No. 13 — 08 11 09
  4.1.3.14    
Project Management Report No. 14 — 09 11 09
  4.1.3.15    
Project Management Report No. 15 — 10 11 09
  4.1.3.16    
Project Management Report No. 16 — 11 04 09
  4.1.3.17    
Project Management Report No. 17 — 12 11 09
  4.1.3.18    
Project Management Report No. 18 — 01 15 10
  4.1.3.19    
Project Management Report No. 19 — 02 09 10
  4.1.3.20    
Project Management Report No. 20 — 03 12 10
  4.1.3.21    
Project Management Report No. 21 — 04 09 10
  4.1.3.22    
Project Management Report No. 22 — 05 19 10
  4.1.3.23    
Project Management Report No. 23 — 06 15 10
  4.1.3.24    
Project Management Report No. 24 — 07 12 10
  4.1.3.25    
Project Management Report No. 25 — 08 13 10
  4.1.3.26    
Project Management Report No. 26 — 09 17 10
  4.1.3.27    
Project Management Report No. 27 — 10 15 10
  4.1.3.28    
Project Management Report No. 28 — October 2010

 

- D-15 -

          Index   Title   4.1.3.29    
Project Management Report No. 29 — 29 12 15 10
  4.1.3.30    
Project Management Report No. 30 — 01 18 11
  4.1.3.31    
Project Management Report No. 31 — 01 31 11
  4.1.3.32    
Project Management Report No. 32 — 04 18 11
  4.1.4    
Feng Shui Master Report
  4.1.4.1    
Feng Shui Master Report
  4.1.5    
Road Realignment
  4.1.5.1    
Letters
  4.1.5.1.1    
Ltr from the Province to HTP 01 14 09 (EN)
  4.1.5.1.2    
Ltr from the Province to HTP 01 14 09 (VN)
  4.1.5.2    
Drawings
  4.1.5.2.1    
Road Concept Scheme A
  4.1.5.2.2    
Road Concept Scheme B
  4.1.6    
Infrastructure
  4.1.6.1    
Government Approvals
  4.1.6.1.1    
Letter from Department of Construction re Examination Report (EN) 06 24 09
  4.1.6.1.2    
Letter from Department of Construction re Examination of Planning (VN) 06 24 09
  4.1.6.1.3    
Province letter re Detailed Planning (EN) 07 08 09
  4.1.6.1.4    
Province letter re Detailed Planning (VN) 07 08 09
  4.1.6.2    
Government Infrastructure Letter (EN) 03 14 08
  4.1.6.3    
Government Infrastructure Letter (VN) 03 14 08
  4.1.6.4    
Province request to Ministry of Industry and Trade re Electricty (EN) 05 05 09
  4.1.6.5    
Province request to Ministry of Industry and Trade re Electricty (VN) 05 05 09
  4.1.6.6    
Ministry of Industry and Trade Decision (EN) 06 12 09
  4.1.6.7    
Ministry of Industry and Trade Decision (VN) 06 12 09

 

- D-16 -

          Index   Title   4.1.6.8    
Letter from Department of Transport re Appraisal of Technical Design (EN) 06 24
09
  4.1.6.9    
Letter from Department of Transport re Appraisal of Technical Design (VN) 06 24
09
  4.1.6.10    
Decision — Approval for Power 06 12 09 (EN)
  4.1.6.11    
Decision — Approval for Power 06 12 09 (VN)
  4.1.6.12    
Province request to Ministry of Industry and Trade re Electricity (EN) 05 05 09
  4.1.6.13    
Province request to Ministry of Industry and Trade re Electricity (VN) 05 05 09
  4.1.7    
Insurance
  4.1.7.1    
Construction All Risks,Third Party Liability Insurance
  4.1.7.2    
Phu Thinh — Workmen’s Compensation Insurance
  4.1.8    
Permits and Approvals
  4.1.8.1    
Construction Permit 10 27 09 (EN)
  4.1.8.2    
Construction Permit 10 27 09 (VN)
  4.1.8.3    
Fire Safety Certificate 09 28 09 (EN)
  4.1.8.4    
Fire Safety Certificate 09 28 09 (VN)
  4.1.8.5    
Fire Safety Certificate 12 07 10 (EN)
  4.1.8.6    
Fire Safety Ceritificate 12 07 10 (VN)
  4.1.9    
Landscaping Reports
  4.1.9.1    
Arboriculture Assessment Report 10 19 10
  4.1.9.2    
Horticulture Consultancy Interim Report 10 20 10
  4.2    
Government and Regulatory
  4.2.1    
Investment Certificate Application Documents
  4.2.1.1    
Investment Certificate Application
  4.2.1.2    
Investment Certificate Application — Additional Documentation 03 01 07
  4.2.1.3    
Application for Issuance of Certificate of Investment 05 23 06
  4.2.1.4    
Submission from the DPI re Amendment to the Investment Certificate (EN) 06 23 09

 

- D-17 -

          Index   Title   4.2.1.5    
Submission from the DPI re Amendment to the Investment Certificate (VN) 06 23 09
  4.2.2    
Province (Vung Tau)
  4.2.2.1    
Department of Planning and Investment
  4.2.2.1.1    
HTP Reports to DPI
  4.2.2.1.1.1    
Semi-Annual Report to DPI 07 09 08(VN)
  4.2.2.1.1.2    
Semi-Annual Report to DPI 07 09 08 (EN)
  4.2.2.1.1.3    
DPI Report 07 09 08 (EN)
  4.2.2.1.1.4    
DPI Report 07 09 08 (VN)
  4.2.2.1.1.5    
DPI Report 08 08 08 (EN)
  4.2.2.1.1.6    
DPI Report 08 08 08 (VN)
  4.2.2.1.1.7    
DPI Report 09 08 08 (EN)
  4.2.2.1.1.8    
DPI Report 09 08 08 (VN)
  4.2.2.1.1.9    
DPI Report 10 08 08 (EN)
  4.2.2.1.1.10    
DPI Report 10 08 08 (VN)
  4.2.2.1.1.11    
Report on Project Progress 10 31 08 (EN&VN)
  4.2.2.1.1.12    
DPI Report 11 08 08 (EN)
  4.2.2.1.1.13    
DPI Report 11 08 08 (VN)
  4.2.2.1.1.14    
Revised DPI Report 11 10 08 (EN)
  4.2.2.1.1.15    
Revised DPI Report 11 10 08 (VN)
  4.2.2.1.1.16    
DPI Report 12 10 08 (EN)
  4.2.2.1.1.17    
DPI Report 12 10 08 (VN)
  4.2.2.1.1.18    
DPI Report 01 10 09 (EN)
  4.2.2.1.1.19    
DPI Report 01 10 09 (VN)
  4.2.2.1.1.20    
DPI Report 02 10 09 (EN)
  4.2.2.1.1.21    
DPI Report 02 10 09 (VN)

 

- D-18 -

          Index   Title   4.2.2.1.1.22    
DPI Report 03 10 09 (EN)
  4.2.2.1.1.23    
DPI Report 03 10 09 (VN)
  4.2.2.1.1.24    
DPI Report 04 10 09 (EN)
  4.2.2.1.1.25    
DPI Report 04 10 09 (VN)
  4.2.2.1.1.26    
DPI Report 05 10 09 (EN)
  4.2.2.1.1.27    
DPI Report 05 10 09 (VN)
  4.2.2.1.1.28    
DPI Report 06 10 09 (EN)
  4.2.2.1.1.29    
DPI Report 06 10 09 (VN)
  4.2.2.1.1.30    
Capital Disbursement Report 01 01 09 to 06 30 09
  4.2.2.1.1.31    
DPI Report 07 10 09 (EN)
  4.2.2.1.1.32    
DPI Report 07 10 09 (VN)
  4.2.2.1.1.33    
DPI Report 08 10 09 (EN)
  4.2.2.1.1.34    
DPI Report 08 10 09 (VN)
  4.2.2.1.1.35    
DPI Report 09 10 09 (EN)
  4.2.2.1.1.36    
DPI Report 09 10 09 (VN)
  4.2.2.1.1.37    
DPI Report 10 07 09 (EN)
  4.2.2.1.1.38    
DPI Report 10 07 09 (VN)
  4.2.2.1.1.39    
DPI Report 11 10 09 (EN)
  4.2.2.1.1.40    
DPI Report 11 10 09 (VN)
  4.2.2.1.1.41    
DPI Report 12 10 09 (EN)
  4.2.2.1.1.42    
DPI Report 12 10 09 (VN)
  4.2.2.1.1.43    
DPI Report 01 13 10 (EN)
  4.2.2.1.1.44    
DPI Report 01 13 10 (VN)
  4.2.2.1.1.45    
DPI Report 02 09 10 (EN)
  4.2.2.1.1.46    
DPI Report 02 09 10 (VN)

 

- D-19 -

          Index   Title   4.2.2.1.1.47    
DPI Report 03 12 10 (EN)
  4.2.2.1.1.48    
DPI Report 03 12 10 (VN)
  4.2.2.1.1.49    
DPI Report 04 09 10 (EN)
  4.2.2.1.1.50    
DPI Report 04 09 10 (VN)
  4.2.2.1.1.51    
DPI Report 05 10 10 (EN)
  4.2.2.1.1.52    
DPI Report 05 10 10 (VN)
  4.2.2.1.1.53    
DPI Report 06 10 10 (EN)
  4.2.2.1.1.54    
DPI Report 06 10 10 (VN)
  4.2.2.1.1.55    
DPI Report 07 09 10 (EN)
  4.2.2.1.1.56    
DPI Report 07 09 10 (VN)
  4.2.2.1.1.57    
DPI Report (Final) 08 09 10 (EN)
  4.2.2.1.1.58    
DPI Report (Final) 08 09 10 (VN)
  4.2.2.1.1.59    
DPI Report (Final) 09 10 10 (EN)
  4.2.2.1.1.60    
DPI Report (Final) 09 10 10 (VN)
  4.2.2.1.1.61    
DPI Report (Final) 10 11 10 (EN)
  4.2.2.1.1.62    
DPI Report (Final) 10 11 10 (VN)
  4.2.2.1.1.63    
DPI Report (Final) 11 09 10 (EN)
  4.2.2.1.1.64    
DPI Report (Final) 11 09 10 (VN)
  4.2.2.1.1.65    
DPI Report (Final) 12 09 10 (EN)
  4.2.2.1.1.66    
DPI Report (Final) 12 09 10 (VN)
  4.2.2.1.1.71    
December 2010 DPI Report — Submission 01 10 11
  4.2.2.1.1.72    
February 2011 DPI Report — Submission 03 10 11
  4.2.2.1.2    
Miscellaneous
  4.2.2.1.2.1    
HTP letter to DPI 07 07 08 (EN)
  4.2.2.1.2.2    
HTP letter to DPI 07 07 08 (VN)

 

- D-20 -

          Index   Title   4.2.2.1.2.3    
Approval Letter dated 07 07 08 (EN)
  4.2.2.1.2.4    
Approval Letter dated 07 07 08 (VN)
  4.2.2.1.2.5    
DPI Itinerary
  4.2.2.1.2.6    
Letter from SPI (EN&VN) 10 22 08
  4.2.2.2    
Cultural Tourism Festival
  4.2.2.2.1    
Priovince Letter 01 12 09 (EN)
  4.2.2.2.2    
Province Letter 01 12 09 (VN)
  4.2.2.2.3    
Sponsorship Contract 01 18 09 (EN)
  4.2.2.2.4    
Sponsorship Contract 01 18 09 (VN)
  4.2.2.2.5    
Compensation Contract 02 09 09 (EN)
  4.2.2.2.6    
Compensation Contract 02 09 09 (VN)
  4.2.2.3    
Xuyen Moc District
  4.2.2.3.1    
Progress Reports
  4.2.2.3.1.1    
XM Project Report May 31 2010
  4.2.2.3.1.2    
XM Project Report June 30 2010
  4.2.2.3.1.3    
XM Project Report July 31 2010
  4.2.2.3.1.4    
XM Project Report August 2010
  4.2.2.3.1.5    
XM Project Report September 2010
  4.2.2.3.1.6    
XM Project Report October 2010
  4.2.2.3.1.7    
XM Project Report November 2010
  4.2.2.3.1.8    
XM Project Report December 2010
  4.2.2.3.1.9    
XM Project Report January 2011
  4.2.2.3.1.10    
XM Project Report February 2011
  4.2.3    
Federal
  4.2.3.1    
White Paper on Gambling and Casinos

 

- D-21 -

          Index   Title   4.2.3.1.1    
Summary of the White Paper
  4.2.3.2    
Ministry of Planning and Investment
  4.2.3.2.1    
Meeting Schedule and Agenda 11 13 08
  4.2.3.2.2    
Ltr from Nevada Gaming Control 11 03 08
  4.2.3.2.3    
Thank you ltr to Deputy Minister Dung (EN) 12 08 08
  4.2.3.2.4    
Thank you ltr to Deputy Minister Dung (executed — VN) 12 08 08
  4.2.3.2.5    
Ltr from Commercer to MPI September 2008
  4.2.3.2.6    
Ltr from HTP to MPI 09 08 08
  4.2.3.2.7    
Ltr from MPI to HTP 10 06 08
  4.2.3.2.8    
Introduction Memo to Nevada Gaming Commission 11 19 08
  4.2.3.2.9    
Nevada Gaming Commisssion Transcript 11 20 08
  4.2.3.3    
Trademark
  4.2.3.3.1    
Certificate of Registration 05 11 11 (VN)
  4.2.3.3.2    
NOIP Notice 03 22 11 (EN)
  4.2.3.3.3    
NOIP Notice 03 22 11 (VN)
  4.2.3.3.4    
NOIP Notice 04 06 11 (VN)
  4.2.4    
Draft Gaming Decree
  4.2.4.1    
Draft Gaming Decree 01 11 10
  4.3    
Finance Documents
  4.3.1    
‘A’ & Seed Round Financing Documents
  4.3.1.1    
1708454 Ontario Ltd. — Subscription Agreement
  4.3.1.2    
John P. Lynch — Subscription Agreement
  4.3.1.3    
Octagon ITF John P. Lynch — Subscription Agreement
  4.3.1.4    
Rick A. Chad — Family Investments Trust — Subscription Agreement
  4.3.1.5    
Rick A. Chad — Subscription Agreement

 

- D-22 -

          Index   Title   4.3.2    
‘B’ Round Financing Documents
  4.3.2.1    
Harbinger — Subscription Agreement
  4.3.2.2    
Voting Trust Agreement
  4.3.2.3    
Warrant Certificate
  4.3.2.4    
Shareholders Agreement
  4.3.2.5    
Escrow Agreement
  4.3.2.6    
Put Option Agreement
  4.3.2.7    
General Security Agreement — Ontario
  4.3.2.8    
General Security Agreement — Bahamas
  4.3.3    
‘C’ Round Financing Documents
  4.3.3.1    
1318122 Alberta Ltd. — Subscription Agreement
  4.3.3.2    
C. Robertson — Subscription Agreement
  4.3.3.3    
C. Taylor (8,000) — Subscription Agreement
  4.3.3.4    
C. Taylor (8,500) — Subscription Agreement
  4.3.3.5    
D. Plitman — Subscription Agreement
  4.3.3.6    
Drawbridge Global Macro — Subscription Agreement
  4.3.3.7    
G. Alves — Subscription Agreement
  4.3.3.8    
GPC 76, LLC — Subscription Agreement
  4.3.3.9    
M. Zittman — Subscription Agreement
  4.3.3.10    
P. Yee — Subscription Agreement
  4.3.3.11    
S. Finnk — Subscription Agreement
  4.3.3.12    
S. Perovic — Subscription Agreement
  4.3.3.13    
Southpaw Credit Opportunity — Subscription Agreement
  4.3.3.14    
W. Hartman — Subscription Agreement
  4.3.3.15    
R. Shore — Subscription Agreement

 

- D-23 -

          Index   Title   4.3.3.16    
Directors Resolution for Additional Financing
  4.3.3.17    
Officers Certificate
  4.3.4    
‘D’ Round Financing Documents
  4.3.4.1    
Harbinger — Subscription Agreement
  4.3.4.2    
Fontainebleau Resorts (Vietnam) LLC — Subscription Agreement
  4.3.4.3    
GPC 76, LLC — Subscription Agreement
  4.3.4.4    
S. Shoemaker — Subscription Agreement
  4.3.4.5    
Southpaw Credit Opportunity — Subscription Agreement
  4.3.5    
‘E’ Round Financing Documents
  4.3.5.1    
Harbinger — Subscription Agreement
  3.4    
Exclusivity — Ba Ria-Vung Tau
  4.3.6.1    
Harbinger — Subscription Agreement
  4.3.7    
‘G’ Round Financing Documents
  4.3.7.1    
GPC 76, LLC — Subscription Agreement
  4.3.7.2    
Southpaw Asset Management LP — Subscription Agreement
  4.3.7.3    
Wiltshire Southpaw Opportunity — Subscription Agreement
  4.3.8    
‘H’ Round Financing Documents
  4.3.8.1    
J. Legge — Subscription Agreement
  4.3.8.2    
S. Shoemaker — Subscription Agreement
  4.3.9    
‘I’ Round Financing Documents
  4.3.9.1    
Harbinger — Subscription Agreement
  4.3.9.2    
Old Westbury Global — Subscription Agreement
  4.3.9.3    
Executed Agent’s Certificates
  4.3.9.4    
HTPCL Representation Letter
  4.3.9.5    
Executed HTCPL Representation Letter

 

- D-24 -

          Index   Title   4.3.9.6    
Consent of HCI to Offering
  4.3.9.7    
Resolution of the Board of Directors of ACDL authorizing entering into the
Subscriptions Agreements and authorizing the issuance of Common Shares and
Series II Special Shares
  4.3.9.8    
Executed Tag-Drag Agreement
  4.3.9.9    
Officers’ Closing Certificate required by Section 6.1(d) of the Subsription
Agreements stating that conditions in 6.1(a and b) have been fulfilled
  4.3.9.10    
ACDL Officer’s Certificate
  4.3.9.11    
Certificate of Compliance for ACDL
  4.3.9.12    
Certificate of Good Standing of ACDL
  4.3.9.13    
Financial Statements of ACDL
  4.3.9.14    
TTL Letter
  4.3.9.15    
Hockey Convenant with HCI
  4.3.9.16    
SEC Form D 08 12 08
  4.3.9.17    
Opinion of Baker & McKenzie
  4.3.9.18    
Opinion of Dorsey & Whitney
  4.3.9.19    
Opinion of Heenan Blaikie
  4.3.10    
‘J’ Round Financing Documents
  4.3.10.1    
M. Lunenberg — Subscription Agreement
  4.3.10.2    
Consent to HCI to the Offering
  4.3.10.3    
Resolution Authorizing entering into the Subscription Agreement
  4.3.10.4    
HTPCL Representation Letter
  4.3.10.5    
Assumption Agreement
  4.3.10.6    
Officers’ Closing Certificate
  4.3.10.7    
Officer’s Certificate
  4.3.10.8    
Certificate of Compliance
  4.3.10.9    
Certificate of Good Standing

 

- D-25 -

          Index   Title   4.3.10.10    
Heenan Blaikie Opinion
  4.3.11    
Series III Financing Documents
  4.3.11.1    
Share Subscription Agreement 07 13 10
  4.3.11.2    
Purchase Agreement 07 13 10
  4.3.12    
Series IV Financing Documents
  4.3.12.1    
Harbinger II Share Subscription Agreement 05 10 11
  4.3.12.2    
Blue Line Share Subscription Agreement 05 10 11
  4.3.12.3    
Breakaway Share Subscription Agreement 05 10 11
  4.3.12.4    
Debt Repayment Agreement 05 10 11
  4.4    
Miscellaneous Contracts, LOI’s and Expressions of Interest
  4.4.1    
Office Leases
  4.4.1.1    
Vancouver, Canada
  4.4.1.1.1    
Office Lease — 666 Burrard St., Vancouver
  4.4.1.1.2    
Security Over Cash 11 06 07
  4.4.1.1.3    
Letter of Credit 01 04 10
  4.4.1.2    
Toronto, Canada
  4.4.1.2.1    
Office Lease — 70 York St., Toronto
  4.4.1.2.2    
Sublease with NWT Uranium Corp. 07 25 08
  4.4.1.2.3    
Sublease with Brookfield 04 22 10
  4.4.1.3    
Ho Chi Minh City, Vietnam
  4.4.1.3.1    
Office Lease — 34 Le Duan, District 1, Ho Chi Minh City
  4.4.1.3.2    
1st Amendment to Lease Contract 10 24 09
  4.4.1.3.3    
2nd Amendment to Lease Contract 01 23 10
  4.4.1.3.4    
Kumho Office Lease (Executed) 02 11 11
  4.4.2    
Insurance Policies

 

- D-26 -

          Index   Title   4.4.2.1    
Office Insurance
  4.4.2.1.1    
Vancouver Office Insurance
  4.4.2.1.2    
Ho Chi Minh City Office Insurance
  4.4.2.2    
Directors’ and Officer Insurance
  4.4.2.2.1    
Directors’ and Officer Insurance Policy 2008 — 2009
  4.4.2.2.1.1    
Directors and Officers Liability Insurance
  4.4.2.2.1.2    
Endorsement adding Subsidiary
  4.4.2.2.2    
Directors’ and Officer Insurance Policy 2009 — 2010
  4.4.2.2.2.1    
Great American Policy 2009-2010
  4.4.2.2.2.2    
Navigators Binder 2009-2010
  4.4.2.2.3    
Directors’ and Officer Insurance Policy 2010 — 2011
  4.4.2.2.3.1    
Great American Policy 2010 — 2011
  4.4.2.2.3.2    
Navigators Binder 2010 — 2011
  4.4.2.2.4    
Directors’ and Officer Insurance Policy 2011 — 2012
  4.4.2.2.4.1    
Great American Policy 2011-2012
  4.4.2.2.4.2    
Navigators Policy 2011-2012
  4.4.2.2.4.3    
Chartis Insurance Company Policy 2011-2012
  4.4.2.2.4.4    
Ironshore Canada Ltd. Policy 2011-2012
  4.4.2.3    
Construction Insurance
  4.4.2.3.1    
Construction Insurance with BIC (BIDV Insurance Corporation)
  4.4.2.3.2    
Marine Project Cargo Insurance with ACE Insurance Co Ltd (Vietnam)
  4.4.2.3.3    
Professional Indemnity Insurance with QBE Insurance (Vietnam) Co Ltd
  4.4.2.3.4    
Third Party Liability Excess Insurance with QBE Insurance (Vietnam) Co Ltd
  4.4.2.3.5    
Third Party Liability Insurance with Liberty Insurance Ltd Co (Vietnam)
  4.4.3    
Agreements with Directors, Officers, Employees and Shareholders

 

- D-27 -

          Index   Title   4.4.3.1    
Employment Contracts
  4.4.3.1.1    
ACDL Executive Employment Agreement — Lloyd Nathan
  4.4.3.1.2    
HTP Executive Employment Agreement — Jef Forrer
  4.4.3.1.3    
ACDL Executive Employment Agreement — Jef Forrer
  4.4.3.1.4    
HTP Executive Employment Agreement — Colin Pine
  4.4.3.1.5    
ACDL Executive Employment Agreement — Colin Pine
  4.4.3.1.6    
HTP Executive Employment Agreement — Mr. Luong Huu Khanh
  4.4.3.1.7    
ACDL Executive Employment Agreement — Stephen Shoemaker
  4.4.3.1.8    
Stephen Shoemaker — Supplemental Agreement 07 30 10
  4.4.3.1.9    
Stephen Shoemaker — Amendment Agreement 09 29 10
  4.4.3.1.10    
Stephen Shoemaker — Second Amending Agreement 11 29 10
  4.4.3.1.11    
Stephen Shoemaker — Third Amending Agreement 01 11 11
  4.4.3.1.12    
Stephen Shoemaker — Fourth Amending Agreement 03 29 11
  4.4.3.1.13    
Stephen Shoemaker — Fifth Amending Agreement 05 13 11
  4.4.3.2    
Indemnity Agreements
  4.4.3.2.1    
Indemnity Agreement — Lloyd Nathan
  4.4.3.2.2    
Indemnity Agreement — Stephen Shoemaker
  4.4.3.2.3    
Indemnity Agreement — Robert Wolfe
  4.4.3.2.4    
Indemnity Agreement — Jack Maier
  4.4.3.3    
Settlement and Consulting Agreements
  4.4.3.3.1    
David Subotic Settlement Agreement 04 14 10
  4.4.3.3.2    
Michael Aymong Settlement Agreement 04 14 10
  4.4.3.3.3    
John Legge Settlement Agreement 10 01 10
  4.4.3.3.4    
JAL Law Corporation Consulting Agreement — John Legge 10 01 10
  4.4.3.3.5    
Eden Investment Ltd. Consulting Agreement — Isidor Subotic 12 01 10

 

- D-28 -

          Index   Title   4.4.3.3.6    
Isidor Subotic Settlement Agreement 10 25 10
  4.4.3.4    
Loan Agreements
  4.4.3.4.1    
Stephen Shoemaker — Loan Agreement 02 22 08
  4.4.3.4.2    
Stephen Shoemaker — Share Pledge Agreement 02 22 08
  4.4.3.4.3    
Stephen Shoemaker — Assignment Agreement 06 09 09
  4.4.3.4.4    
John A Legge Law Corporation — Loan Agreement 02 22 08
  4.4.3.4.5    
John A Legge Law Corporation — Amended Loan Agreement 01 01 09
  4.4.3.4.6    
John A Legge — Share Pledge Agreement 02 22 08
  4.4.3.4.7    
John A Legge — Assignment Agreement 06 09 09
  4.4.3.4.8    
2171521 Ontario Inc. — Share Purchase Agreement 06 09 09
  4.4.3.4.9    
2171521 Ontario Inc. — Share Purchase Agreement 06 09 09
  4.4.4    
House Leases
  4.4.4.1    
J. Forrer House Lease 09 15 08
  4.4.4.2    
L. Bassingthwaighte House Lease 03 14 09
  4.4.5    
Thanh Truong Loc
  4.4.5.1    
Letter of Intent
  4.4.5.2    
Master Plan Service Agreement 02 20 06
  4.4.5.3    
Services Agreement 09 23 06
  4.4.5.4    
Addendum to Service Agreement 09 26 06
  4.4.5.5    
Services Agreement 10 07 09
  4.4.5.6    
TTL — First Escrow Agreement
  4.4.5.7    
TTL — Second Escrow Agreement
  4.4.5.8    
TTL — Assignment Agreement
  4.4.5.9    
TTL Representation Letter
  4.4.5.10    
First Locked Account Agreement

 

- D-29 -

          Index   Title   4.4.5.11    
Second Locked Account Agreement
  4.4.5.12    
First Partial Escrow Release Agreement
  4.4.5.13    
Second Partial Escrow Release Agreement
  4.4.5.14    
Final Escrow Release Agreement
  4.4.5.15    
Amendment to Capital Account Signatories
  4.4.5.16    
TTL Final Release 11 12 08
  4.4.5.17    
Service Finalization 12 14 08
  4.4.5.18    
Consulting and Constructional survey — Design Company Contract 05 16 08 (EN)
  4.4.5.19    
Consulting and Constructional survey — Design Company Contract 05 16 08 (VN)
  4.4.5.20    
Indemnity Agreement 12 22 08
  4.4.6    
Fontainebleau Resorts
  4.4.6.1    
Term Sheet 10 03 06
  4.4.6.2    
Letter of Participation 01 18 07
  4.4.6.3    
Extension of Fontainebleau LOI 04 02 07
  4.4.6.4    
Extension of Fontainebleau Resorts LOI 10 12 07
  4.4.6.5    
Indemnification Agreement
  4.4.6.6    
Term Sheet 11 13 07
  4.4.7    
Pacific Lottery Corporation Release
  4.4.7.1    
Pacific Lottery Corporation Release
  4.4.8    
Drewry Shipping Consultants
  4.4.8.1    
Drewry — Marine Study Agreement
  4.4.8.2    
Drewry — Marine Study Scope of Work
  4.4.9    
Feng Shui Master Agreement
  4.4.9.1    
Feng Shui Master Agreement
  4.4.10    
Dolphin Quest

 

- D-30 -

          Index   Title   4.4.10.1    
Dolphin Quest Letter of Intent
  4.4.10.2    
ACDL — DQ Extension Agreement — Fully Executed
  4.4.10.3    
Extension Agreement 07 31 08
  4.4.10.4    
Extension Agreement 10 31 08
  4.4.10.5    
Extension Agreement 12 31 08
  4.4.11    
CB Richard Ellis (Vietnam) Co., Ltd.
  4.4.11.1    
Engagement Letter 12 31 07
  4.4.11.2    
Engagement Letter 09 09 08
  4.4.11.3    
Engagement Letter 02 12 08
  4.4.11.4    
Engagement Letter 03 10 09
  4.4.12    
Deloitte & Touche Services
  4.4.12.1    
Deloitte & Touche Financial Advisory Engagement Letter
  4.4.12.2    
Deloitte & Touche Audit Engagement Letter
  4.4.13    
Hockey Undertaking
  4.4.13.1    
Hockey Undertaking
  4.4.14    
Virtuoso Works Consulting Inc.
  4.4.14.1    
Kay Wong-Alafriz ACDL Consulting Agreement 01 13 09
  4.4.15    
Bell Canada
  4.4.15.1    
Active Directory Assessment Design & Implementation 07 22 09
  4.4.15.2    
WANScaler 07 28 09
  4.4.16    
VIMO-TQPR Joint Venture Company
  4.4.16.1    
Public Relations Service Contract 10 01 09
  4.4.17    
Skire Inc
  4.4.17.1    
Skire Ho Tram Project Agreement 11 12 10
  4.4.18    
Epicor Software Corporation

 

- D-31 -

          Index   Title   4.4.18.1    
Epicor Agreement (Executed) 12 14 10
  4.4.19    
Macquarie Capital (USA) Inc.
  4.4.19.1    
Macquarie Engagement Letter (Zone A) (Executed) 07 27 09
  4.4.20    
Moelis and Company
  4.4.20.1    
Moelis Engagement Letter (Executed) 05 22 09
  4.4.20.2    
Moelis Amended Engagement Letter (Zone A) (Executed) 07 21 09
  4.4.20.3    
Moelis Amended Engagement Letter (Executed) 12 22 09
  4.4.21    
Cohen & Company Securities, LLC
  4.4.21.1    
Cohen Engagement Letter (Final) 11 23 09
  4.4.22    
Blue Wave Advisory Company Ltd.
  4.4.22.1    
Services Agreement 03 22 11 (EN)

 

- D-32 -

SCHEDULE “E”
INSURANCE POLICIES
Policy Number 1195495 with Axa Pacific Insurance Company with respect to the
office located at 666 Burrard Street, Suite 2348, Vancouver, British Columbia,
Canada.
Insurance with BIC (BIDV Insurance Corporation) with respect to the office
located at Unit 1, 2, 9, 2nd Floor, Kumho Asiana Plaza Saigon, 39 Le Duan
Street, District 1, HCMC, Vietnam.
Directors’ and Officers’ Policy Number CD05916247 with Great American Insurance
Group dated January 28, 2011.
Directors’ and Officers’ Policy Number KDN111WA3490 with Navigators Insurance
Company dated January 28, 2011.
Directors’ and Officers’ Policy Number 01-602-82-11 with Chartis Insurance
Company of Canada dated March 28, 2011.
Directors’ and Officers’ Policy Number C443233411 with Ironshore Canada Ltd.
dated March 16, 2011.
Third Party Liability Insurance with Liberty Insurance Ltd. Co. (Vietnam).
Third Party Liability Excess Insurance with QBE Insurance (Vietnam) Co., Ltd..
Professional Indemnity Insurance with QBE Insurance (Vietnam) Co., Ltd..
Marine Project Cargo Insurance with ACE Insurance Co. Ltd. (Vietnam).
Construction Insurance with BIC (BIDV Insurance Corporation).

 

 

SCHEDULE “F”
ANTI-CORRUPTION POLICY
ASIAN COAST DEVELOPMENT (CANADA) LTD. (THE “COMPANY”)
Anti-Corruption Policy
Purpose
The purpose of this policy is to inform all Company employees of our policy
regarding payments to government officials, and to set forth the requirement
that all staff avoid making improper payments to government officials or
otherwise violating any applicable anti-bribery or anti-corruption laws,
including the U.S. Foreign Corrupt Practices Act (the “FCPA”).
All employees are prohibited from making improper payments or gifts to
government officials and shall at all times maintain proper business contacts
and relationships with any government officials we encounter in the course of
our business. The Company expects all employees to be familiar with this policy
and will take a “zero tolerance” approach to its application, which covers all
payments to government officials, whether made by a Company employee or by a
third party with whom we work.
Policy
The Company requires all directors, officers, managers, employees, and those
acting on behalf of the Company, to abide by all applicable laws and regulations
at all times. The Company will not pursue any business anywhere that requires us
to participate in unethical or illegal activity in order to obtain or retain
business.
Prohibited payments to Government Officials
No employees or any person acting on the Company’s behalf (including
subcontractors or agents) shall:

1.  
Make any offer, payment, promise, or gift, or offer anything of value to any
government official—whether directly to a government official or directly or
indirectly through a third party—for the purpose of unlawfully:

  •  
influencing any act or decision of a government official in his official
capacity;

  •  
inducing a government official to do or fail to do anything in violation of his
or her duty;

  •  
inducing a government official to use his or her influence to affect or
influence any client act or decision to assist the Company in obtaining or
retaining business; or

 

 

2.  
Make any offer, payment, promise, or gift, or offer anything of value to any
person or entity knowing or being aware (or where such employee or person acting
on the Company’s behalf should know or be aware) that any portion of the same
shall be used to unlawfully influence the acts of any client or any government
official.

In addition, no employees (or other persons for the Company’s benefit) may enter
into any agreement or other arrangement, whether directly or indirectly, with
any government official for the purposes described above.
Exceptions to the prohibition
The above prohibition is subject to the exceptions listed below. Many of the
exceptions have been the subject of specific legal interpretation. Accordingly,
you should check with the Chief Legal Officer prior to relying upon the listed
exceptions.
Exceptions

(1)  
the payment, gift, offer, or promise of anything of value that was made, is
lawful under the written laws and regulations of the foreign official’s,
political party’s, party official’s, or candidate’s country; or

(2)  
the payment, gift, offer, or promise of anything of value that was made, is a
reasonable and bona fide expenditure, such as travel and lodging expenses,
incurred by or on behalf of a foreign official, party, party official, or
candidate and was directly related to:

  (A)  
the promotion, demonstration, or explanation of products or services; or
    (B)  
the execution or performance of a contract with a foreign government or agency
thereof.

Indirect Payments Prohibited
If a direct payment would be improper under any applicable laws or the Company
policy, then having a third party make or receive the payment on either the
Company or government official’s behalf is also be prohibited. Indirect payments
of the type described include any transfer of funds, property, or services to
another organization or individual in order to unlawfully benefit a government
official for the purposes set forth above. Indirect violations also include any
transfer of funds, property, or services to any person or organization if there
is reason to know that the recipient will use any portion to make unlawful
payments on the Company’s behalf.
Written Contracts
Any contract between the Company and a third-party that is retained to assist
the Company in obtaining or retaining business must be in writing (and as with
all other written agreements must be reviewed by the Company’s Chief Legal
Officer prior to its execution). The contract must also contain anti-bribery
representations and warranties by the third-party.

 

 

Books and Records
The Company shall keep books and records that accurately and fairly reflect the
transactions of the corporation and shall maintain an adequate system of
internal accounting controls.
Reporting Responsibility
If you are aware of any conduct that you believe may violate this policy, you
have a responsibility to report it to the Chief Legal Officer. Should you
encounter a situation that raises a question in your mind regarding the
propriety of the conduct involved, you should immediately contact the Chief
Legal Officer for guidance.
Violations of the Policy
Any violation of this policy may result in disciplinary action up to and
including termination.
Definitions
Employees: When used in this policy, “employees” refers to directors, officers,
managers, and employees of the Company.
Government Official: includes all employees of a government department or
agency, whether in the executive, legislative or judicial branches of government
and whether at the national, state or local level (or their equivalents). The
term covers part-time workers, unpaid workers, and any person “acting in an
official capacity.” Political parties, party officials, and candidates for
political office are included. Foreign officials also include employees of
public international organizations such as the World Bank, International
Monetary Fund or the European Union. The term covers officers and employees of
companies under government ownership or control (even if the ownership is a
minority interest).
Anything of value: Includes, but is not limited to, cash, gifts, entertainment,
travel expenditures, excessive business promotional activities, and covering or
reimbursing expenses of officials or their friends or relatives.

 

 

SCHEDULE “G”
EMPLOYMENT AND CONSULTING MATTERS

1.  
Lloyd Nathan Employment Agreements dated March 11, 2010;
  2.  
Stephen Shoemaker Employment Agreement dated February 22, 2008;
  3.  
Colin Pine Employment Agreement dated October 11, 2010;
  4.  
Jef Forrer Employment Agreement dated July 27, 2008;
  5.  
Loung Huu Khanh Employment Agreement dated January 10, 2011;
  6.  
JAL Law Corporation Consulting Agreement dated October 1, 2010;
  7.  
ACDL proposes to enter into a management agreement with HTPCL.
  8.  
ACDL and Stephen Shoemaker are parties to an Employment Agreement dated
February 22, 2008. The Employment Agreement contains certain rights in favour of
Mr. Shoemaker in the event of a Change of Control (as defined therein). On
July 28, 2010 Mr. Shoemaker served a notice on ACDL indicating that he was
exercising certain Change of Control rights under his Employment Agreement
(including terminating his employment with ACDL and being paid a change of
control termination payment provided for therein). ACDL and Mr. Shoemaker have
entered into a series of Standstill Agreements, the latest of which provides
that he is entitled to exercise any Change of Control rights that he might have
after May 15, 2011. The Standstill Agreement also provides that nothing therein
shall be construed as (a) an acknowledgement by the Company or (b) a waiver of
any right to dispute by the Company that any Change of Control has occurred
during the relevant period.



 

 

SCHEDULE “H”
PROVISIONS TO BE WAIVED; CONSENTS

      PROVISION REQUIRING CONSENT OR WAIVER   AGREEMENT
Consent in respect of the disposition of assets of ACDL involving aggregate
consideration of One Million Dollars (US $1,000,000) or greater
  Series III Subscription Agreement dated July 13, 2010

Share Subscription Agreement made as of May 10, 2011
 
   
Consent in respect of the entry into of any contract or arrangement having an
aggregate value or involving an expenditure of greater than One Million Dollars
(US $1,000,000), including, without limitation, any assignment or transfer of
any development or management rights relating to the Ho Tram Project
  Series III Subscription Agreement dated July 13, 2010

Share Subscription Agreement made as of May 10, 2011
 
   
Waiver of right of first refusal in respect of the issuance of the grant of
option or other right for the purchase or subscription for Equity Securities
  Series III Subscription Agreement dated July 13, 2010
 
   
Consent in respect of the modification or amendment of any Equity Securities,
including without limitation securities convertible or exchangeable into or
exercisable for Equity Securities
  Share Subscription Agreement made as of May 10, 2011
 
   
Consent in respect of the issuance of any additional Equity Securities (as
defined in the Existing Shareholders Agreement). Waiver of ROFR Right (as
defined in the Existing Shareholders Agreement).
  Existing Shareholders
Agreement
 
   
Waiver of all other preemptive rights, rights of first refusal, consent rights,
and similar rights
  Various documents

 

 

SCHEDULE “I”
FORM OF SERIES V SPECIAL SHARES
[ATTACHED]

 

 

Section 24.7
RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS
ATTACHING TO THE SERIES V SPECIAL SHARES
24.7 Rights, Privileges, Restrictions and Conditions Attaching to the Series V
Special Shares
The fifth series of Special Shares of the Company shall consist of an unlimited
number which shall be designated as Special Shares Series V (hereinafter
referred to as the “Series V Special Shares”) and which, in addition to the
rights, privileges, restrictions and conditions attached to the Special Shares
as a class, shall have attached thereto the following rights, privileges,
restrictions and conditions.

  (a)  
Definitions — Unless otherwise defined herein, capitalized terms shall have the
meaning given to such terms as set out below:

  (i)  
“Affiliate” has the meaning set forth in the Shareholders Agreement;

  (ii)  
“Business Day” means days that commercial banks are open for business in
Vancouver, British Columbia;

  (iii)  
“Control” means the beneficial ownership at the relevant time, directly or
indirectly, of securities of the Company which carry the right to cast more than
50% of the votes or similar rights of decision that may be cast to elect the
board of directors of the Company where such votes or rights are sufficient, if
exercised, to elect a majority of the board of directors of the Company and
“Controlled” shall have a corresponding meaning;

  (iv)  
“Change of Control” means a change of Control excluding a transfer of Control of
the Company to any Initial Holder of Series V Special Shares or any Affiliate of
an Initial Holder of Series V Special Shares, and excluding a change of Control
arising as a result of a voluntary disposition or transfer of any securities of
the Company by any Initial Holder of Series V Special Shares or by any Affiliate
of any Initial Holder of Series V Special Shares;

  (v)  
“Event of Default” shall have the meaning set out in Section 24.7(l);

  (vi)  
“Governmental Entity” means any (i) multi-national, federal, provincial, state,
municipal, local or other governmental or public department, central bank,
court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) any subdivision or authority of any of the foregoing, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above;

  (vii)  
“Ho Tram Lands” means the one hundred sixty four (164) hectares of land
(including approximately 2.2 kilometres of beach front property) located at Binh
Chau Phuoc Buu Commune, Ba Ria Vung Tau Province, Vietnam;

 

 

  (viii)  
“Ho Tram Project” means the development of the Ho Tram Lands into an
entertainment and casino resort facility in accordance with the Investment
Certificate;

  (ix)  
“HTPCL” means Ho Tram Project Company Limited;

  (x)  
“Initial Holder” means Harbinger II Sarl, Blue Line ACDL, Inc., Breakaway ACDL,
Inc. and PNK Development 18, LLC;

  (xi)  
“Investment Certificate” means the investment certificate dated March 12, 2008
granted to HTPCL by the Government of Vietnam in respect of the Ho Tram Lands;

  (xii)  
“Letter Agreement” means that letter agreement dated January 29, 2009 made by
ACDL, as accepted and agreed to by Harbinger Capital Investments S.à.r.l.,
predecessor in interest to Harbinger II S.à.r.l. and by HTPCL, pursuant to which
each of the Company and HTPCL covenant that their respective rights in and to
the Investment Certificate and the Lease shall not be transferred, assigned,
encumbered, amended, syndicated, modified or otherwise dealt with without
Harbinger II S.à.r.l.’s prior written consent, as more specifically described
and set out in paragraph 2 of the Letter Agreement (the “Covenant“);

  (xiii)  
“Lease” means the 50 year lease of the Ho Tram Lands granted to HTPCL pursuant
to a lease agreement dated May 21, 2008 between HTPCL and the People’s Committee
of Ba Ria — Vung Tau Province;

  (xiv)  
“Majority Consent” means the prior consent of the Holders of a majority of the
Series V Special Shares outstanding at the relevant time as evidenced by an
instrument in writing signed by such Holders and delivered to the Company at its
registered office;

  (xv)  
“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any event, matter or circumstance, any change or effect that individually or
when taken together with all other changes or effects that have occurred during
any relevant period of time before the determination of the occurrence of that
change or effect, is or is reasonably likely to be, or is or is reasonably
likely to result in a change or effect that is, materially adverse to the
business, operations, results of operations, prospects, assets, liabilities or
financial condition of any of the Company and its direct and indirect
subsidiaries, taken as a whole;

  (xvi)  
“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Governmental Entity, or any
other legally recognizable entity;

(xvii) “Retraction Event” shall have the meaning set out in Section 24.7(m);

 

 

  (xviii)  
“Shareholders Agreement” means the shareholders agreement in respect of the
Company by and among the Company, the Initial Holders, Credit Distressed Blue
Line Master Fund, Ltd. and Global Opportunities Breakaway Ltd. dated as of
 _____, 2011, as amended and supplemented from time to time;

  (xix)  
“Subscription Agreements” means (i) the subscription agreement dated May 25,
2011 made between PNK Development 18, LLC and ACDL pursuant to which PNK
Development 18, LLC has agreed to purchase certain common shares and Series V
Special shares of the Company and (ii) the subscription agreements dated  _____,
2011 made between the Company, as issuer, and each Harbinger II Sarl, Blue Line
ACDL, Inc. and Breakaway ACDL, Inc., as subscribers, pursuant to which Harbinger
II Sarl has agreed to purchase certain common shares and Series V Special shares
of the Company and each of Blue Line ACDL, Inc. and Breakaway ACDL, Inc. has
agreed to purchase certain Series V Special Shares of the Company; and

  (xx)  
“Unanimous Consent” means the prior consent of all of the Holders the Series V
Special Shares outstanding at the relevant time as evidenced by an instrument in
writing signed by such Holders and delivered to the Company at its registered
office.

  (b)  
Consideration for Issue — The Series V Special Shares shall only be issued at a
price of US $100.00 per share (the “Paid Up Amount”).

  (c)  
Dividends

  (i)  
Cumulative Dividends - The registered holders of the Series V Special Shares
(“Holders”) shall be entitled to receive and the Company shall pay thereon as
and when declared by the board of directors out of the moneys of the Company
properly applicable to the payment of dividends, fixed cumulative preferential
dividends at the rate of 3.75% in respect of the period prior to and including
June [•], 2013 and 5.0% thereafter or such alternative fixed cumulative
preferential dividend rate as may be determined by Unanimous Consent from time
to time, provided that in no event shall the fixed cumulative preferential
dividend rate exceed 3.75% in respect of the period prior to and including June
[•], 2013 and 5.0% thereafter (the “Dividend Rate”) of the Paid Up Amount per
share per quarter, payable quarterly on the first day of January, April, July
and October. No dividends shall at any time be declared or paid on or set apart
for the Common Shares or any other shares of the Company junior to the Series V
Special Shares unless all accrued dividends up to and including the dividend
payable pursuant to this Section 24.7(c)(i) for the last completed quarter of
the Company on the Series V Special Shares then issued and outstanding shall
have been declared and paid at the date of such declaration or payment or
setting apart. All dividends declared and paid or otherwise accruing due
pursuant to this Section 24.7(c)(i) shall be declared and paid, or shall accrue,
in US dollars. No interest shall be paid on the dividends due or accruing due
pursuant to this Section 24.7(c)(i). Upon the occurrence and during the
continuance of an Event of Default the Dividend Rate shall be 5%, provided that
upon the occurrence or during the continuance of

 

 

any Event of Default from and after June [•], 2013, the Dividend Rate shall be
6.25%, whether or not the particular Event of Default occurred prior to June
[•], 2013, provided that the said dividend rate applicable upon the occurrence
and during the continuance of an Event of Default shall be such alternative rate
as may be determined by Unanimous Consent from time to time provided further
that in no event shall the fixed cumulative preferential dividend rate
applicable upon the occurrence and during the continuance of an Event of Default
exceed 5% in respect of the period prior to and including June [•], 2013 and
6.25% thereafter; provided further that in the event that the Dividend Rate
increases pursuant to this provision as a result of the occurrence of an Event
of Default and the Event of Default continues for less than 6 months, the
increased rate shall remain in place for a period of 6 months following the
first occurrence of the relevant Event of Default, notwithstanding that the
relevant Event of Default is no longer continuing.

  (ii)  
Additional Dividends - Subject to satisfaction of the dividend priority provided
for in Section 24.7(c)(i) above, if a dividend is declared on the Common Shares,
a dividend must be declared and paid on the Series V Special Shares in an amount
per share which is equal to the amount per share of the dividend declared and
paid on the Common Shares. Subject to satisfaction of the dividend priority
provided for in Section 24.7(c)(i) above, the Series V Special Shares shall,
with respect to the payment of dividends, rank on parity with the Common Shares,
the Series I Special Shares, the Series II Special Shares and the Series III
Special Shares.

  (iii)  
Method of Payment of Dividends - Dividends paid pursuant to Section 24.7(c)(i)
shall be satisfied by the issuance to the Holder of that number of fully paid
and non assessable Series V Special Shares having an aggregate Paid Up Amount
equal to the amount of the dividend payable pursuant to such Section (rounded
down to the nearest US $100 dollars (if applicable)). In the event that any
quarterly dividend payable pursuant to Section 24.7(c)(i) is not paid at the
time specified in Section 24.7(c)(i), any dividends paid or payable thereafter
shall be calculated, declared and paid on the assumption that all such accrued
cumulative dividends have been paid and that the relevant Series V Special
Shares to be issued by way of dividend have been duly issued to the Holder.
Dividends paid pursuant to Section 24.7(c)(ii) shall be in the form of the
dividend declared in favour of the holders of Common Shares.

  (iv)  
Waiver of Accrued Dividends. The Company’s obligation in respect of dividends
which have accrued pursuant to Section 24.7(c)(i) and which have not been
declared and paid may be waived or reduced in whole or in part from time to time
by Unanimous Consent.

  (d)  
Voting Rights

  (i)  
Subject to Section 24.7(d)(ii), the Holders of the Series V Special Shares shall
be entitled to receive notice of and to attend all meetings of the shareholders
of the Company and shall be entitled to that number of votes being equal to 201%
of the votes attaching to all the other issued and outstanding voting shares of
the Company at all meetings of the shareholders, except meetings at which only
holders of another class or series of shares are entitled to vote. Each Series V
Special Share shall be entitled to the number of votes equal to the total number
of votes available to the Series V Special Shares as aforesaid, divided by the
number of Series V Special Shares then issued and outstanding rounded up to the
nearest whole number of votes, provided that if no other voting shares are
issued and outstanding at the particular time the Holders of the Series V
Special Shares shall be entitled to one vote per share.

 

 

  (ii)  
The Holders of Series V Special Shares may by Unanimous Consent determine that
the voting rights of the Holders of Series V Special Shares shall be governed by
this Section 24.7(d)(ii) and not by Section 24.7(d)(i), and in such event, from
and after the delivery of the relevant Unanimous Consent to the Company,
Section 24.7(d)(i) shall no longer apply and a Holder of a Series V Special
Shares shall be entitled to exercise at any meeting of the shareholders of the
Company, other than meetings at which only the holders of another class or
series of shares are entitled to vote, in respect of all Series V Special Shares
held by such Holder, that number of votes as is equal to the number of votes
that would be exercisable by the Holder had the said Series V Special Shares
been converted into Common Shares in accordance with Section 24.7(g)(i) below
and the related provisions of Section 24.7(g), on the assumption that the said
Optional Conversion has occurred immediately prior to the commencement of the
relevant meeting. For greater certainty, only one Unanimous Consent may be
delivered pursuant to this Section 24.7(d)(ii), and following the delivery of
such Unanimous Consent the voting entitlement provided for in Section 24.7(d)(i)
may not be reinstated and is binding upon all Holders, present and future.

  (e)  
Retraction of Series V Special Shares — In the event that a Retraction Event has
occurred and is continuing or in the event of a Change of Control, a Holder of
Series V Special Shares shall be entitled to require the Company to redeem at
any time the whole or any part of such Holder’s Series V Special Shares. Subject
to the foregoing, a Holder of Series V Special Shares desiring to have shares
redeemed by the Company as herein provided shall deposit with the Company the
certificates evidencing the shares which the holder wishes to have redeemed,
together with a notice requiring the redemption of all or a specific number of
such shares. The Company shall redeem such number of shares and pay such amount
within ten (10) Business Days after such deposit. Upon such redemption the
Company shall pay to such Holder in respect of each share to be redeemed an
amount equal to the sum of:

  (i)  
US $100.00, plus

  (ii)  
the amount of all dividends accrued and unpaid pursuant to Section 24.7(c)(i)
above on each Series V Special Share to be redeemed calculated to but excluding
the redemption date, plus

  (iii)  
the amount of all dividends declared and unpaid pursuant to Section 24.7(c)(ii)
above on each Series V Special Share to be redeemed calculated to but excluding
the redemption date (the whole constituting and being hereinafter referred to as
the “Series V Redemption Price”).

 

 

Such payment shall be made by certified cheque or bank draft payable in U.S.
dollars at any branch of the Company’s bankers for the time being in Canada, or
at the request of the Holder, by wire transfer of immediately available funds.
If the Holder specifies in the notice requiring redemption that a part only of
the Series V Special Shares evidenced by any deposited share certificate is to
be redeemed, the Company shall issue and deliver to such Holder, at the expense
of the Company, a new certificate evidencing the shares which are not to be
redeemed. Upon redemption and payment as aforesaid, dividends on the shares
redeemed shall cease and the Holder thereof shall thereafter have no rights
against the Company in respect thereof.
No shares of any series of Special Shares (other than the Series V Special
Shares) shall be redeemable by the Company pursuant to a retraction right at any
time while any Series V Special Shares are issued and outstanding. Where the
Holder of any Series V Special Shares elects to require the Company to redeem
the whole or any part of such Holder’s Series V Special Shares, the Company
shall provide notice (the “Retraction Notice”) to the other Holders of the
Series V Special Shares, including the basis upon which the Holder is electing
to have the Company redeem such Holder’s shares. If during the 60-day period
following the delivery of the Retraction Notice to all of the other Holders of
the Series V Special Shares, any other Holder of Series V Special Shares elects
in writing by delivery of notice to the Company (the “Additional Retraction
Notice”) to have all or any portion of its Series V Special Shares redeemed by
the Company, the Company shall redeem all of the Series V Special Shares
contemplated by the Retraction Notice and the Additional Retraction Notice at
the same time. If the Company is permitted at law to redeem only a portion of
the Series V Special Shares which are the subject of the Retraction Notice and
the Additional Retraction Notice, the Company shall redeem such Series V Special
Shares from each such Holder on a pro rata basis (based upon the number of
Series V Special Shares tendered by each Holder.
(f) Redemption of Series V Special Shares

  (i)  
Optional Redemption - The Company may, upon giving notice as hereinafter
provided, redeem at any time the whole or any part of the then outstanding
Series V Special Shares, on payment for each Series V Special Share to be
redeemed of the Series V Redemption Price. If the Company makes a partial
redemption of the then outstanding Series V Special Shares, the Company must
redeem those Series V Special Shares on a pro rata basis among the Holders of
the then outstanding Series V Special Shares.

 

 

  (ii)  
Method of Optional Redemption - In the case of redemption of Series V Special
Shares pursuant to 24.7(f)(i), the Company shall at least 15 Business Days
before the date specified for redemption send by prepaid mail or deliver to each
person who at the date of mailing or delivery is a registered Holder of Series V
Special Shares to be redeemed a notice in writing of the intention of the
Company to redeem such Series V Special Shares (the “Redemption Notice”). Such
notice shall set out the Series V Redemption Price, the date specified for
redemption (which shall be not less than 15 Business Days following receipt by
the Holder of the Redemption Notice (the “Redemption Notice Period”)) and the
place or places within Canada at which Holders may present and surrender such
shares for redemption. On and after the date so specified for redemption, the
Company shall pay or cause to be paid to or to the order of the Holders of
Series V Special Shares to be redeemed the Series V Redemption Price for such
shares on presentation and surrender, at the registered office of the Company or
any other place or places within Canada specified in such notice of redemption,
of the certificate or certificates representing Series V Special Shares called
for redemption. Such payment shall be made by certified cheque or bank draft
payable in U.S. dollars at any branch of the Company’s bankers for the time
being in Canada, or at the request of the Holder, by wire transfer of
immediately available funds. The Company shall have the right at any time after
the mailing or delivery of notice of its intention to redeem Series V Special
Shares to deposit the Series V Redemption Price in respect of the Series V
Special Shares so called for redemption, or of such of the Series V Special
Shares which are represented by certificates which have not at the date of such
deposit been surrendered by the Holders thereof in connection with such
redemption, to a special account in any chartered bank or any trust company in
Canada named in such notice or in a subsequent notice to the Holders of the
shares in respect of which the deposit is made, to be paid without interest to
or to the order of the respective Holders called for redemption upon
presentation and surrender to such bank or trust company of the certificates
representing such shares. Upon such deposit or payment being made or upon the
date specified for redemption in such notice, whichever is the later, the
Series V Special Shares in respect of which such deposit shall have been made
shall be deemed to be redeemed and the rights of the Holders thereof shall be
limited to receiving, without interest, their proportionate part of the amount
so deposited upon presentation and surrender of the certificate or certificates
representing their Series V Special Shares being redeemed. Any interest allowed
on any such deposit shall belong to the Company. From and after the date
specified for redemption in any such notice of redemption, the Series V Special
Shares called for redemption shall cease to be entitled to dividends or any
other participation in the assets of the Company and the Holders thereof shall
not be entitled to exercise any of their other rights as shareholders in respect
thereof unless payment of the Series V Redemption Price shall not be made upon
presentation and surrender of the certificates in accordance with the foregoing
provisions, in which case the rights of the Holders shall remain unaffected.
Redemption moneys that are represented by a certified cheque which has not been
presented to the Company’s bankers for, payment or that otherwise remain
unclaimed (including moneys held on deposit in a special account as provided for
above) for a period of 6 years from the date specified for redemption shall be
forfeited to the Company.

 

 

Delivery of the Redemption Notice by the Company to the Holders of Series V
Special Shares to be redeemed shall not in any way restrict the right of a
Holder of Series V Special Shares to convert their Series V Special Shares into
common shares in accordance with these terms of the Series V Special Shares, and
for greater certainty a Holder of Series V Special Shares shall be entitled to
convert Series V Special Shares into common shares during the Redemption Notice
Period. In the event of conversion of Series V Special Shares into common shares
at any time prior to redemption, the shares so converted shall not be redeemed.

  (g)  
Conversion

  (i)  
Optional Conversion - The Holders of the Series V Special Shares shall have the
right to convert all or part of such Holder’s Series V Special Shares at any
time and from time to time in the manner provided for herein (the “Optional
Conversion”).

  (ii)  
Mandatory Conversion - All of the Series V Special Shares outstanding shall
automatically convert, without any further act of the Holder, into Common Shares
in the manner hereinafter provided on the 20th consecutive trading day that the
Common Shares have traded at a price equal to or in excess of an amount equal to
1.1 multiplied by the Conversion Denominator (as defined below) after the
occurrence of a “going public” transaction by the Company which:

  (A)  
results in the Company becoming a reporting issuer in any Canadian Province or
Territory, the Common Shares being registered under the U.S. Securities Exchange
Act of 1934, as amended or the Common Shares becoming listed on a publicly
recognized stock exchange or stock market, including any publicly recognized
stock exchange in Singapore or Hong Kong;

  (B)  
results in the acquisition of equity securities on a fully diluted basis
representing more than 20% of aggregate entitlement upon liquidation or
dissolution of the Company of all equity securities of the Company; and

  (C)  
results in the receipt by the Company of gross proceeds of not less than U.S.
$100 million;

(a “Mandatory Conversion Event”).

  (iii)  
Exchange Formula - Upon the exercise of an Optional Conversion or the occurrence
of a Mandatory Conversion Event, the number of Common Shares which each Series V
Special Share is convertible into shall be equal to the Series V Redemption
Price divided by US $45.00 (the “Conversion Denominator”), and shall be subject
to adjustment from time to time in the events and in the manner provided by
Section 24.7(h) below.

 

 

  (iv)  
Manner of Exercise of Optional Conversion

  (A)  
A Holder of Series V Special Shares wishing to convert such Series V Special
Shares in whole or in part into Common Shares as an Optional Conversion shall
surrender the certificates evidencing such Series V Special Shares to the
Company at its principal office in the City of Vancouver, British Columbia,
together with written notice advising the Company of its intention to exercise
its Optional Conversion. The Holder(s) shall be entitled to be entered in the
books of the Company as at the Date of Conversion (or such later date as is
specified in Section 24.7(g)(iv)(B)) as the registered Holder of the number of
Common Shares into which such Series V Special Shares are convertible in
accordance with the provisions hereof and, as soon as practicable thereafter,
the Company shall deliver to such Holder or its nominee or assignee a
certificate for such Common Shares;

  (B)  
For the purposes hereof, a Series V Special Share shall be deemed to be
surrendered for an Optional Conversion on the date (the “Date of Conversion”)
which is the date on which it is so surrendered in accordance with the
provisions hereof and, in the case of Series V Special Shares surrendered by
mail or other means of delivery, on the date on which it is received by the
Company at its office;

  (C)  
The Series V Special Shares so surrendered by the Holder for conversion into
Common Shares shall be cancelled and returned to treasury; and

  (D)  
The Common Shares issued upon conversion will for all purposes be and be deemed
to be issued and outstanding as fully paid and non-assessable Common Shares.

  (v)  
Manner of Conversion upon a Mandatory Conversion Event- On the date on which a
Mandatory Conversion Event occurs (the “Mandatory Conversion Date”), the
outstanding Series V Special Shares shall automatically convert into Common
Shares based upon the exchange formula described in Section 24.7(g)(iii) above
without any further act on the part of the Holder. The Company shall give the
Holder(s) notice in writing of the Mandatory Conversion Event immediately after
the occurrence of same. On the Mandatory Conversion Date, the Company shall
cancel and return to treasury all outstanding Series V Special Shares and the
Holders(s) shall be entered in the books of the Company as at the Mandatory
Conversion Date as the registered holder of the number of Common Shares into
which such Series V Special Shares are convertible in accordance with the
provisions hereof and, as soon as practicable thereafter, the Company shall
deliver to such Holder or its nominee or assignee a certificate for such Common
Shares.

 

 

  (vi)  
No Requirement to Issue Fractional Shares - The Company shall not be required to
issue fractional Common Shares upon the conversion of Series V Special Shares.
If any fractional interest in a Common Share would, except for the provisions of
this Section, be deliverable upon the conversion of any Series V Special Share,
the number of Common Shares shall be rounded up to the next whole number.

  (vii)  
Company to Reserve Shares - The Company will at all times reserve and keep
available out of its authorized Common Shares (if the number thereof is or
becomes limited) solely for the purpose of the issue upon conversion of Series V
Special Shares as provide herein, and conditionally issue to the Holder(s) who
may exercise their conversion rights hereunder, such number of Common Shares as
shall then be issuable upon the conversion of all outstanding Series V Special
Shares. All Common Shares which shall be so issuable shall be duly and validly
issued as fully paid and non-assessable shares.

  (viii)  
Applicable Securities Legislation - The Company will not, directly or
indirectly, do any act or thing or, to the extent that it is able, permit any
act or thing to be done, which would remove or deny any registration or
prospectus exemption available under any applicable securities legislation with
respect to the issuance of the Common Shares upon the exercise of the conversion
rights contained herein.

  (h)  
Conversion Adjustment/Protection

  (i)  
Adjustment for Subdivisions and Consolidations - The term “Series V Original
Issue Date” means [INSERT DATE]. If the Company shall at any time or from time
to time after the Series V Original Issue Date effect a subdivision of the
outstanding Common Shares without a comparable adjustment of the conversion
rights attributable to the Series V Special Shares, the Conversion Denominator
in effect immediately before that subdivision shall be proportionately decreased
so that the number of Common Shares issuable on conversion of each Series V
Special Share shall be increased in proportion to such increase in the aggregate
number of Common Shares outstanding. If the Company shall at any time or from
time to time after the Series V Original Issue Date consolidate the outstanding
Common Shares without a comparable adjustment of the conversion rights
attributable to the Series V Special Shares, the Conversion Denominator in
effect immediately before the consolidation shall be proportionately increased
so that the number of Common Shares issuable on conversion of each Series V
Special Share shall be decreased in proportion to such decrease in the aggregate
number of Common Shares outstanding. Any adjustment under this
Section 24.7(h)(i) shall become effective at the close of business on the date
the subdivision or consolidation becomes effective.

  (ii)  
Adjustment for Certain Dividends and Distributions - In the event the Company at
any time, or from time to time, after the Series V Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Shares entitled to receive, a dividend or other distribution payable in
additional Common Shares, then and in each such event the Conversion Denominator
in effect immediately before such event shall be decreased as of the time of
such issuance or, in the event such a record date shall have been fixed, as of
the close of business on such record date, by multiplying the Conversion
Denominator then in effect by a fraction:

  (A)  
the numerator of which shall be the total number of Common Shares issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date, and

 

 

  (B)  
the denominator of which shall be the total number of Common Shares issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of Common Shares issuable in
payment of such dividend or distribution;

provided, however, if such record date shall have been fixed and such dividend
is not fully paid or if such distribution is not fully made on the date fixed
therefor, the Conversion Denominator shall be recomputed accordingly as of the
close of business on such record date and thereafter the Conversion Denominator
shall be adjusted pursuant to this paragraph as of the time of actual payment of
such dividends or distributions; and provided further, however, that no such
adjustment shall be made if the holders of Series V Special Shares
simultaneously receive a dividend or other distribution of Common Shares in a
number equal to the number of Common Shares they would have received if all
outstanding Series V Special Shares had been converted into Common Shares on the
date of such event.

  (iii)  
Adjustment for Reclassification, Exchange, or Substitution - If the Common
Shares shall be changed into the same or a different number of shares of any
class, whether by capital reorganization, reclassification, or otherwise (other
than a subdivision or consolidation of shares or stock dividend provided for
above, or a reorganization, merger, consolidation, or sale of assets provided
for below or pursuant to the liquidation, dissolution or winding-up of the
Company, whether voluntary or involuntary), then and in each such event holders
of Series V Special Shares shall have the right thereafter to convert such
shares into the kind and amount of shares and other securities and property
receivable, upon such reorganization, reclassification, or other change that
would have otherwise been receivable by the holders of the number of Common
Shares into which such Series V Special Shares would have been converted
immediately prior to such reorganization, reclassification, or change, all
subject to further adjustment as provided herein.

 

 

  (iv)  
Adjustment for Merger or Reorganization, etc. - In case of any merger,
amalgamation, consolidation, reorganization or other business combination that
is not a liquidation, dissolution or winding-up of the Company, whether
voluntary or involuntary, involving the Company and any other corporation or
other entity or person, each Series V Special Share shall thereafter be
convertible (or shall be converted into a security which shall be convertible)
into the kind and amount of shares or other securities or property to which a
holder of the number of Common Shares of the Company that would have otherwise
been deliverable upon conversion of such Series V Special Shares would have been
entitled upon such event; and, in such case, appropriate adjustment (as
determined in good faith by the Board of Directors of the Company) shall be made
in the application of the provisions in this Section 24.7(h) set forth with
respect to the rights and interests thereafter of the holders of the Series V
Special Shares, to the end that the provisions set forth in this Section 24.7(h)
(including provisions with respect to changes in and other adjustments of the
Conversion Denominator) shall thereafter be applicable, as nearly as reasonably
may be, in relation to any shares or other property thereafter deliverable upon
the conversion of the Series V Special Shares.

  (v)  
Certificate of Adjustment - In each case of an adjustment or readjustment of the
Conversion Denominator or the number of Common Shares or other securities
issuable upon conversion of the Series V Special Shares, the Company, at its
expense, will compute such adjustment or readjustment in accordance with the
provisions hereof and prepare a certificate showing such adjustment or
readjustment, and will mail such certificate, by first class mail, postage
prepaid, to each registered holder of Series V Special Shares at the holder’s
address as shown in the Company’s books. The certificate will set forth such
adjustment or readjustment, showing in reasonable detail the facts upon which
such adjustment or readjustment is based.

  (i)  
Ranking of Series V Special Shares Upon Liquidation, Dissolution or Winding Up
of the Company — Upon a liquidation, dissolution or winding-up of the Company,
whether voluntary or involuntary, the Holders of the Series V Special shares:

  (i)  
shall rank in priority to the Common Shares and all shares junior to the
Series V Special Shares, in respect of the return and distribution in respect of
each Series V Special Share of an amount equal to the Series V Redemption Price
(the “Initial Priority”);

  (ii)  
shall rank behind all shares senior to the Series V Special Shares;

  (iii)  
in respect of the Initial Priority payable in respect of each Series V Special
Share, shall rank in parity with (i) the holders of the Series I Special Shares
in respect of the dissolution entitlement payable to such holders pursuant to
Section 24.3(h), (ii) the holders of the Series III Special Shares in respect of
the Initial Priority payable to such holders pursuant to Section 24.5(i)(i) of
the Articles and (iii) the holders of the Series IV Special Shares in respect of
the Initial Priority payable to the holders of the Series IV Special Shares
pursuant to Section 24.6(i)(i) of the Articles; and

  (iv)  
in addition to entitlement to the Initial Priority, shall rank in parity with
(i) the Common Shares, (ii) the Series II Special Shares, (iii) the Series III
Special Shares in respect of entitlement payable to the holders of the
Series III Special Shares pursuant to Section 24.5(i)(iii) of the Articles, and
(iv) the Series IV Special Shares in respect of entitlement payable to the
holders of the Series IV Special Shares pursuant to Section 24.6(i)(iii) of the
Articles, on a share for share basis, without preference, priority or
distinction, in respect of the distribution of the remaining assets of the
Company.

 

 

  (j)  
Notice — Where notice is required by the provisions hereof to be sent, the
notice or the time for the notice may be waived or abridged at any time with the
consent in writing of the person entitled thereto.

  (k)  
Consent of Holders of Series V Special Shares — No class or series of shares
ranking equal or superior to the Series V Special Shares in respect of priority
to dividends or rank upon liquidation, dissolution or winding up, shall be
authorized or created, nor shall the Company enter into an agreement to
authorize or create any such class or series, without Majority Consent. No
shares ranking equal or superior to the Series V Special Shares in respect of
priority to dividends or rank upon liquidation, dissolution or winding up shall
be issued, nor shall the Company enter into an agreement to issue any such
securities (the “Subject Securities”), without Majority Consent. For purposes of
the foregoing restrictions, securities convertible or exchangeable into Subject
Securities shall be deemed to be Subject Securities.

  (l)  
Event of Default. For purposes of the interpretation and construction of the
within Series V Special Shares, “Event of Default” shall mean the occurrence of
any of the following events or circumstances:

  (i)  
the occurrence of a Material Adverse Change or of an event which would have a
Material Adverse Effect as reasonably determined by Majority Consent;

  (ii)  
a Change of Control, or the sale by the Company of all or substantially all of
its assets, or the conclusion of an agreement which would result in same;

  (iii)  
the failure of the Company to obtain on or before September 30, 2012 any
amendments to the Investment Certificate as shall be required in connection with
carrying out the development, construction, opening and operation of Phase A-1;

  (iv)  
any judgment, order, ruling or determination made in respect of any existing
litigation to which the Company is a party, or any further or subsequent claims
made by any party to any such litigation, whether made in the context of such
litigation or as a separate and distinct claim, which (i) requires or results in
the payment of material monetary compensation by the Company, any Affiliate of
the Company, any Holder or any Affiliate of any Holder to any Person,
(ii) requires or results in the issuance or transfer of any debt or equity
securities in the capital of the Company or any Affiliate of the Company,
(iii) limits or derogates from the right of any Holder or any Affiliate of any
Holder to own, hold, exercise material rights in respect of or transfer any debt
or equity securities of the Company or any Affiliate of the Company registered
in favour of any Holder or any Affiliate of any Holder, or (iv) which directly
or indirectly has an economic effect or consequence upon any Holder or any
Affiliate of any Holder which is similar to the economic effect or consequence
of the events described in items (i), (ii) and (iii) above, and in each case
whether such judgment, order, ruling or determination is made against the
Company, any Affiliate of the Company, any Holder or any Affiliate of any
Holder;

 

 

  (v)  
if HTPCL is in default of its obligations under the BIDV Term Facility, or if
the lenders under such facility are in default thereunder, in each case
resulting in an inability on the part of HTPCL to receive advances or draw downs
under such facility, or if BIDV terminates the BIDV Term Facility or commences
realization efforts in respect of or pursuant to any security held to secure
payment and performance of HTPCL’s obligations under the BIDV Term Facility;

  (vi)  
in respect of the Company or any material subsidiary of the Company, any
amalgamation with, consolidation with or merger into any other Person, other
than an amalgamation, consolidation or merger that does not result in Change of
Control;

  (vii)  
if an order is made in bankruptcy or an effective resolution is passed or order
is made for the winding up of the Company or HTPCL or, if the Company or HTPCL
consent to the appointment of a receiver or a receiver is appointed and
confirmed by a Court, or if the Company or HTPCL enters into or is subject to
any process or legal proceeding intended to protect ACDL or HTPCL, as
applicable, from its creditors;

  (viii)  
Any breach by the Company or HTPCL of the covenant set forth in the Letter
Agreement that the respective rights of the Company and HTPCL in and to the
Investment Certificate and the Lease shall not be transferred, assigned,
encumbered, amended, syndicated, modified or otherwise dealt with without
Harbinger II S.à.r.l.’s prior written consent, excluding any amendment or
modification of the Investment Certificate or the Lease which is required by law
or which amendment or modification does not materially and adversely impact the
rights of HTPCL or the Company pursuant to the Investment Certificate or the
Lease, as applicable. Without limitation, an amendment or modification to the
following provisions of the Investment Certificate or the Lease, as applicable,
shall be considered material and adverse for purposes of this subsection:

Investment Certificate:

  (i)  
any reduction of the development rights granted pursuant to Article 1,
Section 2:

  (ii)  
any reduction of the term of operation of the project provided for in Article 2,
Section 5;

  (iii)  
any increase in the annual enterprise income tax rate of 20% provided for in
Article 2, Section 7(a);

  (iv)  
any reduction of the 2 year tax exemption period provided for in Article 2,
Section 7(a); and

 

 

  (v)  
any reduction in the permitted gaming activities outlined in Article 2,
Section 8(e).

Lease:

  (i)  
reduction of the land area which is the subject of the Lease;

  (ii)  
reduction of the term of the Lease; and

  (iii)  
increase of amount payable by HTPCL pursuant to the Lease;

  (ix)  
if the Company shall have failed to complete 30 days prior to opening (but in no
event later than February 1, 2013) on such terms and conditions as are
acceptable to the Holders as evidenced by Majority Consent, such equity and debt
financings by way of one or more transactions, as are sufficient to fund the
entire cost of the development, construction and pre-opening of Phase A-1 and to
satisfy the Company’s and HTPCL’s initial working capital requirements in
respect of Phase A-1;

  (x)  
the occurrence of any of the events or circumstances described in
Section 24.7(m)(ii) or 24.7(m)(iii);

  (xi)  
breach by the Company of Section 2.1(aaa) of the Subscription Agreements; and

  (xii)  
breach by the Company of the following provisions of the Shareholders Agreement:
(A) Section 6.1(a) (vi), (ix), (x)(c)(1), (x)(c)(2), (x)(c)(3), (x)(c)(4), (xi),
(xii), (xiv), (xv) and (xvi); (B) 6.2(a) (iv), (v), (vi) and (vii); and
(C) 6.3(a) (v) and (vi).

  (m)  
Retraction Event. For purposes of the interpretation and construction of the
within Series V Special Shares, “Retraction Event” shall mean the occurrence of
any of the following events or circumstances:

  (i)  
a Change of Control, or the sale by the Company of all or substantially all of
its assets, or the conclusion of an agreement which would result in same;

  (ii)  
breach by the Company of any of the following provisions of any of the
Subscription Agreements: (A) Section 2.1 (a), (b), (d), (f), (g), (h), (i), (l),
(m), (n), (o), (v), (w), (x), (z), (bb), (cc), (ee), (ii), (mm), (pp) to
(yy) inclusive, (aaa) to (ggg) inclusive, (kkk), (lll) to (ppp), inclusive;
(B) Section 2.1(aaa) applied and construed on the assumption that the last
sentence thereof commences with the words “To the knowledge of ACDL and any of
its Subsidiaries”; (C) Section 3.2(b) and (c); (D) Section 3.6 and 3.7, as
applicable; and (E) Section 6.4;

  (iii)  
breach by the Company of the following provisions of the Shareholders Agreement:
(A) Section 6.1(a) (excluding 6.1(a) (vi), (ix), (x)(c)(1), (x)(c)(2),
(x)(c)(3), (x)(c)(4), (xi), (xii), (xiv), (xv) and (xvi)); (B) 6.2 (excluding
6.2(a) (iv), (v), (vi) and (vii)); (C) Section 6.3(a) (i), (ii), (iii) (vi) and
(vii); and (D) Section 6.3(a)(v) applied and construed on the assumption that
Section 6.3(a)(V)(A) provides as follows: “(A) to the extent known to the
Company or any of its Subsidiaries, commissions, fees, or political
contributions made by the Company or any of its Subsidiaries, or a director,
officer, employee, agent, distributor, consultant, affiliate, or other person
acting on behalf of the Company or its Subsidiaries”;

 

 

  (iv)  
in respect of the Company or any material subsidiary of the Company, any
amalgamation with, consolidation with or merger with or into any other Person,
other than an amalgamation, consolidation or merger as a result of which the
holders of more than 51% of the voting power of the Company immediately prior to
the transaction constitute the holders of more than 51% of the voting power of
the Company immediately following the transaction;

  (v)  
if an order is made in bankruptcy or an effective resolution is passed or order
is made for the winding up of the Company or HTPCL or, if the Company or HTPCL
consent to the appointment of a receiver or a receiver is appointed and
confirmed by a Court, or if the Company or HTPCL enters into or is subject to
any process or legal proceeding intended to protect ACDL or HTPCL, as
applicable, from its creditors;

  (vi)  
Any breach by the Company or HTPCL of the covenant set forth in the Letter
Agreement that the respective rights of the Company and HTPCL in and to the
Investment Certificate and the Lease shall not be transferred, assigned,
encumbered, amended, syndicated, modified or otherwise dealt with without
Harbinger II S.à.r.l.’s prior written consent, excluding any amendment or
modification of the Investment Certificate or the Lease which is required by law
or which amendment or modification does not materially and adversely impact the
rights of HTPCL or the Company pursuant to the Investment Certificate or the
Lease, as applicable. Without limitation, an amendment or modification to the
following provisions of the Investment Certificate or the Lease, as applicable,
shall be considered material and adverse for purposes of this subsection:

Investment Certificate:

  (i)  
any reduction of the development rights granted pursuant to Article 1,
Section 2:

  (ii)  
any reduction of the term of operation of the project provided for in Article 2,
Section 5;

  (iii)  
any increase in the annual enterprise income tax rate of 20% provided for in
Article 2, Section 7(a);

  (iv)  
any reduction of the 2 year tax exemption period provided for in Article 2,
Section 7(a); and

  (v)  
any reduction in the permitted gaming activities outlined in Article 2,
Section 8(e).

 

 

Lease:

  (i)  
reduction of the land area which is the subject of the Lease;

  (ii)  
reduction of the term of the Lease; and

  (iii)  
increase of amount payable by HTPCL pursuant to the Lease; and

  (vii)  
if the Conversion Denominator (as defined for purposes of these Series V Special
Shares) is reduced to less than US$40, or if the Company enters into an
agreement or binding commitment which will have the effect of reducing the
Conversion Denominator to less than US $40.

The foregoing section 24.7, as created and attached to the Articles of Asian
Coast Development (Canada) Ltd. (the “Company”) pursuant to a directors’
resolution dated as of [May  _____, 2011], forms part of the Articles of the
Company effective as of the date affixed to the first page hereof.

 

 